Exhibit 10.13

FIRST AMENDMENT AND CONSENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
March 16, 2007 (this “Amendment”), among LBI MEDIA, INC. (the “Borrower”), THE
GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO and CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”), and as Collateral Agent (in such capacity, the “Collateral Agent”).

WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent and the lenders from time to time party thereto are party to the Credit
Agreement referred to below;

WHEREAS, the Borrower wishes to convert fourteen of its wholly-owned
Subsidiaries into limited liability companies, including eight of such
Subsidiaries that will be converted by means of merging such Subsidiaries into
newly-formed Delaware limited liability companies, which are listed on Schedule
1 hereto (the “New Delaware LLCs”), with each such New Delaware LLC surviving
such merger (the “Delaware Mergers”);

WHEREAS, after the Delaware Mergers, LBI Holdings I, Inc., a California
corporation, will merge with and into Liberman Broadcasting, Inc., a Delaware
corporation (“New Holdings”), with New Holdings as the surviving corporation
(the “Holdings Merger”);

WHEREAS, immediately upon the consummation of the Holdings Merger, New Holdings
will amend and restate its Certificate of Incorporation and issue certain shares
of Class A Common Stock pursuant to the Investment Agreement, and will thereupon
consummate the Alta Repayment (as defined below);

WHEREAS, in connection with the Private Equity Issuance (as defined below) and
the other Private Equity Related Transactions (as defined below), the Borrower
has requested the amendment of the Credit Agreement and certain of the other
Loan Documents (as defined below) and the consents set forth herein; and

WHEREAS, on the terms and subject to the conditions set forth herein, the
Lenders (including the Issuing Lender) and the Administrative Agent and the
Collateral Agent are willing to so amend the Credit Agreement and such other
Loan Documents and grant the consents set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. REFERENCE TO CREDIT AGREEMENT; DEFINITIONS.

(a) Reference is made to the Amended and Restated Credit Agreement dated as of
May 8, 2006 (the “Credit Agreement”), among the Borrower, the Guarantors, the
lenders from time to time party thereto, the Administrative Agent and the
Collateral Agent.

(b) The terms “Alta Repayment”, “Assumption Agreement”, “Entity Conversion”,
“Holdings Merger Agreement”, “Investment Agreement”, “Private Equity Issuance”,
“Private Equity Issuance Documents”, “Private Equity Related Transactions” and
“Termination Agreement” have the meanings specified in Exhibit A hereto.

(c) Capitalized terms used herein which are defined in the Credit Agreement have
the same meanings herein as therein, except to the extent that such meanings are
amended hereby.

2. AMENDMENTS. Effective upon (i) the satisfaction of the conditions set forth
in Section 5.1 below and the consummation of the Entity Conversion (in the case
of Section 2(b)) and (ii) the satisfaction of the conditions set forth in
Section 5 below (in the case of Section 2(a) and Section 2(c)):

(a) The Credit Agreement (but not the exhibits or schedules thereto) is hereby
amended in its entirety to read as set forth in Exhibit A hereto.

(b) The Loan Documents are hereby amended by inserting the schedules attached as
Annex I hereto in the place of the corresponding schedules to such Loan
Documents, inserting Exhibit P attached as Annex II hereto in the place of
Exhibit P to the Credit Agreement and deleting Exhibit F to the Credit
Agreement. The Security Agreement is hereby amended by deleting Schedule VII
thereto, and by deleting subsections 6(k) and 6(l) thereof. From and after the
effectiveness of such amendment, references in the Loan Documents to Schedule
VII to, and to subsections 6(k) and 6(l) of, the Security Agreement shall be of
no further effect.

(c) All references to “capital stock” in the Loan Documents shall be deemed to
include capital stock of corporations, limited liability company or membership
interests in limited liability companies, partnership interests in general or
limited, and similar interests of any other entity, in each case (other than in
Sections 7.5(m)(vii) and 7.6(f) of the Credit Agreement), other than Equity
Rights.

3. CONSENTS.

Effective upon (i) the satisfaction of the conditions set forth in Section 5
below (in the case of Section 3(a)) and (ii) the satisfaction of the condition
set forth in Section 5.1 below (in the case of Section 3(b)), as applicable:

(a) Notwithstanding anything in any of the Loan Documents (including the Alta
Subordination Agreement and the Investor Subordination Agreement, including
Sections 3.1, 3.2, 3.6(b) and (d), 4 and 8(b) of the Alta Subordination
Agreement and Sections 4 and 7 of the Investor Subordination Agreement) to the
contrary, the Administrative Agent and the Lenders hereby (1) consent to (and
waive any Defaults or Events of Default that would result

 

- 2 -



--------------------------------------------------------------------------------

from) the Alta Repayment and the Holdings Merger and the execution, delivery and
performance by the Holding Companies, of the Termination Agreement, the
Assumption Agreement and the Holdings Merger Agreement, and the termination of
the Alta Subordination Agreement and the Investor Subordination Agreement
pursuant to the following clauses (2) and (3) respectively, (2) agree that the
Alta Subordination Agreement shall terminate on the 91st day after the receipt
by the Purchasers (as defined in the Termination Agreement) of the Payoff Amount
(as defined in the Termination Agreement), so long as no Reorganization (as
defined in the Alta Subordination Agreement) proceeding has been initiated prior
to such 91st day, without any further action by any Person (it being understood
that the Holdings Merger and the Entity Conversion shall not, in any event, be
deemed to be Reorganization proceedings) and (3) agree that upon the receipt by
the Purchasers (as defined in the Termination Agreement) of the Payoff Amount
(as defined in the Termination Agreement), the Investor Subordination Agreement
shall terminate without any further action by any Person. Each of Alta, Holdings
and New Holdings may rely on the provisions of this clause (a) as intended
third-party beneficiaries thereof as if it were a party to this Amendment solely
for purposes of this clause (a).

(b) Notwithstanding anything in any of the Loan Documents (including Sections
6.10 and 7.4 of the Credit Agreement and Section 6(a) of the Security Agreement)
to the contrary, the Agents and the Lenders hereby consent to (and waive any
Defaults or Events of Default that would result from) the Credit Parties and the
New Delaware LLCs consummating the Entity Conversion and the Delaware Mergers
and the Credit Parties’ and the New Delaware LLCs’ not complying with Sections
6.10(a) and 7.4 of the Credit Agreement and Section 6(a) of the Security
Agreement in connection therewith, so long as (1) no Credit Party makes any
Investment in any New Delaware LLC (other than a nominal Investment to establish
such New Delaware LLC) prior to the applicable Delaware Merger and (2) the
Borrower satisfies the conditions described in Sections 5.2, 5.5 and 5.6 below
within 5 Business Days of the Entity Conversion and the Delaware Mergers.

4. REPRESENTATIONS AND WARRANTIES. The Credit Parties hereby represent and
warrant that, immediately after the effectiveness of all of this Amendment
(including Sections 2 and 3) and after giving effect to this Amendment
(including Sections 2 and 3) and the other Amendment Transactions (as defined
below):

4.1. Authorization; Enforceability. This Amendment, the Private Equity Issuance,
the Holdings Merger, the Alta Repayment and the Termination Agreement
(collectively, the “Amendment Transactions”) shall be within the organizational
power and authority of each Holding Company, each Credit Party and Empire
Burbank, to the extent such Holding Company, such Credit Party or Empire
Burbank, as applicable, shall be a party thereto and shall have been duly
authorized by all necessary organizational action on the part of such Holding
Company, such Credit Party or Empire Burbank, as applicable, to the extent such
Holding Company, such Credit Party or Empire Burbank, as applicable, shall be a
party thereto. This Amendment and the documents executed and delivered in
connection herewith and in connection with the Amendment Transactions, in each
case, on or prior to the date of the Private Equity Issuance shall have been
duly authorized, executed and delivered by each Holding Company, each Credit
Party or Empire Burbank that shall be a party thereto and shall constitute

 

- 3 -



--------------------------------------------------------------------------------

legal, valid and binding obligations of such Holding Company, such Credit Party
or Empire Burbank, as applicable, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

4.2. Absence of Conflicts. The Amendment Transactions (other than the Alta
Repayment) (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, (ii) those that have been
obtained or made on or before the date of the Private Equity Issuance, (iii) the
filing with and receipt of file stamped copies of documents from the California
Secretary of State in connection with the Holdings Merger, and (iv) certain
filings to be made with the appropriate Governmental Authorities with respect to
intellectual property and real property, in each case in connection with the
Entity Conversion, (b) do not violate any applicable law, policy or regulation
or the organizational documents of any Holding Company, any Credit Party or
Empire Burbank or any order of any Governmental Authority where any violation
would have a Material Adverse Effect, (c) do not violate or result in a default
under any material indenture, agreement or other instrument binding upon any
Credit Party or Empire Burbank, or any of their respective assets, or give rise
to a right thereunder to require any payment to be made by any Holding Company,
any Credit Party or Empire Burbank, where any such violation or default or right
to payment would have a Material Adverse Effect, and (d) except for the Liens
created by the Collateral Documents, do not result in the creation or imposition
of any material Lien on any asset of any Holding Company, any Credit Party or
Empire Burbank. The Alta Repayment (a) does not require any consent, approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for (i) filings and recordings with respect to the Collateral
to be made, or otherwise delivered to the Collateral Agent for filing and/or
recordation, (ii) those that have been obtained or made on or before the date of
the Private Equity Issuance, (iii) the filing with and receipt of file stamped
copies of documents from the California Secretary of State in connection with
the Holdings Merger, and (iv) certain filings to be made with the appropriate
Governmental Authorities with respect to intellectual property and real
property, in each case in connection with the Entity Conversion, (b) does not
violate any applicable law, policy or regulation or the organizational documents
of any Holding Company , any Credit Party or Empire Burbank or any order of any
Governmental Authority where any violation would have a Material Adverse Effect,
(c) does not (i) violate or breach in any material respect the Senior
Subordinated Note Indenture or the Media Holdings Discount Notes Indenture, or
(ii) violate or result in a default under any other material indenture,
agreement or other instrument binding upon any Credit Party or Empire Burbank,
or any of their respective assets, or give rise to a right thereunder to require
any payment to be made by any Holding Company, any Credit Party or Empire
Burbank, where (in the case of clause (ii) only) any such violation or default
or right to payment would have a Material Adverse Effect, and (d) except for the
Liens created by the Collateral Documents, does not result in the creation or
imposition of any material Lien on any asset of a Holding Company, any Credit
Party or Empire Burbank.

4.3. New Delaware LLCs. Prior to the Entity Conversion, no New Delaware LLC has
owned any material property or asset, had any material liability or obligation
other than becoming a guarantor under the Senior Subordinated Note Indenture in
accordance with the

 

- 4 -



--------------------------------------------------------------------------------

terms thereof, or conducted any business of any kind, other than its own
formation and entering into documents effecting the foregoing.

5. CONDITIONS TO THIS AMENDMENT.

This Amendment shall become effective upon the satisfaction of the condition set
forth in Section 5.1; provided, that the effectiveness of the amendments set
forth in Sections 2(a) and 2(c) and the consents and waivers set forth in
Section 3(a) shall be conditioned on the satisfaction of each of the following
conditions:

5.1. Execution of Amendment. The Administrative Agent shall have received from
the Borrower, each Guarantor party hereto, the Administrative Agent, the
Collateral Agent and the Required Lenders either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Amendment.

5.2. Corporate Matters. The Administrative Agent shall have received from the
Borrower, each Holding Company and each Guarantor (after giving effect to the
Entity Conversion), a secretary’s certificate as to and attaching the
organizational documents and incumbency of officers of such Person and
authorization of such Person to execute and deliver this Amendment and the
documents relating to the Private Equity Issuance, the Holdings Merger, the
Entity Conversion and the Alta Repayment to which such Person is a party.

5.3. Holdings Merger. The Administrative Agent shall have received:

(a) copies of the Holdings Merger Agreement (as modified in a manner reasonably
satisfactory to the Administrative Agent), executed by each of the parties
thereto, and

(b) evidence reasonably satisfactory to the Administrative Agent of the
effectiveness of the Holdings Merger in the State of Delaware, including a copy
of the file stamped certificate of merger with respect to the Holdings Merger as
filed with the Secretary of State of the State of Delaware, all in form and
substance reasonably satisfactory to the Administrative Agent.

5.4. Private Equity Issuance; Alta Repayment; Entity Conversion. The Private
Equity Issuance shall have occurred in accordance with the Private Equity
Issuance Documents (in the form as delivered to the Administrative Agent prior
to the execution of this Amendment by the Administrative Agent) without any
material amendment or waiver thereof that is materially adverse to the Lenders
other than as consented to by the Administrative Agent, and the proceeds thereof
shall have been applied to the Alta Repayment in an amount sufficient to
consummate the Alta Repayment in accordance with the Termination Agreement. Not
less than $40,000,000 of the proceeds of the Private Equity Issuance shall have
been contributed to the Borrower. The Administrative Agent shall have received a
fully-executed copy of the Termination Agreement. The Entity Conversion shall
have been consummated.

 

- 5 -



--------------------------------------------------------------------------------

5.5. Confirmations. The Administrative Agent shall have received a confirmation,
in the form attached hereto as Exhibit B, by the Guarantors (after giving effect
to the Entity Conversion).

5.6. UCC Filings, Etc. The Administrative Agent shall have received such UCC-1
and UCC-3 financing statements and amendments as it shall reasonably require,
and the certificates evidencing the membership interests of the Subsidiaries of
the Borrower (after giving effect to the Entity Conversion), duly endorsed in
blank, pursuant to Section 6.10 of the Credit Agreement.

5.7. Outside Date. The Amendment Transactions shall have been consummated not
later than April 15, 2007.

5.8. Private Equity Issuance Documents. The Administrative Agent shall have
received true, correct and complete copies of the Private Equity Issuance
Documents to be executed on or before the date of the Private Equity Issuance,
certified as of the date of the Private Equity Issuance by a Financial Officer
of the Borrower (which certification shall be to the reasonable satisfaction of
the Administrative Agent and which shall include a certification that there have
been no material amendments or waivers of terms of the Private Equity Issuance
Documents from the forms of the Private Equity Issuance Documents delivered to
the Administrative Agent prior to the execution of this Amendment by the
Administrative Agent that are materially adverse to the Lenders other than as
consented to by the Administrative Agent, which certificate may assume, absent
notice from the Administrative Agent to the contrary on or before the date of
such certificate or in the documents delivered with such certificate, that any
amendments or waivers reflected in such certificate have been consented to by
the Administrative Agent).

5.9. Certificate. A Financial Officer of the Borrower shall have delivered to
the Administrative Agent a certificate stating that, after the effectiveness of
all of this Amendment (including Sections 2 and 3) and after giving effect to
this Amendment (including Sections 2 and 3) and the other Amendment
Transactions, (i) the representations and warranties of the Credit Parties
contained in the Loan Documents are true and correct in all material respects on
and as of the date of the Private Equity Issuance as if made on such date
(except to the extent that such representations and warranties expressly relate
to an earlier date) and (ii) no Event of Default shall have occurred and shall
be continuing.

5.10. Opinions of Counsel. The Administrative Agent shall have received opinions
of (i) O’Melveny & Myers LLP, special counsel to the Credit Parties, and
(ii) Wiley Rein LLP, special FCC counsel to the Credit Parties, each in form and
substance reasonably satisfactory to the Administrative Agent.

6. MISCELLANEOUS.

6.1. Except to the extent specifically amended, consented or waived hereby, the
Credit Agreement, the Loan Documents and all related documents shall remain in
full force and effect. Whenever the terms or sections amended hereby shall be
referred to in the Credit Agreement, Loan Documents or such other documents
(whether directly or by incorporation into

 

- 6 -



--------------------------------------------------------------------------------

other defined terms), such terms or sections shall be deemed to refer to those
terms or sections as amended by this Amendment. The amendments effected hereby
shall not effect a restatement of, or cause a novation of any obligations under,
any of the Loan Documents. References in the Credit Agreement and the other Loan
Documents to “the date hereof” or similar usages refer to May 8, 2006.

6.2. This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.

6.3. This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

6.4. The Credit Parties agree to pay all reasonable expenses, including
reasonable legal fees and disbursements incurred by the Administrative Agent in
connection with this Amendment and the transactions contemplated hereby.

6.5. The Administrative Agent and the Collateral Agent agree to deliver to the
Borrower the stock certificates of each of the Subsidiaries of the Borrower
(together with stock powers relating thereto executed in blank) previously
pledged by the Borrower, or affidavits of loss relating thereto reasonably
satisfactory to the Borrower, at the time of, and in exchange for, delivery by
the Borrower of the membership certificates of such Subsidiaries in accordance
with Section 5.6.

6.6. Each of the Lenders party hereto authorizes and directs the Administrative
Agent to enter into such documents and agreements as may be reasonably necessary
in order to effect this Amendment and the other Amendment Transactions.

6.7. The Administrative Agent and the Lenders party hereto (i) irrevocably
consent to the assignment to, and assumption by, Liberman Broadcasting, Inc., a
Delaware corporation, of the Alta Subordination Agreement and the rights,
liabilities and obligations arising thereunder as set forth in the Assumption
Agreement and (ii) waive any breach or event of default arising under the Alta
Subordination Agreement and the Investor Subordination Agreement as a result of
the transactions contemplated by the Holdings Merger Agreement or the Assumption
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

BORROWER LBI MEDIA, INC., a California corporation By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

GUARANTORS LIBERMAN TELEVISION OF HOUSTON, INC., a California corporation KZJL
LICENSE CORP., a California corporation LIBERMAN TELEVISION, INC., a California
corporation KRCA TELEVISION, INC., a California corporation KRCA LICENSE CORP.,
a California corporation LIBERMAN BROADCASTING, INC., a California corporation
LBI RADIO LICENSE CORP., a California corporation LIBERMAN BROADCASTING OF
HOUSTON, INC., a California corporation LIBERMAN BROADCASTING OF HOUSTON LICENSE
CORP., a California corporation LIBERMAN BROADCASTING OF DALLAS, INC., a
California corporation LIBERMAN BROADCASTING OF DALLAS LICENSE CORP., a
California corporation LIBERMAN TELEVISION OF DALLAS, INC., a California
corporation LIBERMAN TELEVISION OF DALLAS LICENSE CORP., a California
corporation EMPIRE BURBANK STUDIOS, INC., a California Corporation

 

By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative
Agent and Lender By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate COLLATERAL AGENT CREDIT SUISSE,

CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER WACHOVIA BANK, N.A. By:  

/s/ Russ Lyons

Name:   Russ Lyons Title:   Director

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER BMO CAPITAL MARKETS FINANCING, INC. By:  

/s/ Sarah Kim

Name:   Sarah Kim Title:   Managing Director

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Richard Vian

Name:   Richard Vian Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER CIT LENDING SERVICES CORPORATION By:  

/s/ Scott Ploshay

Name:   Scott Ploshay Title:   VP

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Susan LeFevre

Name:   Susan LeFevre Title:   Director By:  

/s/ Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER WELLS FARGO FOOTHILL, INC. By:  

/s/ Christine Helmstetter

Name:   Christine Helmstetter Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER US BANK NATIONAL ASSOCIATION By:  

/s/ Jaycee A. Barrett

Name:   Jaycee A. Barrett Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER WEBSTER BANK, NATIONAL ASSOCIATION By:  

/s/ John Gilsenan

Name:   John Gilsenan Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

EXHIBIT A

Conformed Copy

 

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

May 8, 2006

among

LBI MEDIA, INC.,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

CREDIT SUISSE SECURITIES (USA) LLC and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers

WACHOVIA BANK, N.A. and

HARRIS NESBITT,

as Co-Syndication Agents,

UNION BANK OF CALIFORNIA, N.A.

as Documentation Agent,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Collateral Agent,

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE 1

  

DEFINITIONS

   2

1.1

   Defined Terms    2

1.2

   Classification of Loans and Borrowings    44

1.3

   Terms Generally    44

1.4

   Accounting Terms; GAAP    44

ARTICLE 2

  

THE CREDITS

   45

2.1

   Revolving Credit Commitments    45

2.2

   Loans and Borrowings    47

2.3

   Requests for Borrowings    48

2.4

   Letters of Credit    49

2.5

   Funding of Borrowings    53

2.6

   Interest Elections    54

2.7

   Termination and Reduction of Commitments    55

2.8

   Swing Loan Facility    56

2.9

   Mitigation Obligations; Replacement of Lenders    59

2.10

   Repayment of Loans; Evidence of Debt    61

2.11

   Prepayment of Loans    62

2.12

   Fees    66

2.13

   Interest    68

2.14

   Alternate Rate of Interest    68

2.15

   Increased Costs    69

2.16

   Break Funding Payments    70

2.17

   Taxes    71

2.18

   Payments Generally: Pro Rata Treatment; Sharing of Set-Offs    72

ARTICLE 3

  

GUARANTEE BY GUARANTORS

   75

3.1

   The Guarantee    75

3.2

   Obligations Unconditional    75

3.3

   Reinstatement    76

3.4

   Subrogation    76

3.5

   Remedies    76

3.6

   Continuing Guarantee    77

3.7

   Rights of Contribution    77



--------------------------------------------------------------------------------

3.8

   General Limitation on Guarantee Obligations    77

3.9

   Waivers    78

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES

   78

4.1

   Organization; Powers    78

4.2

   Authorization; Enforceability    78

4.3

   Governmental Approvals; No Conflicts    79

4.4

   Financial Condition; No Material Adverse Change    79

4.5

   Properties    80

4.6

   Litigation and Environmental Matters    81

4.7

   Compliance with Laws and Agreements    82

4.8

   Investment and Holding Company Status    82

4.9

   Taxes    82

4.10

   ERISA    82

4.11

   Disclosure    82

4.12

   Ownership and Capitalization    82

4.13

   Subsidiaries    83

4.14

   Material Indebtedness, Liens and Agreements    83

4.15

   Permits and Licenses    84

4.16

   Federal Reserve Regulations    85

4.17

   Labor and Employment Matters    85

4.18

   Subchapter S Election and QSSS Election    86

4.19

   Senior Indebtedness    86

4.20

   Patriot Act    86

ARTICLE 5

  

CONDITIONS

   86

5.1

   Effective Time    86

5.2

   Each Extension of Credit    91

ARTICLE 6

  

AFFIRMATIVE COVENANTS

   91

6.1

   Financial Statements and Other Information    91

6.2

   Notices of Material Events    93

6.3

   Existence; Conduct of Business    94

6.4

   Payment of Obligations    95

6.5

   Maintenance of Properties; Insurance    95



--------------------------------------------------------------------------------

6.6

   Books and Records; Inspection Rights    95

6.7

   Fiscal Year    96

6.8

   Compliance with Laws, Maintenance of FCC Licenses    96

6.9

   Use of Proceeds    96

6.10

   Certain Obligations Respecting Guarantors and Collateral Security    96

6.11

   ERISA    97

6.12

   Environmental Matters; Reporting    98

6.13

   Conforming Leasehold Interests    98

6.14

   Qualifying IPO Funding Transactions    98

6.15

   Private Equity Related Transactions    99

ARTICLE 7

  

NEGATIVE COVENANTS

   99

7.1

   Indebtedness    99

7.2

   Liens    101

7.3

   [Reserved]    103

7.4

   Fundamental Changes; Asset Sales    103

7.5

   Investments; Hedging Agreements    107

7.6

   Restricted Junior Payments    111

7.7

   Transactions with Affiliates    115

7.8

   Restrictive Agreements    116

7.9

   Sale-Leaseback Transactions    116

7.10

   Certain Financial Covenants    117

7.11

   Lines of Business; Restrictions on the Borrower    117

7.12

   [Reserved]    118

7.13

   Modifications of Certain Documents    118

7.14

   Empire Burbank    118

7.15

   Holding Company Restrictions    119

7.16

   License Subsidiaries    122

ARTICLE 8

  

EVENTS OF DEFAULT

   122

8.1

   Events of Default    122

ARTICLE 9

  

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   126

9.1

   Appointment and Authorization    126



--------------------------------------------------------------------------------

9.2

   Administrative Agent’s and Collateral Agent’s Rights as Lender    126

9.3

   Duties As Expressly Stated    127

9.4

   Reliance By Administrative Agent and the Collateral Agent    128

9.5

   Action Through Sub-Agents    129

9.6

   Resignation of Administrative Agent and Collateral Agent and Appointment of
Successor Administrative Agent and Collateral Agent    129

9.7

   Lenders’ Independent Decisions    130

9.8

   Indemnification    130

9.9

   Consents Under Other Loan Documents    131

9.10

   Co-Syndication Agents and Documentation Agent    131

ARTICLE 10

  

SPECIAL PROVISIONS GOVERNING COLLATERAL

   131

10.1

   Pari Passu    131

10.2

   Turnover of Collateral    131

10.3

   Right to Enforce Agreement    132

ARTICLE 11

  

MISCELLANEOUS

   132

11.1

   Notices    132

11.2

   Waivers; Amendments    133

11.3

   Expenses; Indemnity; Damage Waiver    134

11.4

   Successors and Assigns    136

11.5

   Survival    139

11.6

   Counterparts; Integration; References to Agreement; Effectiveness    140

11.7

   Severability    140

11.8

   Right of Setoff    140

11.9

   Governing Law; Jurisdiction; Consent to Service of Process    140

11.10

   WAIVER OF JURY TRIAL    141

11.11

   Headings    141

11.12

   Release of Collateral and Guarantees    142

11.13

   Confidentiality    142

11.14

   Continued Effectiveness; No Novation    142

11.15

   USA Patriot Act    143

11.16

   Commitments    143



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 8, 2006 (this
“Agreement”), among LBI MEDIA, INC., THE GUARANTORS PARTY HERETO, THE LENDERS
PARTY HERETO, CREDIT SUISSE SECURITIES (USA) LLC and WACHOVIA CAPITAL MARKETS,
LLC, as Joint Lead Arrangers, WACHOVIA BANK, N.A. and HARRIS NESBITT, as
Co-Syndication Agents, UNION BANK OF CALIFORNIA, N.A., as Documentation Agent
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and CREDIT SUISSE,
CAYMAN ISLANDS BRANCH, as Collateral Agent.

This Agreement amends, restates and supersedes, in its entirety, (a) that
certain Amended and Restated Credit Agreement dated as of June 11, 2004, among
the Borrower, the guarantors party thereto, the lenders party thereto, and
Credit Suisse First Boston as administrative agent and lead arranger as amended
by the First Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2004 and Second Amendment to Amended and Restated Credit Agreement
dated as of January 28, 2005 and as further amended prior to May 8, 2006 (as so
amended, the “Existing Credit Agreement”), which collectively amended and
restated (b) that certain Amended and Restated Credit Agreement dated as of
July 9, 2002, among the Borrower, the guarantors party thereto, the lenders
party thereto, the agents party thereto, Fleet National Bank, as administrative
agent, as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated April 15, 2003, that certain Second Amendment to Amended and
Restated Credit Agreement dated October 10, 2003, and as further amended prior
to June 11, 2004 (as so amended the “2002 Credit Agreement”), which collectively
amended and restated (c) that certain Credit Agreement dated as of March 20,
2001 among the Borrower, the guarantors party thereto, the lenders party
thereto, the agents party thereto, Fleet National Bank, as administrative agent
(as amended prior to July 9, 2002, the “Original Credit Agreement” and together
with the Existing Credit Agreement and the 2002 Credit Agreement, the “Prior
Credit Agreements”).

RECITALS

WHEREAS, each of the parties to the Existing Credit Agreement desires to amend
and restate the Existing Credit Agreement;

WHEREAS, it is the intention of the parties hereof that this amendment and
restatement of the Existing Credit Agreement shall not constitute a refinancing
of the loans outstanding under the Existing Credit Agreement on the Closing
Date, and all obligations hereunder and under the other Loan Documents shall
continue to be secured by the grant to the Collateral Agent, on behalf of the
Senior Lenders (as defined herein), of a Lien on the Collateral, and the Credit
Parties shall execute and deliver a Second Omnibus Confirmation Agreement
evidencing such intention.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Acceleration” has the meaning specified in the Intercreditor Agreement.

“Acquisition” means any transaction, or any series of related transactions,
consummated prior to or after the date hereof, by which (i) any Credit Party
acquires the business of, or all or substantially all of the assets of, any firm
or corporation which is not a Credit Party, or any division or station of such
firm or corporation, located in a specific geographic area or areas, whether
through purchase of assets, purchase of stock, merger or otherwise or (ii) any
Person that was not theretofore a Subsidiary of a Credit Party becomes a
Subsidiary of a Credit Party. Notwithstanding anything herein to the contrary,
no Relocation shall be deemed to be an Acquisition.

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Adjusted Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Credit Suisse, in its capacity as administrative
agent for the Lenders hereunder and any successors appointed pursuant to
Section 9.6.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified. Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of any Credit Party and (b) none of the Credit Parties shall be Affiliates of
each other.

“Agents” means the Administrative Agent, the Collateral Agent, the Documentation
Agent and the Co-Syndication Agents.

“Alta” means Alta Communications VIII, L.P., Alta-Comm VIII S by S, LLC, Alta
Communications VIII-B, L.P., Alta VIII Associates, LLC, California State
Teachers’ Retirement System, UnionBanCalequities, Inc. and BancBoston
Investments Inc., and their respective successors and assigns.

 

- 2 -



--------------------------------------------------------------------------------

“Alta Notes” means those certain amended promissory notes issued by Holdings to
Alta pursuant to the Holdings Securities Purchase Agreement, as amended by the
Holdings Amendment and the Holdings Second Amendment.

“Alta Repayment” means the repayment in full of all of the Alta Notes and the
repurchase by Holdings of all outstanding equity interests or Equity Rights held
by Alta (which constitutes the Alta Warrants) and the discharge and termination
of all of the parties’ obligations under the Holdings Securities Purchase
Documents pursuant to the Termination Agreement on the date of such repayment
and repurchase (subject to the limitations set forth therein).

“Alta Subordination Agreement” means the Subordination and Intercreditor
Agreement dated as of the Original Closing Date among Holdings, Alta and Fleet
National Bank, as predecessor administrative agent, as amended by the Holdings
Amendment, the Holdings Second Amendment and the Holdings Third Amendment and
confirmed by the Confirmation of Subordination Agreements, the Second
Confirmation of Subordination Agreements and the Third Confirmation of
Subordination Agreements, as amended, supplemented or otherwise modified from
time to time.

“Alta Warrants” means those certain amended warrants issued by Holdings to Alta
pursuant to the Holdings Securities Purchase Agreement and that certain Warrant
Agreement dated as of March 20, 2001 between Holdings and Alta, as amended by
the Holdings Amendment and the Holdings Second Amendment.

“Applicable Margin” means, for any Type of Loans (i) for the Initial Payment
Period (as defined below):

Applicable Margin (% per annum)

 

Loans

   Base Rate Loans     LIBOR Loans  

Revolving Credit Loans

   0.500 %   1.500 %

and

(ii) for any Payment Period (as defined below) (or any portion thereof), other
than the Initial Payment Period, the respective rates indicated below for Loans
of such Type opposite the applicable Total Leverage Ratio indicated below:

 

- 3 -



--------------------------------------------------------------------------------

Applicable Margin (% per annum)

 

     Loans  

Total Leverage Ratio

   Base Rate
Loans     LIBOR
Loans  

Greater than 6.50 to 1

   1.00 %   2.00 %

Less than or equal to 6.50 to 1 and greater than 6.00 to 1

   0.75 %   1.75 %

Less than or equal to 6.00 to 1 and greater than 5.50 to 1

   0.50 %   1.50 %

Less than or equal to 5.50 to 1 and greater than 5.00 to 1

   0.25 %   1.25 %

Less than or equal to 5.00 to 1

   0.00 %   1.00 %

For purposes hereof, a “Payment Period” means (i) initially, the period
commencing on the Closing Date to and including the third Business Day after the
date of delivery of the quarterly financial statements required by
Section 6.1(b) for the fiscal quarter of the Borrower ended March 31, 2006 (the
“Initial Payment Period”) and (ii) thereafter, the period commencing on the day
immediately succeeding the last day of the prior Payment Period to but not
including the third Business Day after the earlier of (x) the due date of the
next Compliance Certificate required to be delivered by the Borrower to the
Administrative Agent pursuant to Section 6.1(c) concurrently with the delivery
by the Borrower of the annual or any of the four quarterly financial statements
required by Sections 6.1(a) or 6.1(b), respectively, or (y) the date of the
actual receipt by the Administrative Agent of such Compliance Certificate. The
Applicable Margin shall be effective for each Payment Period whether or not such
Payment Period coincides with an Interest Period for LIBOR Borrowing.

The Total Leverage Ratio for any Payment Period except the Initial Payment
Period shall be determined on the basis of the Compliance Certificate required
to be delivered to the Administrative Agent pursuant to Section 6.1(c)
concurrently with the delivery by the Borrower of the annual or quarterly
financial statements required by Sections 6.1(a) or 6.1(b), respectively,
setting forth, among other things, a calculation of the Total Leverage Ratio as
at the last day of the fiscal quarter immediately preceding such Payment Period
(i.e. the Total Leverage Ratio set forth in the Compliance Certificate delivered
pursuant to Section 6.1(c) that is delivered together with the financial
statements for the fiscal quarter ended March 31, 2006 shall be used to
determine the Applicable Margin with respect to the first Payment Period that
follows the Initial Payment Period, the Total Leverage Ratio set forth in the
Compliance Certificate that is delivered together with the financial statements
for the fiscal quarter ended June 30, 2006 shall be used to determine the
Applicable Margin with respect to the second Payment Period that follows the
Initial Payment Period, and so forth); provided that upon delivery by the
Borrower of the Compliance Certificate concurrently with the delivery of the
annual financial statements required by Section 6.1(a), the Applicable Margin
shall be adjusted retroactively, as of the first day of the then current Payment
Period, based on the calculation of the Total Leverage Ratio

 

- 4 -



--------------------------------------------------------------------------------

pursuant to such certificate and financial statements to the extent that the
Total Leverage Ratio so calculated differs from the Total Leverage Ratio
calculated based on the Compliance Certificate delivered concurrently with the
quarterly financial statements for the fourth fiscal quarter of the preceding
fiscal year required by Section 6.1(b). In the event of a retroactive adjustment
in the determination of the Applicable Margin in favor of the Borrower, the
amount of interest thereby refundable to the Borrower shall be applied on the
date of such retroactive adjustment, to prepay interest payable on the Loans on
a pro rata basis, thus permitting the Borrower to deduct such amount from their
next interest payment. If the retroactive adjustment is in favor of the Lenders,
the amount of interest due to the Lenders shall be paid in full to the
Administrative Agent within five (5) days after written notice of such
adjustment is provided to the Borrower. Notwithstanding the foregoing, the
Borrower shall include a request for any downward adjustment of the Applicable
Margin with, or as part of, the Compliance Certificate concurrently with the
delivery by the Borrower of the annual financial statements required by
Section 6.1(a) and, in any event, the Administrative Agent and the Lenders shall
not be required to make any downward adjustment until a request of the Borrower
shall have been received and unless such request is received within three months
after the date of delivery of such Compliance Certificate.

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of the definition of LC Exposure and of Section 2.4 or 2.8, the
percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment, and (b) with respect to any Lender in
respect of any indemnity claim under Section 11.3 arising out of an action or
omission of the Administrative Agent under this Agreement, the percentage of the
total Commitments or, in the event the Commitments are terminated, Loans
hereunder represented by the aggregate amount of such Lender’s Commitment or, in
the event the Commitments are terminated, Loans hereunder.

“Applicable Recipient” has the meaning set forth in Section 2.18(d).

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Asset Sale Prepayment Date” means, with respect to any Asset Swap or
Disposition resulting in any Excess Net Cash Payments, (a) the thirtieth day
after the date of such Asset Swap or Disposition if the Borrower has not
delivered a Reinvestment Certificate relating to all of the Excess Net Cash
Payments relating to such Asset Swap or Disposition on or prior to such date,
(b) the 360th day after the date of such Asset Swap or Disposition to the extent
there are any Remaining Excess Net Cash Payments on such day, (c) the thirtieth
day after any date on which the Borrower shall determine not to apply any Excess
Net Cash Payments to a reinvestment as described in any Reinvestment Certificate
or subsequent certificate to the extent there is any Remaining Excess Net Cash
Payments on such thirtieth day, and (d) each day after such 360th day (occurring
at least one fiscal quarter after such 360th day) on which the Borrower is
required to deliver financial statements pursuant to Section 6.1 to the extent
any Credit Party shall receive Excess Net Cash Payments during the quarterly
fiscal period ending on the date of such financial statements (or, in the case
of the first such day occurring after such 360th day, during the period
commencing on the day after such 360th day and ending on the first such day) in
cash, whether

 

- 5 -



--------------------------------------------------------------------------------

under deferred payment arrangements or Disposition Investments entered into or
received in connection with such Asset Swap or Disposition or otherwise and to
the extent there are any Remaining Excess Net Cash Payments on such day;
provided, that if the Asset Sale Prepayment Percentage is 0% with respect to
such Asset Swap or Disposition, then there shall be no Asset Sale Prepayment
Date with respect to such Asset Swap or Disposition or any Excess Net Cash
Payments resulting therefrom.

“Asset Sale Prepayment Percentage” means 100%, provided that if the Total
Leverage Ratio as of the date of the applicable Disposition or Asset Swap, on a
pro forma basis assuming the consummation of such Disposition or Asset Swap, is
(i) greater than or equal to 5.0 to 1, but less than 6.0 to 1, such percentage
shall be 50% or (ii) less than 5.0 to 1, such percentage shall be 0%.

“Asset Swap” means any transfer of assets of the Borrower or any Credit Party to
any Person other than to the Borrower or any other Credit Party in exchange for
assets of such Person.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.4), and accepted by the Administrative Agent, in the form of
Exhibit L.

“Assumption Agreement” means the Assumption Agreement by and between LBI
Holdings I, Inc. and Liberman Broadcasting, Inc., a Delaware corporation,
substantially in the form of Exhibit P annexed hereto (or in such other form
delivered to the Administrative Agent from time to time and reasonably
acceptable to the Administrative Agent), to be executed in connection with the
Private Equity Issuance.

“Base Rate” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

“Basic Documents” means the Senior Facilities Documents.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means LBI Media, Inc., a California corporation.

“Borrower’s knowledge” or any “Credit Party’s knowledge” or any similar phrase
or words when used in connection with a statement, representation or warranty
means to the actual knowledge of Jose or Lenard Liberman, the Chief Financial
Officer of the Borrower or such Credit Party, as applicable, or any responsible
executive officer (as defined in Rule 3b-7 promulgated under the Exchange Act),
of the Borrower or such Credit Party, as applicable, after reasonable good faith
inquiry made to ascertain the accuracy of the statement, representation or
warranty.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

 

- 6 -



--------------------------------------------------------------------------------

“Borrowing Request” means a request for a Borrowing satisfying the requirements
of Section 2.3 and substantially in the form of Exhibit D-1 annexed hereto.

“Broadcast Stations” has the meaning assigned to such term in Section 4.15(b).

“Burbank Office Property” means that certain real property located at 1845
Empire Avenue, Burbank, California 91504.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California or New York City are
authorized or required by law to remain closed; provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in U.S. dollar deposits in the London
interbank market.

“California Taxable Income” shall mean the taxable income of Holdings for any
taxable year computed pursuant to Section 23802 (or any successor provisions) of
the California Revenue and Tax Code but calculated as if the taxable year of
Holdings ended on the date with respect to which such taxable income calculation
is made, reduced, but not below zero, by the amount of any Suspended Losses
which are treated as incurred by Holdings in, and allowed as deductions on the
tax returns of Holdings’ stockholders for, such taxable year.

“Capital Expenditures” means, for any period, the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures (including the aggregate amount of
Capital Lease Obligations incurred during such period) made to acquire or
construct fixed assets, plant and equipment (including renewals, improvements
and replacements, but excluding expenditures for repairs that do not extend the
useful life of the asset) during such period computed in accordance with GAAP;
provided that such term shall not include (i) any such expenditures in
connection with any replacement or repair of Property affected by a Casualty
Event, (ii) any such expenditures in connection with a Relocation with the
exception of cash expenditures not subject to the reimbursement obligations of a
Person other than a Credit Party, (iii) for each broadcast station received in
any Voluntary Relocation, up to $4,000,000 in such expenditures but only to the
extent paid from the cash proceeds received in such Voluntary Relocation which
are used to upgrade or improve such broadcast station, (iv) for each broadcast
station received in any Involuntary Relocation, any such expenditures paid from
the cash proceeds received in such Involuntary Relocation which are used to
upgrade or improve such broadcast station or (v) the purchase price, any
broker’s fees payable and any transaction costs incurred in connection with any
Acquisition permitted hereunder or under any Prior Credit Agreement.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding anything herein to the contrary, any obligations under the
Empire Burbank Lease shall not be Capital Lease Obligations.

 

- 7 -



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(1) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (2) has net assets of not
less than $500,000,000, and (3) has the highest rating obtainable from either
S&P or Moody’s, or (c) other cash equivalent investments agreed to from time to
time between the Borrower and the Administrative Agent.

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation; provided that an Involuntary
Relocation shall not be a Casualty Event.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline, order, decree or directive (whether or not having the force of law)
of any Governmental Authority or the National Association of Insurance
Commissioners made or issued after the Closing Date.

“Change of Control” means

(a) Media Holdings shall cease to own, directly or indirectly, 100% of the
Borrower’s outstanding capital stock and Total Voting Power,

(b) Holdings shall cease to own, directly or indirectly, 100% of Media Holdings’
outstanding capital stock and Total Voting Power,

(c) on or prior to the Qualifying IPO Closing Date, Jose and Lenard Liberman
(together with their spouses, lineal descendants or heirs and devisees and any
trusts controlled by them) (together, the “Principal Investors”) and/or any
other Class B Permitted Transferees (as defined in subsection (d) below) shall
cease to collectively own, directly or indirectly, more than

 

- 8 -



--------------------------------------------------------------------------------

50% of the economic interests in the outstanding equity securities of Holdings
or 50% of the Total Voting Power of Holdings,

(d) after the Qualifying IPO Closing Date, any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than the
Principal Investors and all other Class B Permitted Transferees (as defined in
the Restated Certificate of Incorporation of Holdings as in effect on the date
of the Private Equity Issuance) but excluding Holdings shall have acquired
beneficial ownership of the greater of (A) 35% on a fully diluted basis of the
Total Voting Power of Holdings and (B) a percentage of the aggregate Total
Voting Power of Holdings on a fully diluted basis that is greater than the
percentage of the aggregate Total Voting Power of Holdings then held by the
Principal Investors and all other Class B Permitted Transferees (as defined in
the Restated Certificate of Incorporation of Holdings as in effect on the date
of the Private Equity Issuance) but excluding Holdings, taken together, or

(e) a majority of the seats (other than vacant seats) on the board of directors
of Holdings shall be occupied by Persons who were not (i) nominated by the board
of directors of Holdings or by one or more of the stockholders described in
clause (c) above nor (ii) appointed or elected by a majority of the members of
the board of directors of Holdings who are described in any of subclauses (i),
(ii) or (iii) of this clause (e) nor (iii) appointed or elected by a vote of the
stockholders of Holdings in which Jose or Lenard Liberman or either of their
respective spouses (or any trust controlled by any of them) and/or any other
Class B Permitted Transferees (as defined in subsection (d) above) voted to
approve the appointment or election of such Person or in which a majority of the
Total Voting Power of the stockholders described in clause (c) above voted in
favor of the appointment or election of such Person.

“Class A Common Stock” means the Class A common stock, par value $0.001 per
share, of Holdings.

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of Holdings.

“Closing Date” means the date during which the Effective Time shall occur.

“Co-Syndication Agents” means Wachovia Bank, N.A. and Harris Nesbitt, in their
capacities as co-syndication agents for the Lenders hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all of the Property (including capital stock
and other equity interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for all obligations of the Credit
Parties hereunder, provided that the Collateral shall not include any Real
Property Assets.

“Collateral Agent” means Credit Suisse as collateral agent for the Senior Loans
and any successors appointed pursuant to Section 9.6.

“Collateral Agreements” means the Security Agreement, the Pledge Agreement, the
Control Agreements and all other agreements, instruments or documents delivered
by any Credit

 

- 9 -



--------------------------------------------------------------------------------

Party or any shareholder of a Credit Party pursuant to this Agreement or any of
the other Loan Documents in order to grant to the Collateral Agent, on behalf of
the Lenders, a Lien on any real, personal or mixed property of that Credit Party
as security for any of the obligations of the Credit Parties hereunder.

“Collateral Documents” means, collectively, the Collateral Agreements and the
Subordination Documents.

“Commitment Fee Rate” has the meaning specified in Section 2.12.

“Commitment Utilization Percentage” means, for any day, the ratio of (a) the sum
of (i) the principal amount of the Loans outstanding on such day plus (ii) the
face amount of Letters of Credit outstanding on such day to (b) the aggregate
amount of Revolving Credit Commitments for such day, expressed as a percentage.

“Commitments” means, without duplication, the Revolving Credit Commitments and
the Swing Loan Commitments (a subcommitment of the Revolving Credit Commitment).

“Communications Act” means the Communications Act of 1934, as amended.

“Compliance Certificate” means a certificate duly executed by a Financial
Officer of the Borrower (required to be delivered pursuant to Section 6.1(c),
7.1(m), 7.4(d)(iii), 7.5(n) or 7.6(c)), in substantially the form of Exhibit M
hereto.

“Confirmation of Pledge Agreement” means the Confirmation of Pledge Agreement
dated as of July 9, 2002 among the Administrative Agent and the Credit Parties.

“Confirmation of Subordination Agreements” means the Confirmation of
Subordination Agreements dated as of July 9, 2002 among Alta, Holdings, the
Credit Parties and Fleet National Bank, as predecessor administrative agent.

“Conforming Leasehold Interest” means any leasehold interest as to which the
lessor has agreed in writing for the benefit of the Collateral Agent (which
writing has been delivered to the Collateral Agent), whether under terms of the
applicable lease or under the terms of a Landlord Waiver and Consent, to the
matters described in the “Landlord Waiver and Consent” attached hereto as
Exhibit I, which interest, if a subleasehold interest or sub-subleasehold
interest, is not subject to any contrary restrictions contained in a superior
lease or sublease.

“Control” means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Control Agreement” means, with respect to any bank account of any Credit Party
except a bank account maintained with the Administrative Agent, a Control
Agreement, substantially in the form of Exhibit O, or such other form that is
satisfactory to the Administrative Agent in its reasonable discretion, executed
and delivered by such Credit Party, the depository institution at which such
account is maintained and the Administrative Agent at the Original Closing Date
or

 

- 10 -



--------------------------------------------------------------------------------

from time to time thereafter, as any such agreement may be amended, supplemented
or otherwise modified from time to time.

“Credit Parties” means the Borrower and the Guarantors (except that Empire
Burbank will be a Guarantor but will not be deemed a Credit Party hereunder).

“Credit Suisse” means Credit Suisse, a bank organized under the laws of
Switzerland acting through its Cayman Islands Branch.

“Deemed Prepayment” means, with respect to any Excess Net Cash Payments from any
Disposition or Asset Swap or any excess Net Cash Payments resulting from any
Casualty Event, the aggregate amount offered by the Borrower to prepay the Term
Loans under the Term Loan Agreement with or with respect to such Excess Net Cash
Payments or excess Net Cash Payments, as applicable (whether or not the Term
Loan Lenders have accepted any such offer) if at the time of such offer to
prepay (and after giving effect to all prepayments of the Revolving Credit Loans
(and coverage of LC Exposure) (accompanied by a permanent reduction of Revolving
Credit Commitments to the extent such prepayment has been made with such Excess
Net Cash Payments under Section 2.11(b)(i) or excess Net Cash Payments under
Section 2.11(b)(ii), as applicable) on or prior to such date of offer to
prepay), the aggregate Revolving Credit Exposure is $0.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Applicable Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or all obligations hereunder and under the other
Loan Documents are declared or become immediately due and payable, (ii) the date
on which (a) the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero (whether by the funding by such Defaulting Lender of
any Defaulted Loans of such Defaulting Lender or by the non-pro rata application
of any voluntary or mandatory prepayments of the Loans in accordance with the
terms of Section 2.11) and (b) such Defaulting Lender shall have delivered to
the Borrower and Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder with respect to its Commitments, and
(iii) the date on which the Borrower, Administrative Agent and Required Lenders
waive all Funding Defaults of such Defaulting Lender in writing.

“Defaulted Loan” has the meaning assigned to such term in Section 2.9(d).

“Defaulting Lender” has the meaning assigned to such term in Section 2.9(d).

 

- 11 -



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

“Disposition” means any sale, sale-leaseback, assignment, conveyance, exchange,
long-term lease accorded sales treatment under GAAP, transfer or other
disposition (including by means of a merger, consolidation, amalgamation, joint
venture or other substantive combination, but excluding any Asset Swap) of any
assets, business or property (whether now owned or hereafter acquired) by any
Credit Party to any Person other than a Credit Party, including any Relocation
but excluding (a) the granting of Liens permitted hereunder and (b) any sale,
assignment, transfer or other disposition of (i) any property sold, leased or
disposed of in the ordinary course of business, (ii) any property that is
obsolete or no longer used or useful in the business of the Credit Parties
(excluding any such disposition of operations or division discontinued or to be
discontinued) and (iii) any Collateral under and as defined in the Collateral
Documents pursuant to an exercise of remedies by the Administrative Agent
thereunder, (c) leasing or non-exclusive licensing of any property in the
ordinary course of business, (d) the sale of marketable securities, including
“margin stock” within the meaning of Regulation U, liquid investments and other
financial instruments in connection with the ordinary course cash management of
the Credit Parties, (e) forgiveness or cancellation by any Credit Party of any
loan by such Credit Party to any of its Affiliates, (f) the surrender or waiver
of contractual rights of the settlement, release or surrender of contracts or
tort claims in the ordinary course of business, (g) the non-exclusive licensing
of patents, trademarks and other intellectual property rights granted by any
Credit Party in the ordinary course of business, (h) leases of interests in real
property entered into in the ordinary course of business, (i) disposition of
cash and Cash Equivalents, and (j) other sale, assignment, transfer or other
disposition in the ordinary course of business; provided that no such sale,
sale-leaseback, assignment, conveyance, exchange, long-term lease, transfer or
other disposition shall be deemed to be a “Disposition” unless such transaction
shall be consummated outside the ordinary course of business and the aggregate
consideration for such transaction or series of related transactions shall equal
or exceed $1,000,000 in any fiscal year.

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of Indebtedness or Investments received by any Credit
Party in connection with such Disposition.

“Dividend Limitation” shall mean, with respect to Holdings, the sum of: (i) the
product of the Maximum Effective California Rate times Holdings’ California
Taxable Income except that the product in this clause (i) shall be zero (0) in
the event Holdings does not qualify (or subsequently elects not) to be treated
as an S Corporation for California income tax purposes, or Media Holdings or the
Borrower does not qualify (or subsequently elects not) to be treated as a
qualified subchapter S subsidiary; plus, (ii) the product of the Maximum Federal
Rate and Holdings’ Federal Taxable Income.

“Documentation Agent” means Union Bank of California, N.A. in its capacity as
documentation agent for the Lenders hereunder.

“EBITDA” means, for any period of four consecutive fiscal quarters, Net Income
of the Credit Parties during such period, plus (to the extent deducted in
computing Net Income) (a) the

 

- 12 -



--------------------------------------------------------------------------------

sum of (i) Interest Expense during such period (including in connection with the
LBI Media Intercompany Note) and any interest expense accrued during such period
pursuant to the Holdings Securities Purchase Documents, the Media Holdings
Discount Notes Indenture, the Media Holdings Discount Notes and any other
Holding Company Debt incurred in accordance with Section 7.15(a)(i) or (iv),
(ii) depreciation and amortization expense during such period (including without
limitation charges under SFAS 142 for broadcast licenses, goodwill or other
indefinite lived intangible assets), (iii) the aggregate amount paid, required
to be paid or accrued (without duplication) in respect of income, franchise,
real estate and other like taxes during such period, (iv) extraordinary losses
during such period, (v) other non cash charges during such period,
(vi) (x) Relocation costs, expenses and other amounts set forth in clauses
(ii)(A) and (B), and subclauses (a)(i), (a)(v), (a)(vi) and (a)(vii) and (b) of
clause (ii)(C) of the definition of Net Cash Payments and (y) Transaction Costs,
in each case, incurred or paid during such period, (vii) Extraordinary Expenses
for such period, (viii) Permitted Shareholder Tax Distributions and Permitted
Holdings Tax Distributions during such period, (ix) any non-compete payments
made in cash during such period to sellers in connection with any Permitted
Acquisition in an aggregate amount not to exceed 20% of the aggregate
consideration paid or payable by the Credit Parties in connection with such
Permitted Acquisition, (x) the aggregate amount of any payments made in cash
during such period with respect to any portion of the “Incentive Bonus” which
may become payable pursuant to the employment agreements of Winter Horton dated
December 18, 2002, Andrew Mars dated November 15, 1998, Xavier Ortiz dated
September 1, 1999 and Eduardo Leon dated December 1, 1999, in each case as
amended from time to time, and the aggregate amount (not to exceed $12,500,000
during the term of this Agreement) of any such payments made in cash during such
period under any other Management Incentive Contracts (including, in each case,
the aggregate amount of any payments made in cash during such period with
respect to any notes issued with respect thereto), (xi) forgiveness or
cancellation of the loan to Lenard Liberman described in Item 5 of Schedule 7.5
annexed hereto plus accrued interest thereon and (xii) forgiveness or
cancellation of the loans to Jose and Lenard Liberman described in Schedule 7.5
annexed hereto (excluding Item 5) in an aggregate amount not in excess of
$500,000 plus accrued interest thereon minus (to the extent not deducted in
computing Net Income) (b) the sum of (i) extraordinary gains during such period,
and (ii) cash Program Obligations Payments actually made during such period (or,
with respect to Program Obligations Payments for which the proviso in the
definition thereof is applicable, Program Obligations Payments amortized during
such period) and (iii) any cash interest paid during such period in respect of
the Liberman Subordinated Debt; provided that (1) for purposes of determining
EBITDA for any period during which a Disposition (other than any Relocation) is
consummated, EBITDA shall be adjusted in a manner reasonably satisfactory to the
Administrative Agent to give effect to the consummation of the Disposition
(other than any Relocation) on a pro-forma basis, as if the Disposition (other
than any Relocation) occurred on the first day of such period and (2) for any
period for which EBITDA is determined and in which period an Acquisition
permitted to be made hereunder is consummated, EBITDA shall be adjusted in a
manner reasonably satisfactory to the Administrative Agent (a) to give effect to
the consummation of such Acquisition on a pro-forma basis, as if such
Acquisition occurred on the first day of such period and (b) to reflect certain
expense deductions in connection with such Acquisition reasonably acceptable to
the Administrative Agent.

“Effective Time” means the time when the conditions specified in Section 5.1 are
satisfied (or waived in accordance with Section 11.2).

 

- 13 -



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund with respect to any Lender; and (b) (i) any commercial bank
organized under the laws of the United States or any state thereof; (ii) any
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; (iii) any commercial bank organized under
the laws of any other country or a political subdivision thereof; provided that
(1) such bank is acting through a branch or agency located in the United States
or (2) such bank is organized under the laws of a country that is a member of
the Organization for Economic Cooperation and Development or a political
subdivision of such country; and (iv) any other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended) that extends credit or buys loans as one of its businesses including
insurance companies, mutual funds, financing companies and lease financing
companies; provided that no Credit Party or any Affiliate of any Credit Party
shall be an Eligible Assignee.

“Empire Burbank” means Empire Burbank Studios, Inc, a California corporation and
a Wholly-Owned Subsidiary of the Borrower.

“Empire Burbank Lease” means that certain Lease dated as of July 15, 1999
between Empire Burbank, as lessor, and LBCI, as lessee, relating to occupancy of
the Burbank Office Property, (or a replacement lease in substantially the same
form except that the Borrower is the lessee and the term thereof is extended
(which replacement lease shall be deemed to be permitted under Section 7.14)),
as modified by that certain First Amendment to Lease and Assignment and
Assumption Agreement dated as of June 28, 2004 by and among Empire Burbank, LBCI
and the Borrower and in each case as such lease may be further amended or
modified in accordance with Section 7.14.

“Empire Burbank Loan” means a loan in the original principal amount of
$2,617,034.17 made by Jefferson Pilot Financial Insurance Company to Empire
Burbank pursuant to the Empire Burbank Loan Documents and any Permitted
Refinancing.

“Empire Burbank Loan Documents” means the Empire Burbank Mortgage and the other
documents evidencing the Empire Burbank Loan and described on Schedule 4.14, or
any replacement documents evidencing a Permitted Refinancing, as such documents
or replacement documents may be amended or modified in accordance with
Section 7.14.

“Empire Burbank Mortgage” means that certain deed of trust encumbering the
Burbank Office Property, executed by Empire Burbank in favor of Jefferson Pilot
Financial Insurance Company securing the Empire Burbank Loan, or any replacement
deed of trust evidencing a Permitted Refinancing, as such deed of trust or
replacement deed of trust may be amended or modified in accordance with
Section 7.14.

“Empire Burbank Sublease” means that certain Sublease Agreement between LBCI, as
sublessor, and Empire Burbank, as sublessee, (or a replacement sublease in
substantially the same form except that the Borrower is the sublessor and the
term thereof is extended (which replacement sublease shall be deemed to be
permitted under Section 7.14)), in each case relating to occupancy of certain
portions of the Burbank Office Property by Empire Burbank, as modified by that
certain First Amendment to Sublease Agreement and Assignment and Assumption
dated

 

- 14 -



--------------------------------------------------------------------------------

as of June 28, 2004 by and among Empire Burbank, LBCI, and the Borrower and as
such sublease may be further amended or modified from time to time.

“Entity Conversion” shall have the meaning assigned to such term in the
Investment Agreement, as in effect on the date of the Private Equity Issuance.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer within the
meaning of Section 414(b), (c), (m) or (o) of the Code. Notwithstanding the
foregoing, for purposes of any liability related to a Multiemployer Plan under
Title IV of ERISA, the term “ERISA Affiliate” means any trade or business that
together with the Borrower is treated as a single employer within the meaning of
Section 4001(b) of ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to any Pension Plan,
(b) the existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or Pension Plans or to
appoint a trustee to administer any Pension Plan or (f) the receipt by the

 

- 15 -



--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning assigned to such term in Section 8.1.

“Excess Net Cash Payments” has the meaning assigned to such term in
Section 2.11(b)(i)(A).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, net worth or
franchise taxes imposed on (or measured by) its net income or net worth by the
United States of America, or by a jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or in
which it is taxable solely on account of some connection other than the
execution, delivery or performance of this Agreement or the receipt of income
hereunder, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.9(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.17(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower pursuant to
Section 2.17(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereof.

“Existing Debt” means Indebtedness described in (a) Schedule 4.14 and denoted
“to be repaid on the Closing Date” and (b) Schedule 4.14 and denoted “to remain
outstanding after the Closing Date”.

“Extraordinary Expenses” means those certain non-recurring, extraordinary fees
and expenses incurred by Holdings, Media Holdings, the Borrower or any of its
Subsidiaries in connection with proposed radio or television acquisitions not to
exceed $250,000, individually, or $750,000 in the aggregate.

“Fair Market Value” means the value determined by the senior management of the
Borrower in a certificate of a Financial Officer delivered to the Administrative
Agent; provided that with respect to assets which are purchased as part of a
larger transaction and are sold concurrently or within one year of such
acquisition, the senior management of the Borrower may, in determining Fair
Market Value, take into account the sale price of such assets, as well as the
consideration in the overall transaction.

 

- 16 -



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission or any governmental authority
succeeding to any of its functions.

“FCC Licenses” means all radio, broadcast or other licenses, permits,
certificates of compliance, franchises, approvals or authorizations granted or
issued by the FCC to any Credit Party that are necessary for the broadcast or
other operations of the Borrower or any Subsidiary.

“FCC Regulations” means the Communications Act, and all regulations and written
policies promulgated from time to time by the FCC under or in connection with or
pertaining to the Communications Act.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Taxable Income” shall mean the taxable income of Holdings for any
taxable year computed pursuant to Section 1363(b) (or any successor provision)
of the Code but calculated as if the taxable year of Holdings ended on the date
with respect to which such taxable income calculation is made, reduced, but not
below zero, by the amount of any Suspended Losses treated as incurred by
Holdings in, and allowed as deductions on the tax returns of Holdings’
stockholders for, such taxable year.

“Financial Officer” means the chief executive officer, the president, the
executive vice president, chief financial officer, principal accounting officer,
treasurer or controller of the Borrower.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Liens permitted pursuant to Section 7.2) to which such
Collateral is subject.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funding Default” has the meaning assigned to such term in Section 2.9(d).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising

 

- 17 -



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government and the National Association of
Insurance Commissioners.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder). The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.1.

“Guarantors” means all Subsidiaries of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature in each case regulated or subject to
regulation pursuant to any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holding Company” means each of (i) Holdings, (ii) Media Holdings, and (iii) any
other holding company formed after the Closing Date which directly or indirectly
owns all the equity interest of the Borrower and all of whose equity interests
is directly or indirectly owned by Holdings.

“Holding Company Debt” means any Indebtedness of Holdings in respect of the
Holdings Securities Purchase Documents and any Indebtedness of Media Holdings in
respect of the Media Holdings Discount Notes Indenture and any other
Indebtedness of any Holding Company incurred in compliance with
Section 7.15(a)(i) or (iv).

 

- 18 -



--------------------------------------------------------------------------------

“Holdings” means, prior to the effective time of the Holdings Merger, LBI
Holdings I, Inc., a California corporation and the sole shareholder of Media
Holdings, and thereafter Liberman Broadcasting, Inc, a Delaware corporation, and
the sole shareholder of Media Holdings immediately after the Holdings Merger.

“Holdings Amendment” means the First Amendment to Securities Purchase Agreement,
Warrant Agreement and Subordination and Intercreditor Agreements dated as of
July 9, 2002 among Holdings, Alta, Fleet National Bank, as predecessor
administrative agent and the other parties thereto.

“Holdings Merger” means the merger of LBI Holdings I, Inc, a California
corporation, with and into Liberman Broadcasting, Inc., a Delaware corporation,
as the surviving corporation.

“Holdings Merger Agreement” means an Agreement and Plan of Merger between
Liberman Broadcasting Inc., a Delaware corporation, and LBI Holdings I, Inc. to
be executed and delivered with respect to the Holdings Merger, substantially in
the form of Exhibit Q annexed hereto, or in such other form delivered to the
Administrative Agent from time to time and reasonably acceptable to the
Administrative Agent.

“Holdings Second Amendment” means the Second Amendment to Securities Purchase
Agreement, Warrant Agreement and Subordination and Intercreditor Agreement dated
as of October 10, 2003 among Holdings, Alta and Fleet National Bank, as
predecessor administrative agent.

“Holdings Securities Purchase Agreement” means the Securities Purchase Agreement
dated as of the Original Closing Date among the purchasers named therein and
Holdings as amended by the Holdings Amendment, the Holdings Second Amendment and
the Holdings Third Amendment, and as further amended, supplemented or modified
in accordance with the restrictions of Section 7.15, pursuant to which Holdings
issued to Alta the Alta Notes and the Alta Warrants.

“Holdings Securities Purchase Documents” means (a) the Holdings Securities
Purchase Agreement, (b) the Alta Notes, (c) the Alta Warrants and (d) all
related instruments, agreements and other documents entered into by Holdings and
Alta in connection therewith (including, to the extent executed and delivered,
the Assumption Agreement and the Termination Agreement), in each case, as
amended by the Holdings Amendment, the Holdings Second Amendment and the
Holdings Third Amendment and as further amended, supplemented or modified in
accordance with the restrictions of Section 7.15.

“Holdings Third Amendment” means the Third Amendment to Securities Purchase
Agreement and Subordination and Intercreditor Agreement dated as of the date
hereof among Holdings, Alta, the Administrative Agent and the Term Loan Agent.

“Indebtedness” means, for any Person, without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money; (b) obligations
of such Person to pay the deferred purchase or acquisition price of Property or
services, which purchase price is (i) due more than six months from the date of
incurrence of the obligation in respect thereof or (ii) evidenced by a note or
similar written instrument, other than trade accounts payable (other than

 

- 19 -



--------------------------------------------------------------------------------

for borrowed money) arising, and accrued expenses incurred, in the ordinary
course of business so long as such trade accounts are payable within 180 days
after the date of the respective goods are delivered or the respective services
are rendered or otherwise are payable in accordance with customary practices;
(c) Capital Lease Obligations of such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person;
(e) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (f) the net obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, including, any Hedging Agreement,
and (g) Indebtedness of others of the kinds referred to in clauses (a) through
(f) above Guaranteed by such Person; provided in no event shall obligations
under any Hedging Agreement be deemed “Indebtedness” for any purpose of
Section 7.10. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding anything herein to the contrary, (x) the obligations
of any Credit Party to pay Relocation Profits (including any Relocation Tax
Benefits (as defined in the Shop At Home Acquisition Documents)) to the Shop At
Home Sellers under the Shop At Home Acquisition Documents shall not be
Indebtedness until such time as such obligations are overdue and payable and not
being contested in good faith or represented by a separate instrument, (y) any
obligations under the Empire Burbank Lease shall not be Indebtedness and (z) any
obligations with respect to non-compete payments in connection with any
Permitted Acquisition shall not constitute Indebtedness so long as (i) the
aggregate amount of all non-compete payments with respect to such Permitted
Acquisition do not exceed 20% of the aggregate consideration paid or payable in
connection with such Permitted Acquisition and (ii) such non-compete payments do
not have an interest or similar component.

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

“Initial Breakage Expenses” means all expenses in respect of LIBOR breakage
costs incurred in connection with the amendment and restatement of the Existing
Credit Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof among Collateral Agent, the Administrative Agent and the Term Loan Agent.

“Interest Coverage Ratio” means as at any date, the ratio of (a) EBITDA for the
period of four consecutive quarters ending on or most recently ended prior to
such date, to (b) Interest Expense for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.6 substantially in the form of
Exhibit D-2 annexed hereto.

“Interest Expense” means, for any period, the sum, for the Credit Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) interest

 

- 20 -



--------------------------------------------------------------------------------

in respect of Total Debt accrued during such period (whether or not actually
paid during such period) plus (b) the net amounts payable (or minus the net
amounts receivable) under Hedging Agreements accrued during such period (whether
or not actually paid or received during such period), with fees and costs
attributable to such period being calculated assuming such fees and costs are
amortized equally over the term of such Hedging Agreement, but excluding
(i) reimbursement of legal fees and other similar transaction costs of the
Transactions and (ii) any non-cash amortization of fees and expenses of the
Transactions plus (c) all letter of credit fees and expenses incurred after the
Effective Time plus (d) any payments in respect of liquidated damages paid in
cash during such period pursuant to any registration rights agreement entered
into in connection with any Indebtedness; provided that (i) interest in respect
of Indebtedness which is not paid in cash but which is instead “paid-in-kind”
through the issuance of additional notes or other instruments, (ii) any premium
paid in connection with the redemption, repurchase, refinancing, repayment or
retirement of any Indebtedness, including the redemptions, repurchases,
refinancings, repayments or retirements described in clauses (a), (c) and (e) of
the definition of Qualifying IPO Funding Transactions or in connection with the
Alta Repayment, and (iii) any Initial Breakage Expenses, in each case, shall not
be included in “Interest Expense.”

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any LIBOR Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each Business Day prior to the last day of such Interest
Period that would have been the last day of the Interest Period for such LIBOR
Loan had successive three month Interest Periods been applicable to such LIBOR
Loan.

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of the Administrative Agent and provided such periods are
available from all Lenders, nine or twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing,

(x) if any Interest Period for any Revolving Credit Borrowing would otherwise
end after the Revolving Credit Maturity Date, such Interest Period shall end on
the Revolving Credit Maturity Date, and

(y) notwithstanding the foregoing clause (x), no Interest Period shall have a
duration of less than one month and, if the Interest Period for any LIBOR Loan
would otherwise be a shorter period, such Loan shall not be available hereunder
as a LIBOR Loan for such period.

 

- 21 -



--------------------------------------------------------------------------------

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such short sale) or (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 180 days representing the purchase price of goods or
services sold by such Person in the ordinary course of business or otherwise are
payable in accordance with customary practices). Notwithstanding the foregoing,
Capital Expenditures, Acquisitions and Relocations (other than promissory notes
or debt or equity securities acquired in connection with any Relocation) shall
not be deemed “Investments” for purposes hereof. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto minus the amount of any return of capital with respect to such
Investment, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment.

“Investment Agreement” means the Investment Agreement, dated as of the date of
the Private Equity Issuance, among Liberman Broadcasting, Inc., a Delaware
corporation, the investors named therein and the stockholders named therein.

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date of, and executed in connection with, the Private Equity Issuance.

“Investor Subordination Agreement” means the Investor Subordination Agreement
dated as of the Original Closing Date between Alta and Fleet National Bank, as
predecessor administrative agent as amended by the Holdings Amendment and as
confirmed by the Confirmation of Subordination Agreements, the Second
Confirmation of Subordination Agreements and the Third Confirmation of
Subordination Agreements and as such agreement may hereafter be further amended,
supplemented or otherwise modified from time to time.

“Involuntary Relocation” means with respect to any television Broadcast Station,
any Relocation described in clause (2) of the definition of the term Relocation.
Without limiting the generality of the foregoing, the term Involuntary
Relocation shall include any “Specified Involuntary Relocation” as defined in
the Shop At Home Acquisition Documents as in effect on March 20, 2001.

“IP Collateral” means, collectively, any Collateral which is intellectual
property of a Credit Party.

“IPO” means the initial public offering of the Class A Common Stock pursuant to
the Registration Statement.

“Issuing Lender” means Credit Suisse, in its capacity as an issuer of Letters of
Credit hereunder.

 

- 22 -



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means Credit Suisse and Wachovia Capital Markets, LLC, in
their capacity as joint lead arrangers hereunder.

“Landlord Waiver and Consent” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in substantially the form of Exhibit I or in such other form
reasonably approved by the Administrative Agent.

“LBCI” means Liberman Broadcasting, Inc., a California corporation, which,
subject to the delivery of the notices required to be delivered under the Loan
Documents, will change its name to Liberman Broadcasting of California, LLC and
change its organizational form to a limited liability company on or about the
date of consummation of the Private Equity Issuance.

“LBI Media Intercompany Note” means, to the extent that the Borrower may elect
to complete the redemption or repurchase described in clause (a) or (c) of the
definition of Qualifying IPO Funding Transactions, that certain Promissory Note
that may be issued on or after the Qualifying IPO Closing Date by the Borrower
to the order of Media Holdings or any other Holding Company in an aggregate
principal amount equal to the amount necessary to complete the redemption or
repurchase described in clause (a) or (c) of the definition of Qualifying IPO
Funding Transactions, substantially in the form delivered to the Administrative
Agent, as such promissory note may be amended, supplemented or otherwise
modified from time to time in accordance with Section 7.13.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender Joinder Agreement” means the Lender Joinder Agreement attached hereto as
Exhibit E pursuant to which a New Lender shall become a party to this Agreement.

“Lenders” means the Persons listed on Part II of Schedule 2.1 (including the
Issuing Lender and the Swing Loan Lender) and any other Person that shall have
become a party hereto pursuant to (a) an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance or (b) a Lender Joinder Agreement.

“Letter of Credit” means any letter of credit issued on a standby basis or in
support of trade obligations of any Credit Party pursuant to this Agreement.

“Liberman Subordinated Debt” means the Indebtedness incurred pursuant to
Section 7.1(f).

 

- 23 -



--------------------------------------------------------------------------------

“Liberman Subordination Agreements” means the subordination agreements, if any,
entered into pursuant to Section 7.1(f), as such agreements may be amended or
modified in accordance with the terms hereof; and which agreements shall in form
and substance reasonably satisfactory to the Administrative Agent; provided that
any such agreements that are substantially the same as those certain Liberman
Subordination Agreements dated as of the Original Closing Date among the
Borrower, Fleet National Bank and each of Jose and Lenard Liberman shall be
deemed to be satisfactory to the Administrative Agent.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of the relevant Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

“LIBOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“License Subsidiary” means any Wholly-Owned Subsidiary of the Borrower (or of a
Subsidiary of the Borrower) formed solely for the purpose of holding FCC
Licenses.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (other than an operating
lease) (or any financing lease having substantially the same economic effect as
any of the foregoing) relating to such asset and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement, the Intercreditor Agreement any
promissory notes evidencing Revolving Credit Loans and the Swing Loans
hereunder, the Collateral Documents and any other instruments or documents
delivered or to be delivered from time to time pursuant to this Agreement, as
the same may be supplemented and amended from time to time in accordance with
their respective terms.

“Loans” means the Revolving Credit Loans and the Swing Loans.

“Majority Facility Lenders” means, at any time, (i) the Required Lenders and
(ii) the Required Term Loan Lenders.

 

- 24 -



--------------------------------------------------------------------------------

“Management Incentive Contracts” means employment agreements between Holdings
and employees providing for payments in the event that the net value of Holdings
exceeds certain thresholds.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Credit Parties taken as a
whole, (b) the ability of any Credit Party to perform any of its respective
material obligations under this Agreement or (c) the material rights of or
material benefits available to the Lenders under this Agreement and the other
Loan Documents.

“Material Contract” means any contract or other arrangement to which any Credit
Party is a party (other than the Senior Facilities Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“Material FCC Licenses” shall mean an FCC License the loss of which could
reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” means (a) the Senior Subordinated Notes and (b)(i)
Indebtedness (other than the Loans or Letters of Credit or the Empire Burbank
Loan), or (ii) obligations in respect of one or more Hedging Agreements, of any
one or more of the Credit Parties in each case of clause (i) and clause (ii) in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Person
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Leasehold Property” means a Leasehold Property reasonably determined
by the Administrative Agent in good faith consultation with the Borrower to be
of material importance to the operations of the Credit Parties, taken as a
whole.

“Maximum Effective California Rate” shall mean the product of: (i) the maximum
California personal income tax rate imposed on individuals pursuant to
Section 17041(a) and (c) (or any successor provisions) of the California Revenue
and Tax Code; times (ii) the difference between one (1) and the Maximum Federal
Rate expressed as a decimal.

“Maximum Federal Rate” shall mean the maximum Federal income tax rate imposed on
individuals pursuant to Section 1(a)-(d) (or any successor provisions) of the
Code, as adjusted pursuant to Section 15 (or any successor provision) of the
Code, if applicable.

“Media Holdings” means LBI Media Holdings, Inc., a Delaware corporation, which
is the sole shareholder of the Borrower and a Wholly-Owned Subsidiary of
Holdings.

“Media Holdings Discount Notes” means Media Holdings’ unsecured 11% Senior
Discount Notes due 2013, including any Additional Notes and Exchange Notes (as
each such term is defined in the Media Holdings Discount Notes Indenture), in
each case, as amended, supplemented or otherwise modified in accordance with the
restrictions of Section 7.15, and as issued pursuant to the Media Holdings
Discount Notes Indenture with aggregate gross cash proceeds not in excess of the
sum of (a) $50,000,000 (excluding the amounts referred to in clause

 

- 25 -



--------------------------------------------------------------------------------

(b) of this definition) plus (b) the amount of any increase in the outstanding
principal amount of such notes as a consequence of such notes being issued at a
discount (i.e. accreted value).

“Media Holdings Discount Notes Indenture” means the Indenture dated as of
October 10, 2003 between Media Holdings and U.S. Bank, N.A., as trustee,
pursuant to which the Media Holdings Discount Notes were issued, as amended,
supplemented or otherwise modified in accordance with the restrictions of
Section 7.15.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Payments” means,

(i) with respect to any Casualty Event, the aggregate amount of cash proceeds of
insurance, cash condemnation awards and other cash compensation received by the
Credit Parties in respect of such Casualty Event net of (A) legal, title,
transfer and recording tax expenses, commissions, and fees and expenses directly
related to such casualty event (including legal, accounting, brokerage, outside
consultant and advisor, advertising and closing costs) incurred by the Credit
Parties in connection therewith and (B) contractually required repayments of
Indebtedness to the extent secured by a Lien on such property, (C) any Federal,
state and local income, transfer or other taxes paid or estimated to be payable
by Holdings, Media Holdings or any of the Credit Parties in respect of such
Casualty Event and (D) any Permitted Shareholder Tax Distributions and Permitted
Holdings Tax Distributions relating to taxes paid or estimated to be payable as
a result of such Casualty Event;

(ii) with respect to any Disposition or Asset Swap, the aggregate amount of all
cash payments received by any of the Credit Parties in connection with such
Disposition or Asset Swap directly or indirectly, whether at the time of such
Disposition or Asset Swap or after such Disposition or Asset Swap under deferred
payment arrangements or Investments entered into or received in connection with
such Disposition or Asset Swap (including Disposition Investments); provided
that

(A) Net Cash Payments shall be net of (I) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
(including legal, accounting, brokerage, outside consultant and advisor,
advertising and closing costs) paid or payable by Holdings, Media Holdings or
any of the Credit Parties in connection with such Disposition or Asset Swap,
(II) any Federal, state and local income, transfer or other taxes paid or
reasonably estimated to be payable by any of the Credit Parties as a result of
such Disposition or Asset Swap, (III) to the extent not included in the
foregoing, any Permitted Holdings Tax Distributions and Permitted Shareholder
Tax Distributions related to taxes paid or estimated to be payable as a result
of such Disposition or Asset Swap and (IV) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties

 

- 26 -



--------------------------------------------------------------------------------

to purchaser in respect of such Disposition or Asset Swap undertaken by any
Credit Party in connection with such Disposition or Asset Swap;

(B) Net Cash Payments shall be net of any repayments by any of the Credit
Parties of Indebtedness to the extent that (I) such Indebtedness is secured by a
Lien on the property that is the subject of such Disposition or Asset Swap and
(II) the transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property; and

(C) In addition to but without duplicating any amounts required to be deducted
from Net Cash Payments under clauses (A) and (B) above, Net Cash Payments in
connection with any Disposition or Asset Swap involving a Relocation shall be
net of (a) all reasonable costs (as determined by Borrower (or its successor or
assign) in its reasonable discretion) directly related to such Relocation
including, without limitation, (i) transaction expenses (including professional
advisor’s or broker’s fees and costs and financing and related fees, commissions
and expenses, including lender waiver fees), (ii) engineering, construction,
equipment and moving costs, (iii) marketing costs, (iv) the estimated aggregate
amount of all obligations of any Credit Party (or its successor or its assign)
after such Relocation under leases with respect to which it is the lessee
immediately prior to such Relocation, (v) any penalties or liabilities incurred
(or estimated to be incurred) by any Credit Party (or its success or assign)
under contracts which cannot be terminated by such Credit Party (or its
successor or assign) prior to such Relocation but which cannot be performed or
are no longer necessary (in the sole but reasonable discretion of the Borrower
(or its successor or assign)) by any Credit Party (or its successor or assign)
following such Relocation, (vi) costs incurred in seeking governmental consents
and permits required as part of such Relocation and (vii) costs incurred in
seeking FCC consent to move such replaced station’s digital operations to the
site of such replacement station’s analog operations (including all expenses of
a type set forth in other clauses of this definition) and (b) any Relocation
Profits (as defined in the Shop At Home Acquisition Documents), including any
Relocation Tax Benefits (as defined in the Shop At Home Acquisition Documents),
that are paid or payable to the Shop At Home Sellers or their assignees pursuant
to the terms of the Shop At Home Acquisition Documents. Any estimated amounts
under this clause (C) shall be based on good faith estimates of the Borrower on
the date of the consummation of any Relocation which were reasonable when made
but such estimates shall be subject to adjustment within 90 days thereafter; and

(iii) with respect to any incurrence of Indebtedness (other than Indebtedness
permitted by Section 7.1), the aggregate amount of all cash proceeds received by
any Credit Party therefrom less all legal, underwriting and similar fees and
expenses incurred in connection therewith.

“Net Income” means net income of the Credit Parties on a consolidated basis
determined in accordance with GAAP.

 

- 27 -



--------------------------------------------------------------------------------

“New Lender” has the meaning assigned to such term in Section 2.1(b)(ii).

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable (including post-petition
interest) under the documentation governing any Indebtedness.

“Omnibus Confirmation Agreement” means the Omnibus Confirmation Agreement dated
as of June 11, 2004 among the Administrative Agent and the Credit Parties
amending and confirming the Credit Parties’ obligations under the Pledge
Agreement, the Security Agreement and any related agreements.

“Original Closing Date” means March 20, 2001.

“Original Credit Agreement” has the meaning assigned to such term in the
preamble hereof.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Outstanding Amount”, as of any date, means, an amount equal to (A) with respect
to Section 2.11(b)(i)(B), the aggregate Revolving Credit Exposure of all
Revolving Credit Lenders on such date, and (B) otherwise, the sum of (x) the
aggregate Revolving Credit Exposure of all Revolving Credit Lenders on such date
plus (y) the aggregate outstanding principal amount of the Term Loans on such
date.

“Participant” has the meaning assigned to such term in Section 11.4(f).

“Pension Plan” means any Plan that is a defined benefit pension plan subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Permitted Acquisition” has the meaning set forth in Section 7.4(d).

“Permitted Dividend Amount” shall mean, for any taxable period, the amount by
which the Dividend Limitation for the taxable year exceeds the aggregate
Permitted Shareholder Tax Distributions paid by the Borrower for such year
pursuant to Section 7.5(m)(i) or 7.6(a) hereof, including distributions paid or
loans made by the Borrower within 105 days after the end of the taxable year for
which a distribution is paid or loan is made; provided, that:

(a) if, at the end of any taxable year of the Borrower, the Dividend Limitation
for such year exceeds the aggregate Permitted Shareholder Tax Distributions paid
by the Borrower for such year pursuant to Section 7.5(m)(i) or 7.6(a) hereof,
such excess shall be ignored for purposes of computing the Permitted Dividend
Amount for any subsequent period;

 

- 28 -



--------------------------------------------------------------------------------

(b) if, at the end of any taxable year of the Borrower, the aggregate Permitted
Shareholder Tax Distributions paid by the Borrower for such year pursuant to
Section 7.5(m)(i) or Section 7.6(a) hereof exceed the Dividend Limitation, the
Permitted Dividend Amount shall be zero (0) and such excess shall be included in
the calculation of the aggregate Permitted Shareholder Tax Distributions paid by
the Borrower for the following taxable year(s); and

(c) if Holdings’ S Corporation election made pursuant to Code Section 1362 (or
any successor provision) shall be determined to be invalid, or is revoked or
terminated, or the QSSS Election shall cease to be in effect for the Borrower,
the Permitted Dividend Amount for the Borrower shall be zero (0) from and after
the date of such invalidity, revocation, or termination.

“Permitted Holdings Tax Distributions” means cash distributions and/or loans (to
be computed by the Tax Accountant) from the Borrower to Media Holdings or
Holdings and/or from Media Holdings to Holdings, in respect of any taxable year
to permit Holdings to pay its estimated and final state income tax liabilities
which are attributable to the taxable income of Media Holdings and/or the
Borrower for such taxable year calculated as though Media Holdings and the
Borrower were S Corporations. If in any year Holdings or Media Holdings required
to pay additional taxes with respect to a prior year’s tax return which are
attributable to the taxable income of Media Holdings and/or the Borrower
calculated as though Media Holdings and the Borrower were S Corporations
(whether because of an audit by a taxing authority, an amended return the filing
of which is required in the reasonable judgment of Holdings, Media Holdings or
otherwise), the amount of Permitted Holdings Tax Distributions which may be paid
or loaned in such year shall be increased by the amount of such additional
taxes.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard and Poor’s Ratings Service or from Moody’s
Investors Service, Inc.;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) investments in money market mutual funds that are rated AAA by Standard &
Poor’s Rating Service; and

 

- 29 -



--------------------------------------------------------------------------------

(f) Cash Equivalents.

“Permitted Liens” has the meaning set forth in Section 7.2.

“Permitted Lines of Business” means the television and radio broadcast business,
television and radio program production, rental of television, radio and related
facilities and properties, outdoor advertising, the leasing or licensing of
property or tower space, and general business services related to any of the
foregoing and any business incident thereto.

“Permitted Refinancing” means a refinancing of the Empire Burbank Loan (other
than with the Loans); provided that (i) the terms of the Empire Burbank Loan
Documents evidencing such refinancing shall be substantially similar to the
terms of the Empire Burbank Loan Documents existing on June 28, 2004, with such
changes as do not materially adversely affect the Administrative Agent or the
Lenders (it being understood that (a) no change to those provisions of the
Empire Burbank Loan Documents referred to in Section 7.14(a)(i) shall be
permitted without the prior written consent of the Administrative Agent and
(b) replacement of the lessee under the Empire Burbank Lease of LBCI with the
Borrower, replacement of the sublessor under the Empire Burbank Sublease of LBCI
with the Borrower and lengthening the term of either shall not be considered to
materially adversely affect the Administrative Agent or any Lender) or with such
other terms as shall be approved by the prior written consent of the
Administrative Agent; provided that the aggregate principal amount of the Empire
Burbank Loan shall not exceed $4,000,000, (ii) no additional property shall be
encumbered by the Empire Burbank Mortgage executed in connection with such
refinancing and (iii) prior to consummation of such refinancing, the Borrower
shall deliver to the Administrative Agent copies of all loan documents relating
thereto, certified by the Borrower to be true and correct copies thereof and to
be all loan documents executed in connection with such refinancing.

“Permitted Shareholder Tax Distributions” means cash distributions and/or loans
made by the Borrower to Media Holdings, Holdings or the shareholders of Holdings
and/or by Media Holdings to Holdings or such shareholders to permit the
shareholders of Holdings to pay their estimated and final federal and state
income tax liabilities attributable to the income of Media Holdings and/or the
Borrower calculated as though Media Holdings and/or the Borrower were an S
Corporation. Permitted Shareholder Tax Distributions may be made not more
frequently than quarterly with respect to each period for which an installment
of estimated tax would be required to be paid by the shareholders of Holdings,
provided, however, that the amount of such distributions or loans shall not
exceed the Permitted Dividend Amount. For purposes of computing the amount of
aggregate Permitted Shareholder Tax Distributions for any taxable year, amounts
paid in such taxable year by Media Holdings and/or the Borrower to the State of
California on behalf of nonresident shareholders as estimated taxes or as
withholding taxes pursuant to the California Revenue and Taxation Code shall be
treated as Permitted Shareholder Tax Distributions. If nonresident shareholders
recontribute to Media Holdings and/or the Borrower any such amounts paid on
their behalf, however, the amounts contributed shall be subtracted from the
amount of aggregate Permitted Shareholder Tax Distributions for the taxable year
in which the contributions are made. If in any year Holdings’ shareholders are
required to pay additional taxes with respect to a prior year’s tax return which
are attributable to the taxable income of Media Holdings and/or the Borrower
calculated as though Media Holdings and/or the Borrower were S Corporations
(whether because of an audit by a taxing authority, an amended

 

- 30 -



--------------------------------------------------------------------------------

return the filing of which is required in the reasonable judgment of Holdings,
or otherwise), the amount of Permitted Shareholder Tax Distributions which may
be paid in such year shall be increased by the amount of such additional taxes
as determined by a Tax Accountant. Notwithstanding any other provision in this
Agreement to the contrary, in the event that in any future tax period Holdings
fails to qualify as an S Corporation for California and/or other state tax
purposes or otherwise fails to receive the benefits of S Corporation tax
treatments, but continues to maintain its S Corporation status for federal
income tax purposes, the amount that can be distributed or loaned under this
paragraph or any other provisions of this Agreement shall include and shall be
increased by the amount of California and/or other state taxes imposed on such
distributions and loans (including the additional distributions and loans under
this sentence). For the avoidance of doubt, in determining the amounts that can
be distributed to pay the tax liabilities of the shareholders of Holdings or any
of its Subsidiaries under this definition and other provisions of this
Agreement, if there are multiple distributions and/or loans (e.g., an amount
from the Borrower to Media Holdings and the same amount from Media Holdings to
Holdings), such a series of distributions and/or loans shall be only counted
once.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA in which the Borrower or any ERISA Affiliate is an “employer” as defined
in Section 3(5) of ERISA including but not limited to any Pension Plan or
Multiemployer Plan.

“Pledge Agreement” means the Pledge Agreement dated as of the Original Closing
Date between the Credit Parties and Fleet National Bank, as predecessor
administrative agent, as confirmed and amended by the Confirmation of Pledge
Agreement, the Omnibus Confirmation Agreement and the Second Omnibus
Confirmation Agreement, as such agreement may be further amended, supplemented
or otherwise modified from time to time, including the addition of new Credit
Parties in accordance with Section 6.10.

“Post-Default Rate” means, for Base Rate Loans, a rate per annum equal to the
Adjusted Base Rate plus the Applicable Margin plus 2%, and, for LIBOR Loans, a
rate per annum equal to the Adjusted LIBO Rate plus the Applicable Margin plus
2%.

“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse, as its prime rate in effect at its principal office in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Prior Credit Agreements” has the meaning assigned to such term in the preamble
hereof.

“Private Equity Issuance” means the issuance by Holdings of certain shares of
Class A Common Stock pursuant to the Private Equity Issuance Documents.

“Private Equity Issuance Documents” means the Investment Agreement, the Investor
Rights Agreement and ancillary documents entered into pursuant thereto.

 

- 31 -



--------------------------------------------------------------------------------

“Private Equity Related Transactions” means the Holdings Merger, the Entity
Conversions, the Private Equity Issuance, the execution, delivery and
performance of the Private Equity Issuance Documents, the Alta Repayment and the
payment of transaction fees, expenses and commissions (including fees payable to
Credit Suisse Securities (USA) LLC) in connection therewith.

“Program Obligations” means all obligations, whether fixed or contingent, of the
Credit Parties in respect of the purchase, use, license or acquisition of
programs, programming materials, films and similar assets used in connection
with the television broadcast business and operations of the Credit Parties.

“Program Obligations Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Credit
Parties made or scheduled to be made during such period in respect of Program
Obligations; provided that, with respect to any contract for Program Obligations
which requires that the consideration therefor be paid by a Credit Party in one
lump-sum payment, or in unequal payments over the term of such contract, such
payment (or payments) shall be amortized over the period during which such
programming is available under such contract.

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

“Proprietary Rights” has the meaning assigned to such term in Section 4.5(b).

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the reasonable opinion
of the Administrative Agent, desirable in order to create or perfect Liens on
any IP Collateral.

“QSSS Election” means the election to treat any Person as a qualified Subchapter
S subsidiary pursuant to Code Section 1361(b)(3) (or any successor provision).

“Qualifying IPO” means the consummation by Holdings, on or before May 7, 2010,
of an initial public offering of common stock with gross proceeds to Holdings
(without deduction of commissions) of $50,000,000 or more.

“Qualifying IPO Closing Date” means the date on which a Qualifying IPO has been
consummated.

“Qualifying IPO Funding Transactions” means the following payments made from the
net proceeds of a Qualifying IPO:

(a) (i) Holdings may make dividends and distributions to its stockholders and
(ii) Holdings (or any other Holding Company that is the parent of Media
Holdings) may redeem, repurchase, prepay or otherwise acquire (whether pursuant
to the optional redemption provisions, in open market transactions or
otherwise), not later than fifteen months after the consummation of such
Qualifying IPO, all or any portion of the outstanding principal amount of
Holding Company Debt and pay premiums (including call premiums, early tender
premiums or consent premiums) and interest thereon, which may consist of accrued
interest, plus, if applicable, an

 

- 32 -



--------------------------------------------------------------------------------

amount of interest calculated on the basis of the next succeeding contractual
redemption or maturity date, and any other amounts owing with respect thereto;

(b) Holdings shall contribute substantially all of the net proceeds of such
Qualifying IPO (other than the amount described in clause (a) above) to Media
Holdings within 10 Business Days of such Qualifying IPO;

(c) Media Holdings (or any other Holding Company that is a Wholly Owned
Subsidiary of Media Holdings and the direct or indirect parent of the Borrower)
may redeem, repurchase, prepay or otherwise acquire (whether pursuant to the
optional redemption provisions, in open market transactions or otherwise), not
later than fifteen months after the consummation of such Qualifying IPO, all or
any portion of the outstanding principal amount of Holding Company Debt and pay
premiums (including call premiums, early tender premiums or consent premiums)
and interest thereon, which may consist of accrued interest, plus, if
applicable, an amount of interest calculated on the basis of the next succeeding
contractual redemption or maturity date, and any other amounts owing with
respect thereto;

(d) Media Holdings shall contribute substantially all of the net proceeds of
such Qualifying IPO (other than the amounts described in clauses (a) and
(c) above) to the Borrower within 10 Business Days of such Qualifying IPO; and

(e) the Borrower may redeem, repurchase, prepay or otherwise acquire (whether
pursuant to the optional redemption provisions, in open market transactions or
otherwise), not later than fifteen months after the consummation of such
Qualifying IPO, all or any portion of the outstanding principal amount of
Subordinated Indebtedness (other than any Liberman Subordinated Debt) and pay
premiums (including call premiums, early tender premiums or consent premiums)
and interest thereon, which may consist of accrued interest, plus, if
applicable, an amount of interest calculated on the basis of the next succeeding
contractual redemption or maturity date, and any other amounts owing with
respect thereto;

it being understood and agreed that so long as the sum of the amounts in clauses
(a), (c) and (e) above does not exceed the net proceeds of a Qualifying IPO,
such amounts shall be deemed to be from the net proceeds of a Qualifying IPO no
matter the source of such amounts. In no event shall the amount of distributions
and dividends to the stockholders of Holdings described in clause (a)(i) above
exceed the lesser of (x) $5,000,000 and (y) the excess of the gross proceeds of
such Qualifying IPO (without deduction for any commissions or underwriter’s
discount) over $50,000,000.

“Quarterly Dates” means the last day of each fiscal quarter of the Credit
Parties, the first of which shall be June 30, 2006.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement dated as of
the Closing Date, among the Borrower and each of its Subsidiaries.

“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest then owned by any Credit Party in any real property.

 

- 33 -



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means any Indebtedness incurred under Section 7.15(a)
that is an extension, renewal, refunding or replacement of other Indebtedness
permitted under such Section 7.15(a) (whether such Indebtedness is incurred
concurrently with the repayment or redemption of such other Indebtedness or at
any time thereafter (it being understood that, subject to the following proviso,
any Indebtedness incurred by the applicable Holding Company after the repayment
or redemption of such other Indebtedness (up to an aggregate principal amount
equal to the principal amount so repaid or redeemed plus accrued interest and
premiums paid thereon) shall be deemed to be replacement of such other
Indebtedness regardless of when such Indebtedness is incurred so long as such
Indebtedness complies with the following clauses (i), (ii) and (iii))) and that
(i) has covenants, events of default and mandatory prepayment requirements
(whether by sinking fund payments, mandatory redemptions or repurchases or
otherwise) that are not more restrictive in any material respect on the Borrower
and its Subsidiaries than the covenants, events of default and mandatory
prepayment requirements in the Loan Documents, (ii) has a scheduled maturity
date occurring no earlier than the Holding Company Indebtedness being extended,
renewed, refunded or replaced and (iii) has a weighted average life to maturity
greater than the Holding Company Indebtedness being extended, renewed, refunded
or replaced; provided that if such Indebtedness is incurred after the repayment
or redemption of such other Indebtedness, then such Indebtedness will cease to
be considered to be Refinancing Indebtedness if the net cash proceeds thereof
(x) are not promptly contributed (directly or indirectly) to the Borrower or
(y) are not used by the Borrower or any of its Subsidiaries within 12 months of
the incurrence of such Indebtedness to make Investments (other than Permitted
Investments), acquire assets used in a Permitted Line of Business, make
Acquisitions permitted hereunder or Capital Expenditures permitted hereunder
and/or, to the extent permitted hereunder, to prepay any Indebtedness of
Holdings or any of its Subsidiaries (and, if such prepayment is the prepayment
of Indebtedness under this Agreement, then to permanently reduce the Commitments
hereunder up to the amount of such prepayment).

“Refunded Swing Loans” has the meaning assigned to such term in Section 2.8(d).

“Register” has the meaning assigned to such term in Section 11.4(d).

“Registered Rights” has the meaning assigned to such term in Section 4.5(b).

“Registration Statement” means the Registration Statement on Form S-1 filed by
Holdings for the registration of the initial public offering of the Class A
Common Stock with the Securities and Exchange Commission, as may be amended from
time to time, or any subsequent registration statements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

“Reimbursement Obligation” has the meaning assigned to such term in
Section 2.4(e).

“Reinvested Excess Net Cash Payments” means, with respect to any Asset Swap or
Disposition resulting in any Excess Net Cash Payments, as of any date of
determination, without duplication, any Excess Net Cash Payments resulting from
such Asset Swap or Disposition that (without duplication), (a) so long as
(x) such date is less than 360 days after the receipt of the

 

- 34 -



--------------------------------------------------------------------------------

Excess Net Cash Payments in respect of such Asset Swap or Disposition, are
described in a Reinvestment Certificate or any subsequent certificate as
intended to be applied to reinvestment in Reinvestment Assets, and (y) the
Borrower has not determined not to apply any such amounts to investment in
Reinvestment Assets, or (b) have been applied to reinvestment in the
Reinvestment Assets on or prior to such date.

“Reinvestment Assets” means, with respect to any Asset Swap or Disposition
resulting in any Excess Net Cash Payments, Investments (excluding Permitted
Investments), assets similar to those subject to the applicable Disposition or
Asset Swap, or other assets used in a Permitted Line of Business, Acquisitions
permitted hereunder or Capital Expenditures permitted hereunder.

“Reinvestment Certificate” means, with respect to any Asset Swap or Disposition
resulting in any Excess Net Cash Payments, a certificate delivered pursuant to
Section 2.11(b)(i)(A) and certifying that the Borrower intends to reinvest all
or a portion of the Excess Net Cash Payments relating to such Asset Swap or
Disposition in Reinvestment Assets.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relocation” means with respect to any television Broadcast Station, (1) any
transaction in which a 700 MHz Holder (or any other Person) offers consideration
(which consideration consists of a different frequency or frequencies and/or
other cash or non-cash consideration) to any Credit Party for the cessation of
broadcasting on any of the existing analogue and/or digital frequencies of such
Broadcast Station in order to accommodate the spectrum needs of such 700 MHz
Holder, including the prevention of interference with such 700 MHz Holder’s
operations, and such Credit Party is not ordered or directly or indirectly
required by the FCC or any other Governmental Authority to enter into such
transaction, or (2) any transaction in which FCC or any other Governmental
Authority orders or otherwise directly or indirectly requires any Credit Party
to cease broadcasting on any of its existing analogue and/or digital frequencies
in order to accommodate the spectrum needs of any 700 MHz Holder, including the
prevention of interference with such 700 MHz Holder’s operations, with or
without any consideration. Without limiting the generality of the foregoing, the
term Relocation shall include any “Relocation” as defined in the Shop At Home
Acquisition Documents as in effect on March 20, 2001. As used herein, “700 MHz
Holder” means a holder of a 700 MHz license or construction permit.

“Relocation Profits” has the meaning given to such term in the Shop At Home
Acquisition Documents.

 

- 35 -



--------------------------------------------------------------------------------

“Remaining Excess Net Cash Payments” means, with respect to any Excess Net Cash
Payments in respect of any Asset Swap or Disposition, as of any date, the amount
of such Excess Net Cash Payments received by the Borrower and its Subsidiaries
from such Asset Swap or Disposition (or, if the Asset Sale Prepayment Percentage
is 50%, then 50% of such amount of Excess Net Cash Payments) since the last
Asset Sale Prepayment Date relating to the applicable Asset Swap or Disposition
(or, if there has been no such date, since the date of such Asset Swap or
Disposition), less the sum of (a) the aggregate amount of Reinvested Excess Net
Cash Payments, (b) the aggregate amount of all prepayments and Deemed
Prepayments of the Term Loans made with such Excess Net Cash Payments on or
prior to such date, (c) the aggregate amount of all prepayments of the Revolving
Credit Loans (and the provision of cover for LC Exposure) under this Agreement,
in each case to the extent accompanied by a permanent reduction of the Revolving
Credit Commitments made with such Excess Net Cash Payments on or prior such
date, and (d) in the case of any Asset Sale Prepayment Date described in clause
(d) of the definition thereof, less 100% of any transaction expenses associated
with such Disposition or Asset Swap not previously deducted in the determination
of Excess Net Cash Payments plus (or minus, as the case may be) 100% (or if the
Asset Sale Prepayment Percentage is 50%, then 50%) of any other adjustment
received or paid by the Borrower or any Subsidiary pursuant to the respective
agreements giving rise to such Disposition or Asset Swap and not previously
taken into account in the determination of the Excess Net Cash Payments.

“Required Lenders” means Lenders having Loans, LC Exposure and unused
Commitments representing in excess of 50% of the sum of the total Loans, LC
Exposure and unused Commitments.

“Required Senior Lenders” means, at any time, Senior Lenders having Senior
Loans, LC Exposure, unused Revolving Credit Commitments and, prior to the
funding of the Term Loans, unused Term Loan Commitments representing more than
50% of the sum of the total Senior Loans and LC Exposure then outstanding plus
unused Revolving Credit Commitments and unused Term Loan Commitments at such
time.

“Required Term Loan Lenders” means, at any time, Senior Lenders having Term
Loans representing more than 50% of the sum of the total Term Loans then
outstanding (or, prior to the funding of the Term Loans, the Senior Lenders
having more than 50% of the unused Term Loan Commitments at such time).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of, or other equity
interests in, any Credit Party now or hereafter outstanding, except a dividend
payable solely in shares of stock or interests of the same class, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of, or other equity interests in, any Credit Party now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of, or
other equity interests in, any Credit Party now or hereafter outstanding,
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption purchase, retirement, defeasance (including economic or legal
defeasance), sinking fund or similar payment or liquidated damages with respect
to, any Subordinated Indebtedness, Holding Company Debt or other Indebtedness of
any Holding

 

- 36 -



--------------------------------------------------------------------------------

Company (other than any intercompany loans from any of the Credit Parties),
(v) any payment made to any Affiliates of any Credit Party, or prior to the date
of the Alta Repayment, Alta Communications, in respect of management, consulting
or other similar services provided to any Credit Party, and (vi) any portion of
“Incentive Bonus” which may become payable pursuant to the employment agreement
with Eduardo Leon referred to in Section 5.1(h). Notwithstanding the foregoing,
the following shall not be deemed to be Restricted Junior Payments: (a) any
payment to any director, officer or employee of any Credit Party consisting of
salary, other compensation (except to the extent described in clause (vi) above)
or reimbursement of expenses and (b) any payments made in respect of the
transactions permitted pursuant to Section 7.7. The cancellation or forgiveness
of any loan made by any Credit Party with no cash payment by a Credit Party at
the time of such forgiveness or cancellation to any of its Affiliates shall not
be deemed to be a Restricted Junior Payment.

“Revolving Credit Availability Period” means the period from and including the
Effective Time to but excluding the earlier of (a) the Revolving Credit Maturity
Date and (b) the date of termination of the Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced from time to
time pursuant to Sections 2.7 and 2.11, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.4 or
(c) adjusted from time to time pursuant to Section 2.1(b). The initial maximum
amount of each Lender’s Revolving Credit Commitment is set forth on Part II of
Schedule 2.1, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as applicable. The aggregate
original amount of the Revolving Credit Commitments is equal to $150,000,000.00.

“Revolving Credit Commitment Increase” has the meaning assigned to such term in
Section 2.1(b)(i).

“Revolving Credit Commitment Increase Date” has the meaning assigned to such
term in Section 2.1(b)(iii).

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Credit Loans and its LC Exposure at such time and in the case of the
Swing Loan Lender, the aggregate outstanding principal amount of all Swing Loans
which have not been refunded pursuant to Section 2.8(d).

“Revolving Credit Lender” means (a) initially, a Lender that has a Revolving
Credit Commitment set forth opposite its name on Part II of Schedule 2.1 and
(b) thereafter, the Lenders from time to time holding Revolving Credit Loans and
Revolving Credit Commitments, after (i) giving effect to any assignments thereof
permitted by Section 11.4 or (ii) becoming a New Lender in accordance with
Section 2.1(b).

“Revolving Credit Loan” means a Loan made pursuant to Section 2.1(a) that
utilizes the Revolving Credit Commitment.

 

- 37 -



--------------------------------------------------------------------------------

“Revolving Credit Maturity Date” means March 31, 2012.

“Revolving Credit Notes” means the amended and restated promissory notes,
substantially in the form of Exhibit A, issued by the Borrower in favor of the
Revolving Credit Lenders.

“S Corporation” means a small business corporation within the meaning of Code
Section 1361 (or any successor provision) for which an election is in effect
under Code Section 1362(a) (or any successor provision).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Second Confirmation of Subordination Agreements” means the Second Confirmation
of Subordination Agreements dated as of June 11, 2004 among Alta, Holdings and
the Administrative Agent.

“Second Omnibus Confirmation Agreement” means the Second Omnibus Confirmation
Agreement dated as of the date hereof among the Collateral Agent, the
Administrative Agent, the Term Loan Agent and the Credit Parties, substantially
in the form of Exhibit C, amending and confirming the Credit Parties’
obligations under the Pledge Agreement, the Security Agreement and any related
agreements, as the same may be amended, supplemented or otherwise modified from
time to time.

“Secured Obligations” has the meaning set forth in the Security Agreement and
the Pledge Agreement.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of July 9, 2002 between the Administrative Agent and the Credit Parties, as
confirmed and amended by the Omnibus Confirmation Agreement and the Second
Omnibus Confirmation Agreement and thereafter in accordance with Section 6.10,
as such agreement may be amended, supplemented or otherwise modified from time
to time.

“Senior Commitment Increases” means the sum of any Revolving Credit Commitment
Increases and Term Loan Increases.

“Senior Debt” means the Total Debt, excluding (i) any Subordinated Indebtedness
and (ii) obligations of Credit Parties to pay any liquidated damages under any
registration rights agreement entered into in connection with Indebtedness to
the extent such liquidated damages remain unpaid after the applicable due date
under such registration rights agreement.

“Senior Facilities Documents” means the Loan Documents and the Term Loan
Documents.

“Senior Facilities Maximum Increase Amount” means $50,000,000.

“Senior Lenders” means the Lenders and the Term Loan Lenders.

 

- 38 -



--------------------------------------------------------------------------------

“Senior Leverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Senior Debt to (b) EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date.

“Senior Loans” means the Loans and the Term Loans.

“Senior Subordinated Notes” means the Borrower’s 10  1/8% Senior Subordinated
Notes due 2012, including any Additional Notes and Exchange Notes (as each such
term is defined in the Senior Subordinated Note Indenture), in each case as
issued pursuant to the Senior Subordinated Note Indenture in an aggregate
principal amount not in excess of $200,000,000, as amended, supplemented or
otherwise modified in accordance with the restrictions of Section 7.13.

“Senior Subordinated Note Indenture” means the Indenture dated as of July 9,
2002, among the Borrower, the Guarantors and U.S. Bank, N.A., as trustee,
pursuant to which the Senior Subordinated Notes were issued, as amended,
supplemented or otherwise modified in accordance with the restrictions of
Section 7.13.

“Shop At Home Acquisition” means the acquisition on March 20, 2001 by Liberman
Television of Houston, Inc. and KZJL License Corp. from the Shop At Home Sellers
of the Broadcast Station KZJL-TV in Houston, Texas.

“Shop At Home Acquisition Documents” means the Asset Purchase Agreement, dated
November 10, 2000, among the Borrower, Liberman Television of Houston, Inc. and
KZJL License Corp. and the Shop At Home Sellers, as amended by First Amendment
to Asset Purchase Agreement dated as of December 22, 2000, the Second Amendment
to Asset Purchase Agreement dated as of February 27, 2001 and the Third
Amendment to Asset Purchase Agreement dated as of March 15, 2001 and all related
instruments, agreements and other documents entered into by any Credit Party and
any Shop At Home Seller in connection therewith, in each case as amended,
supplemented or modified in accordance with the restrictions of Section 7.13.

“Shop At Home Sellers” means Shop At Home, Inc., SAH – Houston Corporation,
SAH-Houston License Corp. and SAH License, Inc.

“Special Counsel” means Edwards Angell Palmer & Dodge LLP, in its capacity as
special counsel to Credit Suisse, as Administrative Agent and Credit Suisse
Securities (USA) LLC, as Joint Lead Arranger.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any

 

- 39 -



--------------------------------------------------------------------------------

Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Stockholder Voting Agreement” means the Voting Agreement by and between Lenard
Liberman and Jose Liberman (if any) to be executed in connection with the IPO,
substantially in the form delivered to the Administrative Agent from time to
time, as such agreement may be amended, supplemented or otherwise modified from
time to time.

“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, (b) any
Liberman Subordinated Debt, and (c) any Indebtedness of any Credit Party,
incurred after the Effective Time which is subordinated to the payment of the
Senior Loans as set forth in Section 7.1(m).

“Subordination Documents” means the Alta Subordination Agreement, the Investor
Subordination Agreement, and the Liberman Subordination Agreements.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. References herein to “Subsidiaries” shall, unless
the context requires otherwise, be deemed to be references to Subsidiaries of
the Borrower.

“Suspended Losses” means the aggregate amount of losses and deductions of
Holdings which have been taken into account by the shareholders of Holdings and
disallowed under Code section 1366(d) (or successor provisions) in a prior
taxable year.

“Swing Loan” has the meaning specified in Section 2.8(a).

“Swing Loan Commitment” means the commitment of the Swing Loan Lender to make
Swing Loans, as such commitment may be (a) reduced from time to time pursuant to
Sections 2.7 and 2.11 and (b) reduced or increased from time to time pursuant to
assignments by the Swing Loan Lender pursuant to Section 11.4.

“Swing Loan Lender” means Credit Suisse, in its capacity as the Swing Loan
Lender.

“Swing Loan Note” means the promissory note, substantially in the form of
Exhibit B, issued by the Borrower in favor of the Swing Loan Lender to evidence
the Swing Loans.

“Swing Loan Request” has the meaning assigned to such term in Section 2.8(b).

“Swing Loan Commitment” means a sublimit of the Revolving Credit Commitment
equal to $5,000,000.

 

- 40 -



--------------------------------------------------------------------------------

“Tax Accountant” means any one of the five largest nationally recognized
independent accounting firms, or any other independent accounting firm jointly
approved by the Administrative Agent and the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loans” means those certain term loans made to the Borrower pursuant to the
Term Loan Agreement. On the Closing Date that outstanding principal amount of
the Term Loans shall be $110,000,000.

“Term Loan Agent” means Credit Suisse as administrative agent for the Term Loan
Lenders.

“Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement dated as of the Closing Date among the Borrower, the Guarantors, the
lenders party thereto, the agents party thereto and Credit Suisse as
administrative agent, as amended (including any amendment and restatement
thereof), modified, renewed, refunded, replaced or refinanced from time to time,
including any agreement extending the maturity of, consolidating or otherwise
restructuring (including adding subsidiaries of the Borrower as additional
guarantors thereunder) all or any portion of the Indebtedness under such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender or group and whether or not increasing the amount of
Indebtedness that may be incurred thereunder.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
agreement of such Term Loan Lender to make a Term Loan to the Borrower on the
Closing Date. The aggregate original amount of the Term Loan Commitment is
$110,000,000.

“Term Loan Increase” means any increase in the amount of the Term Loans pursuant
to the terms of the Term Loan Agreement.

“Term Loan Documents” means the Term Loan Agreement, the Intercreditor Agreement
any promissory notes evidencing the Term Loans, any collateral documents
securing the Term Loans and any other instruments or documents delivered or to
be delivered from time to time pursuant to the Term Loan Agreement, as the same
may be supplemented and amended, amended and restated or refinanced from time to
time in accordance with their respective terms.

“Term Loan Lender” means any Lender (as defined in the Term Loan Agreement).

“Termination Agreement” means the Termination and Payoff Agreement among LBI
Holdings I, Inc., Liberman Broadcasting, Inc., a Delaware corporation, and Alta
that may be executed in connection with the Private Equity Issuance,
substantially in the form delivered to the Administrative Agent from time to
time in form and substance reasonably satisfactory to the Administrative Agent.

“Third Confirmation of Subordination Agreements” means the Third Confirmation of
Subordination Agreements dated as of the date hereof among Alta, Holdings and
the Administrative Agent, substantially in the form of Exhibit N annexed hereto.

 

- 41 -



--------------------------------------------------------------------------------

“Total Debt” means, as of any date of determination thereof, the Indebtedness of
the Credit Parties (determined on a consolidated basis without duplication in
accordance with GAAP) excluding (i) intercompany loans among the Credit Parties,
(ii) Indebtedness under the Holdings Securities Purchase Documents and under the
Media Holdings Discount Notes Indenture and documents related thereto and other
Holding Company Debt incurred in accordance with Section 7.15(a)(i) or (iv), in
each case, if and to the extent no Credit Party is obligated with respect to
such Indebtedness, (iii) the Liberman Subordinated Debt, (iv) the Empire Burbank
Loan and (v) so long as the LBI Media Intercompany Note matures after the
Revolving Credit Maturity Date or, if sooner, if substantially all of the amount
repaid prior to the Revolving Credit Maturity Date is used for the purposes
described in clauses (a) or (c) of the definition of Qualifying IPO Funding
Transactions, the LBI Media Intercompany Note.

“Total Leverage Ratio” means, as of any date of determination thereof, the ratio
of (a) the Total Debt to (b) EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date.

“Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities or other ownership interests having the
ordinary power to vote, in the absence of contingencies but after giving effect
to the exercise and/or conversion of all outstanding options, warrants, and
other securities which by their terms are convertible into voting securities,
are entitled to cast in the election of directors, general partners or managers
of such Person.

“Transaction Costs” means, for any period, nonrecurring out-of-pocket costs,
fees and expenses (including attorneys’ fees) which are incurred by Holdings and
its Subsidiaries in connection with (a) the negotiation, preparation and
consummation of the transactions contemplated under this Agreement and the Basic
Documents and the Basic Documents (as defined in the Prior Credit Agreements and
including Initial Breakage Expenses but excluding any amount paid to any
Affiliate of the Borrower), and (ii) obtaining all regulatory approvals,
consents, filings or other matters required in connection with the transactions
described herein and therein, including, any filing, registration or recording
fees and charges and including costs, fees and expenses incurred after the
Closing Date, the Original Closing Date, July 9, 2002 or June 11, 2004, as
applicable; provided that the amounts described in this clause (a) with respect
to this Agreement, shall not exceed $3,000,000 in the aggregate for all such
amounts incurred since the Closing Date, (b) financing agreements and proposed
financing agreements related to this Agreement and the Basic Documents and the
Basic Documents (as defined in any Prior Credit Agreement) (including without
limitation all fees and expenses paid to the agents thereunder and their
respective counsel and like amounts paid in respect of the Existing Credit
Agreement and obligations described in clause (a) of the definition of Existing
Debt and refinancing thereof), and (c) the negotiation, preparation and
consummation of the transactions contemplated and/or in connection with a
Qualifying IPO, the Private Equity Related Transactions or any issuance of any
Subordinated Indebtedness (other than Liberman Subordinated Debt) or any Holding
Company Debt or any redemption, repurchase, refinancing, repayment or retirement
of any Subordinated Indebtedness (other than Liberman Subordinated Debt) or
Holding Company Debt (including the fees, costs, expenses and premiums paid in
connection with such redemption, repurchase, refinancing, repayment or
retirement of any such Subordinated Indebtedness or Holding Company Debt),
including, without limitation, whether or

 

- 42 -



--------------------------------------------------------------------------------

not a Qualifying IPO, the Private Equity Issuance or any other such issuance of,
or any such redemption, repurchase, refinancing, repayment or retirement of,
such Indebtedness occurs, the nonrecurring out-of-pocket costs, fees and
expenses (including attorney’s fees) incurred by Holdings and its Subsidiaries
in connection with (i) the negotiation, preparation and/or consummation of the
Holdings Merger, the Private Equity Related Transactions (including fees payable
to Credit Suisse Securities (USA) LLC in connection therewith), a Qualifying IPO
(including the payment of the underwriting discounts in connection therewith but
excluding any periodic reports required by the Exchange Act, and the Qualifying
IPO Funding Transactions (including the fees, costs, expenses and premiums paid
in connection with the permitted redemptions, repayments and repurchases of
Subordinated Indebtedness (other than Liberman Subordinated Debt) and the Media
Holdings Discount Notes or other Holding Company Debt. The term “Transaction
Costs” shall include the initial and the routine periodic rating agency fees
related to the issuance of the Senior Subordinated Notes, the Media Holdings
Discount Notes, and any other Subordinated Indebtedness and Holding Company Debt
and the maintenance of the rating(s) thereon but excluding any rating agency
fees related to subsequent transactions unrelated to the Senior Subordinated
Notes, the Media Holdings Discount Notes and any other Subordinated Indebtedness
or other Holding Company Debt) and excluding any rating agency fees payable in
connection with an Acquisition.

“Transactions” means with respect to each Credit Party and Holding Company,
(i) the execution, delivery and performance by the Borrower or such other Credit
Party of the Senior Facilities Documents, and the documents related thereto, the
borrowing of Loans and the use of the proceeds thereof, the issuance of Letters
of Credit hereunder, and (ii) all transactions contemplated by the foregoing.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

“Voluntary Relocation” means with respect to any television Broadcast Station,
any Relocation described in clause (1) of the definition of the term Relocation.
Without limiting the generality of the foregoing, the term Voluntary Relocation
shall include any “Voluntary Relocation” as defined in the Shop At Home
Acquisition Documents as in effect on March 20, 2001.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

- 43 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Base Rate Loan” or a
“LIBOR Loan”). In similar fashion, Borrowings may be classified and referred to
by Type.

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. References in
Articles 6 and 7 in respect of the affirmative and negative covenants to be
performed by the Credit Parties shall be interpreted to mean, with respect to
Article 6, that the Borrower will, and will cause each of the other Credit
Parties to, comply with such covenant, and, with respect to Article 7, that the
Borrower will not, and will not permit any of the other Credit Parties to,
violate such covenant.

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), the
Administrative Agent and the Borrower shall negotiate in good faith to amend any
such provision to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided, further,
however, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE 2

The Credits

2.1 Revolving Credit Commitments.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrower from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Loans exceeding such Lender’s Revolving Credit Commitment; provided that
the total Revolving Credit Exposure (after giving effect to any requested
Revolving Credit Borrowing and any repayment of Swing Loans effected by any
requested Revolving Credit Borrowing) shall not at any time exceed the total
Revolving Credit Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Credit Loans. The amount of each Lender’s Revolving Credit
Commitment under the Existing Credit Agreement (which were defined as “Lender”,
“Revolving Credit Commitment” and “Revolving Credit Loan”, respectively,
thereunder) immediately prior to the Effective Time is set forth opposite its
name on Part I of Schedule 2.1 annexed hereto and the aggregate amount of the
Revolving Credit Commitments (which was defined as “Revolving Credit
Commitments” thereunder) at such time was $220,000,000. The amount of each
Lender’s Revolving Credit Commitment in effect on the Closing Date is set forth
opposite its name on Part II of Schedule 2.1 and the aggregate amount of the
Revolving Credit Commitments in effect on the Closing Date is $150,000,000. For
the avoidance of doubt, (i) all “Revolving Credit Loans” made under the Existing
Credit Agreement and outstanding immediately prior to the Effective Time shall
continue to be maintained as Revolving Credit Loans under and governed by this
Agreement or shall be converted into Term Loans under the Term Loan Agreement
and (ii) the parties hereto further agree that on the Closing Date, all unpaid
Obligations under the Existing Credit Agreement (including without limitation
all unpaid interest, fees and expenses) outstanding as of the Closing Date shall
be deemed to be owing under and governed by this Agreement or by the Term Loan
Agreement, as applicable.

(b) Revolving Credit Commitment Increases.

(i) In the event that the aggregate amount of the Senior Commitment Increases is
less than the Senior Facilities Maximum Increase Amount, the Borrower shall have
the right, at any time and from time to time during the Revolving Credit
Availability Period, by delivering written notice to the Administrative Agent,
to request that the Revolving Credit Commitments be increased (a “Revolving
Credit Commitment Increase”); provided that the aggregate Term Loan Increases
plus the aggregate Revolving Credit Commitment Increases shall not at any time
exceed the Senior Facilities Maximum Increase Amount.

(ii) Upon receipt of a written request from the Borrower, the Administrative
Agent and the Joint Lead Arrangers shall attempt to arrange and syndicate such
Revolving Credit Commitment Increase, by contacting one or more new lenders (the
“New Lenders”) or one or more existing Lenders to determine whether such New

 

- 45 -



--------------------------------------------------------------------------------

Lenders desire to enter into Revolving Credit Commitments, and/or whether any
such existing Lender, in its sole discretion, desires to increase the aggregate
amount of its Revolving Credit Commitments. Each such Revolving Credit
Commitment Increase shall be arranged and syndicated by the Administrative Agent
and the Joint Lead Arrangers, and any New Lenders shall be selected by the
Administrative Agent and the Joint Lead Arrangers in consultation with the
Borrower. The Administrative Agent’s and the Joint Lead Arrangers’ agreements to
arrange and syndicate any such Revolving Credit Commitment Increase shall not be
deemed to constitute a commitment, or an offer, to provide, such Revolving
Credit Commitment Increase or a representation, direct or implied, that such
arrangement and syndication will be successful. The Borrower shall pay to the
Administrative Agent and the Joint Lead Arrangers such fees and expenses in
connection with arranging and syndicating each such Revolving Credit Commitment
Increase, as may be agreed by the Borrower, the Administrative Agent and the
Joint Lead Arrangers, to achieve a successful syndication of such Revolving
Credit Commitment Increase, and no portion of such fees shall be allocable to
any Persons other than the Administrative Agent, the Joint Lead Arrangers,
Lenders increasing the aggregate amount of their Revolving Credit Commitments or
the New Lenders, unless otherwise agreed by the Administrative Agent and the
Joint Lead Arrangers. The Administrative Agent and the Joint Lead Arrangers
shall have no liability to the Borrower or the Lenders if the Administrative
Agent and the Joint Lead Arrangers are unable to successfully arrange and
syndicate any requested Revolving Credit Commitment Increase. The Borrower may
request Revolving Credit Commitment Increases on any number of occasions,
subject to the conditions and provisions set forth herein. No Lender shall have
any obligation to increase its Revolving Credit Commitment.

(iii) If the Administrative Agent and the Joint Lead Arrangers are able to
successfully arrange and syndicate any requested Revolving Credit Commitment
Increase, such Revolving Credit Commitment Increase shall become effective on
the date specified by the Administrative Agent (each such date being referred to
a “Revolving Credit Commitment Increase Date”); provided that (x) no Default
shall exist on the Revolving Credit Commitment Increase Date both before and
after giving effect to such proposed Revolving Credit Commitment Increase;
(y) the Borrower shall have paid all fees and expenses in connection with the
arrangement and syndication of such Revolving Credit Commitment Increase; and
(z) the Borrower shall have delivered or caused to be delivered to the
Administrative Agent any certificates or other documents reasonably requested by
the Administrative Agent in connection with such Revolving Credit Commitment
Increase. In the event the Administrative Agent and the Joint Lead Arrangers
shall be unable to successfully arrange and syndicate any requested Revolving
Credit Commitment Increase within thirty days of the date of any written request
by the Borrower for such Revolving Credit Commitment Increase, such request by
the Borrower shall be deemed to have expired and the Administrative Agent and
the Joint Lead Arrangers shall have no further obligation to continue such
arrangement and syndication efforts; provided that the expiration of such
thirty-day period shall not limit the Borrower’s right to make one or more
additional requests for Revolving Credit Commitment Increase.

 

- 46 -



--------------------------------------------------------------------------------

(iv) On each Revolving Credit Commitment Increase Date, subject to the
satisfaction of the foregoing terms and conditions, and subject to the
limitations set forth in clause (v) of this Section 2.1(b): (w) each New Lender
taking part in such Revolving Credit Commitment Increase shall enter into one or
more Lender Joinder Agreements or other documents in form and substance
reasonably satisfactory to the Administrative Agent, and upon execution of such
Lender Joinder Agreements or other documents, such New Lender taking part in
such Revolving Credit Commitment Increase shall be deemed to be a “Lender” under
this Agreement and the other Loan Documents; (x) the Revolving Credit
Commitments shall be adjusted to take into account the Revolving Credit
Commitments of the New Lenders taking part in such Revolving Credit Commitment
Increase and the increases, if any, of the Revolving Credit Commitments of the
existing Lenders, and (y) each existing Lender who is increasing its Revolving
Credit Commitments shall have returned to the Administrative Agent for
cancellation its Revolving Credit Note, if any, and the Borrower shall have
executed and delivered to the Administrative Agent for the benefit of each New
Lender taking part in such Revolving Credit Commitment Increase to the extent
requested by such New Lender and each existing Lender who is increasing its
Revolving Credit Commitments a new Revolving Credit Note to the extent requested
by such existing Lender, in each case, in the aggregate principal amount of such
Lender’s Revolving Credit Commitment after giving effect to the Revolving Credit
Commitment Increase. Each of the Lenders hereby authorizes the Administrative
Agent to revise Part II of Schedule 2.1 on each Revolving Credit Commitment
Increase Date to reflect such increase without an amendment to this Agreement.

(v) Notwithstanding anything to the contrary set forth in this Section 2.1(b),
in no event shall any Revolving Credit Commitment Increase result in (1) any
increase or decrease in the amount of any Lender’s Revolving Credit Commitment
without such Lender’s prior written consent, or (2) the sum of the aggregate
Term Loan Increases plus the aggregate Revolving Credit Commitment Increases
exceeding the Senior Facilities Maximum Increase Amount at any time.

(vi) Each Revolving Credit Loan made pursuant to a Revolving Credit Commitment
Increase will be secured by the Collateral, pari passu with the other Senior
Loans and will be deemed to be part of the Guaranteed Obligations under Article
3.

2.2 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14 and except with respect to Swing Loans, each
Borrowing shall be comprised entirely of Base Rate Loans or LIBOR Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any LIBOR Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided

 

- 47 -



--------------------------------------------------------------------------------

that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for a LIBOR Borrowing, such
Borrowing shall be in an aggregate amount at least equal to $500,000 or any
greater multiple of $100,000. At the time that each Base Rate Borrowing (other
than a Swing Loan) is made, such Borrowing shall be in an aggregate amount that
is at least equal to $100,000 or any greater multiple of $100,000; provided that
(i) a Base Rate Borrowing of Revolving Credit Loans may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments, and (ii) a Base Rate Borrowing of Revolving Credit Loans may be in
an amount that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.4(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten LIBOR Borrowings outstanding.

2.3 Requests for Borrowings.

(a) To request a Borrowing (except requests for Swing Loan Borrowings which are
subject to Section 2.8(b)), the Borrower shall notify the Administrative Agent
of such request by telephone (i) in the case of a LIBOR Borrowing, not later
than 1:00 p.m., New York time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of a Base Rate Borrowing not later than
1:00 p.m., New York time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of a Base Rate Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.4(e) may be
given not later than 1:00 p.m., New York time, on the date of the proposed
Borrowing; provided further that the Borrower shall use Swing Loan Borrowings to
finance the reimbursement of an LC Disbursement except to the extent that such
Borrowings would cause the aggregate principal balance of all Swing Loans
outstanding to exceed the Swing Loan Commitment, in which case the Borrower may
use Base Rate Revolving Credit Borrowings to finance such reimbursement, but
only to the extent of such excess. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in the form of
Exhibit D-1 attached hereto and signed by the Borrower.

(b) Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

(i) the aggregate amount of such Borrowing;

(ii) the effective date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing;

(iv) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

- 48 -



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.5;

(vi) at any time when the outstanding Loans exceed $150,000,000 minus the
aggregate amount of all “Net Proceeds” of “Asset Sales” and “Relocations”
applied by the Borrower or any of its “Restricted Subsidiaries” after the
Closing Date to repay any term “Indebtedness” under any “Credit Facility” or to
repay any revolving credit “Indebtedness” under any “Credit Facility” and effect
a corresponding commitment reduction under a “Credit Facility” pursuant to
Section 4.10 of the Senior Subordinated Note Indenture and Section 4.10 of the
Media Holdings Discount Notes Indenture (all of the foregoing terms in quotation
marks are used as defined in the Senior Subordinated Note Indenture and the
Media Holdings Discount Notes Indenture), (A) a certification that the Loans
being incurred on such date, after giving effect to such Borrowing Request, are
not incurred in violation of the Senior Subordinated Note Indenture or the Media
Holdings Discount Notes Indenture, including a detailed calculation of the
Leverage Ratio (as defined in the applicable indenture) demonstrating that such
Leverage Ratio does not exceed 7.0 to 1 after giving effect to the Borrowing
Request and (B) the Borrowing Request therefor must be in writing (and no
telephonic Borrowing Requests shall be permitted).

(c) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested LIBOR Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.3, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

2.4 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Credit Loans provided for in Section 2.1(a) and the Swing Loans
provided for in Section 2.8(a), the Borrower may request the issuance of Letters
of Credit for its own account or for the account of any of its Subsidiaries
which is a Guarantor by an Issuing Lender, in a form reasonably acceptable to
such Issuing Lender, at any time and from time to time during the Revolving
Credit Availability Period. In addition to such form, at the time of such
request, the Borrower shall also deliver to the Administrative Agent the
information required to be delivered pursuant to, if applicable,
Section 2.3(b)(vi) (assuming, for the calculation of the Total Leverage Ratio,
the issuance of the requested Letter of Credit). Letters of Credit issued
hereunder shall constitute utilization of the Revolving Credit Commitments. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an

 

- 49 -



--------------------------------------------------------------------------------

outstanding Letter of Credit), the Borrower shall hand deliver or send by
telephonic facsimile (fax) (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Lender) to an
Issuing Lender and the Administrative Agent (two Business Days before the date
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.4), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, whether such
Letter of Credit is a documentary or trade Letter of Credit or a standby Letter
of Credit, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by such Issuing Lender, the
Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate LC Exposure of the
Issuing Lender (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph
(d) of this Section 2.4) shall not exceed $5,000,000 and (ii) the total
Revolving Credit Exposure shall not exceed the total Revolving Credit
Commitments. If the Issuing Lender is not the Administrative Agent, the Issuing
Lender shall notify the Administrative Agent promptly in writing of the
issuance, amendment, renewal or extension of any Letter of Credit, with a
summary of the pertinent terms thereof and shall provide the Administrative
Agent with a copy of such Letter of Credit and related application and any other
documentation related thereto. The Administrative Agent shall forward to each
Lender a copy of each notice delivered by the Borrower under this
Section 2.4(b).

(c) Expiration Date. Each Letter of Credit shall expire (without giving effect
to any extension thereof by reason of an interruption of business) at or prior
to the close of business on the earlier of (i) the date 365 days, in the case of
standby Letters of Credit, or 180 days, in the case of documentary or trade
Letters of Credit, after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, 365 days or 180 days, as
applicable, after such renewal or extension) provided that any such Letter of
Credit may provide for automatic extensions thereof to a date not later than 365
days, in the case of standby Letters of Credit, or 180 days, in the case of
documentary or trade Letters of Credit, beyond its current expiration date, and
(ii) the Revolving Credit Maturity Date. Each Letter of Credit shall expire
before, and no Letter of Credit may be extended beyond, the date that is five
Business Days prior to the Revolving Credit Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of such Issuing Lender, such Issuing
Lender hereby grants to each Revolving Credit Lender, and each Revolving Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Revolving Credit Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Lender, such Revolving Credit Lender’s
Applicable Percentage of each LC

 

- 50 -



--------------------------------------------------------------------------------

Disbursement made by such Issuing Lender and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section 2.4, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment to the Administrative
Agent, for the account of such Issuing Lender shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse (each a
“Reimbursement Obligation”) such Issuing Lender in respect of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., New York time, on the Business Day
immediately following the day that the Borrower receives notice of such LC
Disbursement, provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with a Revolving Credit Base Rate Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit Base
Rate Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Credit Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.5 with respect to Revolving Credit Loans made by
such Lender (and Section 2.5 shall apply to the payment obligations of the
Revolving Credit Lenders, treating each such payment as a Loan for this
purpose), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender the amounts so received by it from the Revolving Credit Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Lender or, to the extent that the
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Revolving Credit Lender
pursuant to this paragraph to reimburse an Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute.

(i) The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section 2.4 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(A) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (B) any draft or other document presented under a Letter
of Credit proving to be forged,

 

- 51 -



--------------------------------------------------------------------------------

fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (C) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit and (D) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

(ii) Neither the Administrative Agent, any Lender nor Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in clause (f)(i) above),
or any error, omission, interruption, loss or delay in transmission or delivery
of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the Issuing Lender; provided that nothing in this
Section 2.4 shall be construed to excuse the Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. Subject in all respects to the foregoing, the parties
hereto expressly agree that:

(A) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(B) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to decline to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

(C) this clause (f)(ii) shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(g) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under any Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure

 

- 52 -



--------------------------------------------------------------------------------

to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Lender and the Revolving Credit Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement in
respect of any Letter of Credit, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Revolving Credit Base Rate Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section 2.4, then interest calculated in accordance with Section 2.13(c) shall
accrue on the unpaid amount thereof. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Lender, except that interest accrued on
and after the date of payment by any Revolving Credit Lender pursuant to
paragraph (e) of this Section 2.4 to reimburse the Issuing Lender shall be for
the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If either (i) an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) the Borrower shall be required to provide cover for LC
Exposure pursuant to Section 2.10(a) or 2.11(b), the Borrower shall immediately
deposit with the Issuing Lender an amount in cash equal to, in the case of an
Event of Default, the LC Exposure as of such date plus any accrued and unpaid
interest thereon and, in the case of cover pursuant to Section 2.10(a) or
2.11(b), the amount required under Section 2.10(a) or 2.11(b), as the case may
be; provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (g) or (h) of Section 8.1. Such deposit
shall be held by the Administrative Agent as collateral in the first instance
for the LC Exposure under this Agreement and thereafter for the payment of any
other obligations of the Credit Parties hereunder.

2.5 Funding of Borrowings.

(a) Each Lender shall make each Loan (other than a Swing Loan) to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York time to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans (other than Swing Loans) available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that (i) Revolving Credit Base Rate Loans made to finance the
reimbursement of an LC Disbursement under any Letter of Credit as provided in
Section 2.4(e) shall be remitted by the Administrative Agent to the Issuing
Lender and (ii) Revolving Credit Base Rate Loans made to finance the refunding
of Swing Loans as provided in Section 2.8(d)(i) shall be remitted by the
Administrative Agent to the Swing Loan Lender.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (other than a Swing Loan Borrowing)
that such

 

- 53 -



--------------------------------------------------------------------------------

Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.5 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender (and if the applicable Lender fails to pay
immediately upon demand, the Borrower) agrees to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at the Federal
Funds Effective Rate. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing in this Section 2.5 shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments to the extent required by this
Agreement or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

2.6 Interest Elections.

(a) Each Borrowing (other than a Swing Loan Borrowing) initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.6; provided however, that notwithstanding any other provision of this
Section 2.6, no Swing Loan shall be converted from a Base Rate Borrowing to a
LIBOR Borrowing. The Borrower may elect different options for continuations and
conversions with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.6, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3(a) if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit D-2 attached hereto and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

- 54 -



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

(f) The Borrower shall not be obligated to deliver a Borrowing Request in
connection with any election to convert any Borrowing to a different Type or to
continue any Borrowing or, in the case of a LIBOR Borrowing, any election of an
Interest Period therefor pursuant this Section 2.6.

2.7 Termination and Reduction of Commitments.

(a) Unless previously terminated in accordance with the terms hereof, the
Revolving Credit Commitments shall terminate at the close of business on the
Revolving Credit Maturity Date.

(b) The Borrower may at any time or from time to time reduce the Revolving
Credit Commitments or the Swing Loan Commitment; provided that (i) each
reduction of the Revolving Credit Commitments or the Swing Loan Commitment shall
be in an amount that is at least equal to $500,000 or any greater multiple of
$100,000, and (ii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Commitments if, after giving effect to any concurrent repayment in
accordance with Section 2.10 or prepayment in accordance with Section 2.11 of
the Loans, the total Revolving Credit Exposure would exceed the total Revolving
Credit Commitments or (B) the Swing Loan Commitment if, after giving effect to
any concurrent repayment of the Swing Loans in accordance with Section 2.10 or
prepayment of the Loans in

 

- 55 -



--------------------------------------------------------------------------------

accordance with Section 2.11, the aggregate principal amount of outstanding
Swing Loans would exceed the Swing Loan Commitment, after giving effect to such
termination or reduction.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments or the Swing Loan
Commitment under paragraph (b) of this Section 2.7 at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section 2.7
shall be irrevocable; provided that a notice of termination of any Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of Revolving Credit Commitments and/or Swing Loan
Commitment shall be permanent. Each reduction of Revolving Credit Commitments
shall be made ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Commitments.

2.8 Swing Loan Facility.

(a) The Swing Loan. Subject to the terms and conditions hereinafter set forth,
upon notice by the Borrower made to the Swing Loan Lender in accordance with
Section 2.8(b)(i), the Swing Loan Lender hereby agrees to make loans (each a
“Swing Loan”) to the Borrower from time to time on any Business Day during the
period between the Closing Date and the Business Day immediately prior to the
expiration of the Revolving Credit Availability Period in an aggregate principal
amount not to exceed the Swing Loan Commitment. The Swing Loans shall be payable
with interest accrued thereon on the Business Day immediately prior to the
expiration of the Revolving Credit Availability Period. Amounts borrowed by the
Borrower under this Section 2.8 may be repaid and reborrowed, subject to the
conditions hereof. At the time that each Swing Loan Borrowing is made, such
Borrowing shall be in an aggregate amount that is at least equal to $100,000 or
any greater multiple of $100,000. Notwithstanding any other provisions of this
Agreement and in addition to the Swing Loan Commitment limitation set forth
above at no time shall the sum of (i) the aggregate principal amount of all
outstanding Swing Loans (after giving effect to all amounts requested and the
application of the proceeds thereof) plus (ii) the aggregate principal amount of
all outstanding Revolving Credit Loans (after giving effect to all amounts
requested and the application of the proceeds thereof), plus (iii) the aggregate
LC Exposure, exceed the aggregate amount of the Revolving Credit Commitments of
all the Lenders; provided, however, that subject to the limitations set forth in
this Section 2.8(a) from time to time the ratio of (x) the sum of the aggregate
Revolving Credit Exposure of the Swing Loan Lender (both in its capacity as the
Swing Loan Lender and in its capacity as a Revolving Credit Lender) to (y) the
sum of the aggregate Revolving Credit Exposure of all Lenders (including the
Swing Loan Lender both in its capacity as the Swing Loan Lender and in its
capacity as a Revolving Credit Lender) may exceed its Applicable Percentage.

 

- 56 -



--------------------------------------------------------------------------------

(b) Requests for Swing Loans.

(i) When the Borrower desires the Swing Loan Lender to make a Swing Loan, it
shall send to the Administrative Agent and the Swing Loan Lender a written
request (or telephonic notice, if thereafter promptly confirmed in writing) (a
“Swing Loan Request”), which request shall set forth (x) the principal amount of
the proposed Swing Loan, and (y) the proposed date of Borrowing of such Swing
Loan (which date shall be a Business Day). Each such Swing Loan Request must be
received by the Swing Loan Lender not later than 1:00 p.m. (New York time) on
the proposed date of Borrowing of the Swing Loan being requested. Each Swing
Loan Request shall be irrevocable and binding on the Borrower and shall obligate
the Borrower to borrow the Swing Loan from the Swing Loan Lender on the proposed
date of Borrowing.

(ii) Upon satisfaction of the applicable conditions set forth in this Agreement,
at or before the close of business on the proposed date of Borrowing, the Swing
Loan Lender shall make the Swing Loan available to the Borrower by crediting the
amount of the Swing Loan to an account designated by the Borrower to the Swing
Loan Lender; provided that Swing Loans made to finance the reimbursement of an
LC Disbursement under any Letter of Credit as provided in Section 2.4(e) shall
be remitted by the Administrative Agent to the Issuing Lender.

(iii) Notwithstanding the foregoing, the Swing Loan Lender shall not advance any
Swing Loans after it has received notice from any Lender or any Credit Party
that a Default has occurred and is continuing and stating that no new Swing
Loans are to be made until such Default has been cured or waived in accordance
with the provisions of this Agreement.

(c) Interest on Swing Loans. Each Swing Loan shall be a Base Rate Loan and shall
bear interest for the account of the Swing Loan Lender thereof until repaid in
full at the rate per annum equal to the Base Rate plus the Applicable Margin for
Base Rate Loans. The Borrower promises to pay interest on the Swing Loans in
arrears on each Interest Payment Date with respect thereto. All such interest
payable with respect to the Swing Loans shall be payable for the account of the
Swing Loan Lender.

(d) Refundings of Swing Loans; Participations in Swing Loans.

(i) The Swing Loan Lender, at any time in its sole and absolute discretion, may,
on behalf of the Borrower (which hereby irrevocably directs the Swing Loan
Lender to act on its behalf) request each Revolving Credit Lender, including the
Swing Loan Lender, in its capacity as a Revolving Credit Lender, to make a
Revolving Credit Loan in an amount equal to such Revolving Credit Lender’s
Applicable Percentage of the amount of the Swing Loans (the “Refunded Swing
Loans”) outstanding on the date such notice is given. Upon such request, unless
any of the Events of Default described in Section 8.1(g) or (h) shall have
occurred (in which event the procedures of Section 2.8(d)(ii) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Administrative Agent, for the account of the Swing Loan Lender,
at the Administrative Agent’s office prior to 11:00 a.m. New York

 

- 57 -



--------------------------------------------------------------------------------

time in funds immediately available on the Business Day next succeeding the date
such notice is given. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swing Loans.

(ii) If, prior to the making of a Revolving Credit Loan pursuant to
Section 2.8(d)(i), an Event of Default described in Section 8.1(g) or (h) shall
have occurred, each Revolving Credit Lender will, on the date such Revolving
Credit Loan was to have been made, purchase an undivided participation interest
in the Refunded Swing Loan in an amount equal to its Applicable Percentage of
such Refunded Swing Loan. Each Revolving Credit Lender will immediately transfer
to the Swing Loan Lender, in immediately available funds, the amount of its
participation in such Refunded Swing Loan.

(iii) Whenever, at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Refunded Swing Loan pursuant to Section 2.8(d)(ii) above, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Revolving Credit Lender its participation interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Credit Lender’s participation
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Loan Lender is required to be returned, such
Revolving Credit Lender will return to the Swing Loan Lender any portion thereof
previously distributed by the Swing Loan Lender to it as such payment is
required to be returned by the Swing Loan Lender.

(iv) If any Revolving Credit Lender does not make available to the Swing Loan
Lender any amounts for the purpose of refunding a Swing Loan pursuant to
Section 2.8(d)(i) above or to purchase a participation interest in a Swing Loan
pursuant to Section 2.8(d)(ii) above (any such amounts payable by any Revolving
Credit Lender being referred to herein as “Refunding or Participation Amounts”)
on the applicable due date with respect thereto, then the applicable Revolving
Credit Lender shall pay to the Swing Loan Lender forthwith on demand such
Refunding or Participation Amounts with interest thereon for each day from and
including the date such amount is made available to the Swing Loan Lender but
excluding the date of payment to the Swing Loan Lender, at the Federal Funds
Effective Rate. If such Lender pays such amount to the Swing Loan Lender, then
such amount shall constitute such Revolving Credit Lender’s Loan included in
such refunding Borrowing or the consideration for the purchase of such
participation interest, as the case may be.

(v) The failure or refusal of any Revolving Credit Lender to make available to
the Swing Loan Lender at the aforesaid time and place the amount of its
Refunding or Participation Amounts (x) shall not relieve any other Revolving
Credit Lender from its several obligations hereunder to make available to the
Swing Loan Lender the amount of such other Revolving Credit Lender’s Refunding
or Participation Amounts and (y) shall not impose upon such other Revolving
Credit Lender any liability with respect to such failure or refusal or otherwise
increase the Revolving Credit Commitment of such other Revolving Credit Lender.

 

- 58 -



--------------------------------------------------------------------------------

(vi) Each Revolving Credit Lender severally agrees that its obligation to make
available to the Swing Loan Lender its Refunding or Participation Amount as
described above shall (except to the extent expressly set forth in
Section 2.8(d)(iv)) be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against the Swing
Loan Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of any Default, the termination of the Revolving
Credit Commitments or any other condition precedent whatsoever, (C) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (D) any breach of any of the Loan Documents by any of the Credit
Parties or any other Lender, or (E) any other circumstance, happening or event,
whether or not similar to any of the foregoing; provided, however, that the
obligation of each Revolving Credit Lender to make available to the Swing Loan
Lender its Refunding or Participation Amount in respect of any Swing Loan is
subject to the condition that the Swing Loan Lender believes in good faith that
all conditions under Section 5.2 were satisfied at the time such Swing Loan was
made; provided further that the Swing Loan Lender shall have been deemed to have
believed in good faith that such conditions were satisfied unless, prior to the
making of such Swing Loan, either (1) the Swing Loan Lender shall have received
notice from any other Lender or any Credit Party that a Default existed as such
time, or (2) the most recent Compliance Certificate received from the Borrower
indicating that a Default has occurred and is continuing and, in either case,
such Default had not been cured or waived at the time of the making of such
Swing Loan.

2.9 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender or the Issuing Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or the Issuing Lender or any Governmental Authority for the account of
any Lender or the Issuing Lender pursuant to Section 2.17, then such Lender or
the Issuing Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit hereunder, or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender or the Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or the Issuing Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the Issuing
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the Issuing Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment in its

 

- 59 -



--------------------------------------------------------------------------------

sole discretion); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, the Issuing Lender), which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (and
participations in LC Disbursements), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

(c) If a Lender (any such Lender, a “Subject Lender”) refuses to consent to an
amendment, modification or waiver of this Agreement that, pursuant to
Section 11.2, requires consent of 100% of the Lenders, so long as (i) no Event
of Default shall have occurred and be continuing and the Borrower has obtained a
written commitment from another Lender or an Eligible Assignee to purchase at
par (plus accrued interest, fees and other amounts payable to the Subject Lender
hereunder) the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not an Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
satisfactory to such Issuing Lender (such as a “back-to-back” letter of credit)
are made), (iii) the Required Lenders have so consented and (iv) if applicable,
the Subject Lender is unwilling to withdraw its refusal to consent within 2
Business Days after receipt by the Subject Lender and Administrative Agent of a
written request to do so from the Borrower, the Borrower may require the Subject
Lender to assign all of its Loans and Commitments to such other Lender, Lenders,
Eligible Assignee or Eligible Assignees pursuant to the provisions of
Section 11.4, provided that, prior to or concurrently with such replacement,
(1) the Borrower has paid to the Subject Lender all amounts required to be paid
to such Lender under this Agreement through the effective date of the
assignment, (2) the processing fee required to be paid by Section 11.4(b)(iii)
shall have been paid by the Borrower or the Assignee to Administrative Agent,
(3) all of the requirements for such assignment contained in Section 11.4,
including the consent of Administrative Agent (if required) and the receipt by
Administrative Agent of an executed Assignment and Acceptance Agreement (which
each Subject Lender shall be obligated to provide with respect to its interest
in the Loans in connection with the Borrower’s exercise of its rights under this
subsection) and other supporting documents, have been fulfilled and (4) each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender refused to consent. Notwithstanding the
foregoing no Subject Lender shall be obligated to assign its Loans unless such
Subject Lender receives payment of the purchase price and all other amounts
described in clause (i) above.

(d) Anything contained herein to the contrary notwithstanding, in the event that
any Lender, other than at the direction or request of any regulatory agency or
authority, defaults (a “Defaulting Lender”) in its obligation to fund (a
“Funding Default”) any Loan or its portion of any unreimbursed payment under
Section 2.4(e) (in each case, a “Defaulted Loan”), then (i) during any Default
Period with respect to such Defaulting Lender, such Defaulting

 

- 60 -



--------------------------------------------------------------------------------

Lender shall be deemed not to be a “Lender” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Loan Documents; (ii) to the extent permitted by applicable law, until
such time as the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero, (A) any voluntary prepayment of the Loans shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding and the Revolving Credit Exposure of such Defaulting Lender were
zero, and (B) any mandatory prepayment of the Loans shall, if the Borrower so
directs at the time of making such mandatory prepayment, be applied to the Loans
of other Lenders (but not to the Revolving Loans of such Defaulting Lender) as
if such Defaulting Lender had funded all Defaulted Loans of such Defaulting
Lender, it being understood and agreed that the Borrower shall be entitled to
retain any portion of any mandatory prepayment of the Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (ii); (iii) such Defaulting Lender’s Revolving Credit Commitment and
outstanding Loans and such Defaulting Lender’s Applicable Percentage of the LC
Exposure shall be excluded for purposes of calculating the Revolving Credit
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Credit Commitment fee with respect to
such Defaulting Lender’s Revolving Credit Commitment in respect of any Default
Period with respect to such Defaulting Lender; and (iv) the Commitment
Utilization Percentage as at any date of determination shall be calculated as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.
No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.9(d),
performance by the Credit Parties of their obligations hereunder and the other
Loan Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.9(d). The rights and remedies
against a Defaulting Lender under this Section 2.9(d) are in addition to other
rights and remedies which the Credit Parties may have against such Defaulting
Lender with respect to any Funding Default and which the Administrative Agent or
any Lender may have against such Defaulting Lender with respect to any Funding
Default.

2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Credit Lender the then unpaid principal
amount of such Lender’s Revolving Credit Loans on the Revolving Credit Maturity
Date. In addition, if following any reduction in the Revolving Credit
Commitments or at any other time the aggregate principal amount of the Revolving
Credit Exposure shall exceed the aggregate Revolving Credit Commitments, the
Borrower shall first, repay the Swing Loans, second, repay the Revolving Credit
Loans, and third, provide cover for LC Exposure as specified in Section 2.4(i),
in an aggregate amount equal to such excess. If at any time the aggregate
principal amount of Swing Loans outstanding exceeds the Swing Loan Commitment,
then the Borrower shall forthwith repay Swing Loans then outstanding in an
amount equal to such excess, together with accrued interest.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from

 

- 61 -



--------------------------------------------------------------------------------

each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent (or in the case of the Swing Loans, the Swing Loan
Lender ) shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) If so requested by any Lender by written notice to the Borrower, the
Borrower shall prepare, execute and deliver to such Lender, a Revolving Credit
Note in the principal amount of such Lender’s Revolving Credit Commitment. If so
requested by the Swing Loan Lender by written notice to the Borrower, the
Borrower shall prepare, execute and deliver to the Swing Loan Lender the Swing
Loan Note in the principal amount of the Swing Loan Commitment.

2.11 Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing (including any Swing Loan Borrowing) in
whole or in part, without premium or penalty (other than LIBOR Loan breakage
costs as provided in Section 2.16), subject to prior notice in accordance with
paragraph (d) of this Section 2.11 and provided that each such prepayment shall
be in an amount that is at least equal to $500,000 or any greater multiple of
$100,000 or any lesser amount remaining outstanding. Each prepayment of Loans
shall be applied in accordance with paragraph (c) of this Section 2.11.

(b) Mandatory Prepayments. The Borrower shall make prepayments of the Revolving
Credit Loans hereunder (and reduce the Revolving Credit Commitments hereunder to
the extent provided below in clauses (i) and (ii)) as follows:

(i) Sale of Assets. Without limiting the obligation of the Borrower to obtain
the consent of the Required Lenders to any Disposition or Asset Swap not
otherwise permitted hereunder:

(A) Notice. The Borrower agrees to deliver to the Administrative Agent, on or
prior to the date thirty days after the occurrence of any Disposition or series
of Dispositions or any Asset Swap or series of Asset Swaps by any Credit Party
which cause the aggregate Net Cash Payments in any fiscal year in respect of
Dispositions and Asset Swaps to exceed $5,000,000 (such amount in excess of such
$5,000,000 being referred to herein as the “Excess Net Cash

 

- 62 -



--------------------------------------------------------------------------------

Payments”), a statement certified by a Financial Officer of the Borrower, in
form and detail reasonably satisfactory to the Administrative Agent, (1) setting
forth the estimated amount of the Excess Net Cash Payments of such Disposition
or Asset Swap that on the date of such Disposition or Asset Swap were received
by any Credit Party in cash, (2) indicating the amount, if any, of the Excess
Net Cash Payments in respect of such Disposition or Asset Swap which the
Borrower intends to reinvest in Reinvestment Assets, and (3) setting forth the
calculations of the Asset Sale Prepayment Percentage as of the date of such
Disposition or Asset Swap; provided that if the Asset Sale Prepayment Percentage
is 0%, then such statement shall not require the information set forth in
clauses (1) and (2) above.

(B) Prepayment. On each Asset Sale Prepayment Date, the Borrower will prepay the
Loans (and provide cover for LC Exposure) in an amount equal to the lesser of
(1) the Remaining Excess Net Cash Payments as of such date and (2) the
Outstanding Amount as of such date.

(C) Subsequent Notice. Upon any prepayment of the Loans on a date described in
clause (d) of the definition of Asset Sale Prepayment Date, the Borrower shall
provide a certificate of a Financial Officer setting forth calculations (in form
and detail reasonably satisfactory to the Administrative Agent) of, and
certifying as to the Borrower’s intended application of, the amount of any
Excess Net Cash Payments received during the quarterly fiscal period ending on
the date of the financial statements required to be delivered on or prior to
such date.

(D) Prepayment of Term Loans. In addition to any obligation to prepay Revolving
Credit Loans with any Excess Net Cash Payments relating to any Asset Swap or
Disposition in accordance with Section 2.11(b)(i)(B), the Borrower shall be
required to prepay or make offers to prepay the Term Loans on any Asset Sale
Prepayment Date to the extent required in Section 2.11(b) of the Term Loan
Agreement.

The Revolving Credit Commitments hereunder shall be automatically reduced in the
amount of any prepayment of the Loans under this clause (b)(i).

(ii) Proceeds of Casualty Events. To the extent any Credit Party shall receive
excess Net Cash Payments in respect of insurance, condemnation awards or other
compensation in respect of any Casualty Event affecting any property of any
Credit Party in excess of $1,000,000 in any fiscal year, then the Borrower may
apply such excess Net Cash Payments, within 360 days after such receipt (or 30
days following such earlier date after such receipt as such Credit Party shall
have determined not to repair, replace or restore such property), to the repair
or replacement of such property or to Investments (excluding Permitted
Investments), reinvestment in similar assets to those subject to the Casualty
Event or in other assets used in a Permitted Line of Business or Capital
Expenditures permitted hereunder. Upon the expiration of such 360-day period (or
upon any such earlier date), the Borrower shall apply the lesser of (1) the
Outstanding Amount

 

- 63 -



--------------------------------------------------------------------------------

as of such date and (2) such excess Net Cash Payments (to the extent not so
reinvested or intended to be reinvested) to either, at its option (A) prepay the
Term Loans (or, if applicable, make a Deemed Prepayment of the Term Loans) or
(B) prepay the Loans (and provide cover for LC Exposure as specified in
Section 2.4(i)), such prepayment (and the corresponding reduction of the
Revolving Credit Commitments) to be effected in each case in the manner and to
the extent specified in paragraph (c) of this Section 2.11.

The Revolving Credit Commitments hereunder shall be automatically reduced in the
amount of any prepayment of the Loans under this clause (b)(ii).

(iii) Proceeds Otherwise Required to Pay Subordinated Debt. Notwithstanding
anything herein to the contrary, in the event that any of the Credit Parties
shall have consummated (A) any “Asset Sale” (as defined in the Senior
Subordinated Note Indenture), (B) any “Asset Sale” (as defined in the Media
Holdings Discount Notes Indenture), (C) any Disposition or similar term as
defined in the documents governing any Holding Company Debt incurred in
accordance with Section 7.15(a)(i) or (iv) or (D) any Disposition or similar
term defined in the documents governing any other Subordinated Indebtedness
that, in any such case, results in Net Cash Payments that would not be required
to be applied in the manner specified in Section 2.11(b)(i) or
Section 2.11(b)(i) of the initial Term Loan Agreement (or any analogous
provision in any successor Term Loan Agreement), the Credit Parties, to the
extent that the Senior Subordinated Note Indenture, the Media Holdings Discount
Notes Indenture or the documents governing such other Holding Company Debt or
Subordinated Indebtedness would require any prepayment or redemption of the
Senior Subordinated Notes or any Holding Company Debt issued by any Holding
Company pursuant to the Media Holdings Discount Notes Indenture or the documents
governing such other Holding Company Debt or other Subordinated Indebtedness,
respectively, shall be required, no later than one Business Day prior to the
date on which the Borrower would otherwise be required to prepay or redeem any
such Indebtedness or warrants, to prepay (or make a Deemed Prepayment, if
applicable), at the Borrower’s option, the Loans or the Term Loans in an amount
equal to the lesser of (1) 100% of the amount that the Senior Subordinated Note
Indenture, the Media Holdings Discount Notes Indenture or the documents
governing such other Holding Company Debt or Subordinated Indebtedness would
otherwise require to be applied to any prepayment or redemption of the
applicable Obligations or warrants and (2) the Outstanding Amount on the date of
prepayment. Any such prepayment under this Agreement (other than the amount
provided to cover LC Exposure) shall be shared and applied ratably among the
Revolving Credit Lenders in proportion to their respective Revolving Credit
Commitments (with no reduction to the Commitments).

(iv) Proceeds of Indebtedness. On the date of the incurrence by any Credit Party
of any Subordinated Indebtedness other than Subordinated Indebtedness permitted
to be incurred under Section 7.1 (but without limiting the provisions of
Section 7.1), the Borrower shall deliver to the Administrative Agent a statement
certified by a Financial Officer, in form and detail reasonably satisfactory to
the Administrative Agent, of the estimated amount of the Net Cash Payments from
such incurrence of such Subordinated Indebtedness that will (on the date of such
incurrence of Subordinated

 

- 64 -



--------------------------------------------------------------------------------

Indebtedness) be received by any Credit Party and such Credit Party will, at its
option prepay the Loans hereunder (and provide cover for LC Exposure as
specified in Section 2.4(i)), with no reduction of the Commitments hereunder or
prepay (or, if applicable, make a Deemed Prepayment of) the Term Loans, on the
date of such incurrence of Subordinated Indebtedness, in an aggregate amount
equal to the lesser of (A) 100% of the Net Cash Payments from such incurrence of
Indebtedness received by such Credit Party and (B) the Outstanding Amount then
in effect. Any such prepayment under this Agreement (other than the amount
provided to cover LC Exposure) shall be shared and applied ratably among the
Revolving Credit Lenders in proportion to their respective Revolving Credit
Commitments (with no reduction to the Commitments).

Notwithstanding anything to the contrary in the Loan Documents, in the event any
Term Loan Lender declines any offer to prepay the Term Loans with respect to Net
Cash Payments received at a time when the aggregate Revolving Credit Exposure of
all Lenders is zero, the portion of the Net Cash Payments that would otherwise
have been applied to prepay the portion of the Term Loans held by such declining
Term Loan Lender may be used by the Credit Parties (and, in the case of the
following clause (y), Media Holdings or any other Holding Company), (x) subject
to the subordination provisions of the Senior Subordinated Note Indenture or of
any indenture relating to other Subordinated Indebtedness (other than Liberman
Subordinated Debt), to prepay the Senior Subordinated Notes or such other
Subordinated Indebtedness, as applicable, (y) subject to the subordination
provisions of the Media Holdings Discount Notes Indenture or of the agreements
related to other Holding Company Debt, as a dividend or loan to Media Holdings
or any other Holding Company, to be applied by Media Holdings or such other
Holding Company to the prepayment of the Media Holdings Discount Notes or such
other Holding Company Debt, as applicable, or (z) for any legal purposes in
accordance with this Agreement (without, in the case of this clause (z), giving
effect to this sentence).

(c) Application. The Borrower shall have the right at any time to cause
voluntary prepayments pursuant to subsection (a) of this Section to be applied
to prepay the Loans, and such prepayment shall be applied ratably among the
Lenders in clauses (i) through (iii) below in proportion to their respective
Commitments (with no reduction to the Commitments). Subject to the preceding
sentence and subject to the prepayment made pursuant to subsections (b)(iii) and
(iv) of this Section being applied in accordance with such subsections (with no
reduction to the Commitments), in the event of any optional prepayment of
Borrowings pursuant to subsection (a) of this Section, or any mandatory
prepayment of Loans pursuant to subsection (b) of this Section, the proceeds
shall be applied as follows:

(i) first, to the extent that a repayment of Swing Loans shall at such time be
required pursuant to the last sentence of Section 2.10(a), to the repayment of
Swing Loans, but only to such extent (with no reduction in the Commitments);

(ii) second, to the extent that Revolving Credit Exposure shall at such time
exceed the total Revolving Credit Commitments, such prepayment shall be applied
to the repayment of Revolving Credit Loans to be shared and applied ratably
among the Revolving Credit Lenders in proportion to their respective Revolving
Credit Commitments (with no reduction to the Commitments); and

 

- 65 -



--------------------------------------------------------------------------------

(iii) third, (A) the amount of any optional prepayment shall be applied first,
to the repayment of Swing Loans and, second, to the repayment of Revolving
Credit Loans, and (B) the amount of any mandatory prepayment shall be applied
first, to the repayment of Swing Loans and, second, to the repayment of
Revolving Credit Loans and, third, to provide cover for LC Exposure, and, in the
case of mandatory prepayment pursuant to subsections (b)(i) and (ii), to the
simultaneous permanent reduction of the Revolving Credit Commitments (but only
to the extent of the amount of prepayment and cover for LC Exposure), in each
case to be shared and applied ratably among the Revolving Credit Lenders in
proportion to their respective Revolving Credit Commitments.

(d) Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment under Sections
2.11(a) or 2.11(b) not later than 1:00 p.m., New York time, three Business Days
before the date of prepayment, except that prepayments of Base Rate Loans
pursuant to Section 2.11(a) may be made upon one Business Day’s notice. The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment of Swing Loans under Sections 2.11(a) or 2.11(b) not
later than 1:00 p.m., New York time, on the date of such prepayment, which date
shall be a Business Day. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of Revolving Credit
Commitments as contemplated by Section 2.7(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.7. Promptly following receipt of any such notice relating to a
Borrowing (other than a Swing Loan Borrowing), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing under paragraph (a) of this Section 2.11 (other than a Swing Loan
Borrowing) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2.

(e) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Sections 2.8(c) or 2.13.

(f) Limitation. The Borrower will not be required to apply Excess Net Cash
Payments in respect of any Disposition or Asset Swap on any Asset Sale
Prepayment Date in accordance with Section 2.11(b)(i) to the extent that the
amount of such Excess Net Cash Payments required to be applied as of such date
exceeds the sum, as of such date, of the aggregate Revolving Credit Exposure
plus the outstanding principal amount of the Term Loans.

2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a rate per annum equal to
the percentage set forth below opposite the Commitment Utilization Percentage
with respect to each day (the “Commitment Fee Rate”) of the daily unused amount
of the respective Revolving Credit Commitment of such Lender (excluding with
respect to the Swing Loan Lender the amount of any Swing Loans) during the
period from and including the date on which the Effective Time shall occur to
but excluding the date on which such Revolving Credit Commitment terminates:

 

- 66 -



--------------------------------------------------------------------------------

Commitment Utilization Percentage

   Commitment Fee Rate  

Less than 50%

   0.500 %

Greater than or equal to 50%

   0.250 %

(b) Accrued commitment fees shall be payable in arrears on each Quarterly Date
and on the date such Commitments terminate, commencing on the first such date to
occur after the Closing Date. All commitment fees shall be computed on the basis
of a year of 365 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay with respect to Letters of Credit outstanding
hereunder the following fees:

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin then used
in determining interest on Revolving Credit LIBOR Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender’s
Revolving Credit Commitment terminates and the date on which there shall no
longer be any Letters of Credit outstanding hereunder, and

(ii) to the Issuing Lender (x) a fronting fee for its own account, equal to
0.25% per annum on the face amount of each Letter of Credit, payable in arrears
on each Quarterly Date, and (y) the Issuing Lender’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

Accrued participation fees shall be payable in arrears on each Quarterly Date
and on the date the Revolving Credit Commitments terminate, commencing on the
first such date to occur after the date hereof, provided that any such fees
accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(d) The Borrower agrees to pay to the Agents, for their own accounts, fees
payable in the amounts and at the times separately agreed in writing between the
Borrower and each Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds. Fees paid shall not be refundable under any circumstances,
absent manifest error in the determination thereof.

 

- 67 -



--------------------------------------------------------------------------------

2.13 Interest.

(a) The Loans comprising each Base Rate Borrowing shall bear interest at a rate
per annum equal to the Adjusted Base Rate plus the Applicable Margin.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Notwithstanding the foregoing, all amounts which are not paid when due shall
bear interest until paid in full at the Post-Default Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued at the
Post-Default Rate shall be payable on demand, (ii) in the event of any repayment
or prepayment of any LIBOR Loan, accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment,
(iii) in the event of any conversion of any LIBOR Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion and (iv) all accrued interest on all
Loans shall be payable upon expiration of the Revolving Credit Commitments.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Adjusted Base Rate at times
when the Adjusted Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Adjusted Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) Notwithstanding anything to the contrary set forth herein, the aggregate
interest, fees and other amounts required to be paid by the Borrower to the
Lenders or any Lender hereunder are hereby expressly limited so that in no
contingency or event whatsoever whether by reason of acceleration of maturity of
the Indebtedness evidenced hereby or otherwise, shall the amount paid or agreed
to be paid to the Lenders or any Lender for the use or the forbearance of the
Indebtedness evidenced hereby exceed the maximum permissible under applicable
law. If under or from any circumstances whatsoever, fulfillment of any provision
hereof or of any of the other Loan Documents at the time of performance of such
provision shall be due, shall involve transcending the limit of such validity
prescribed by applicable law then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity and if under or from
circumstances whatsoever the Lenders or any Lender should ever receive as
interest any amount which would exceed the highest lawful rate, the amount of
such interest that is excessive shall be applied to the reduction of the
principal balance of the Indebtedness evidenced hereby and not to the payment of
interest. This provision shall control every other provision of this Agreement
and all provisions of every other Loan Document.

2.14 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Borrowing:

 

- 68 -



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any such Borrowing to, or
continuation of any such Borrowing as, a LIBOR Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing
shall be made as a Base Rate Borrowing.

2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Lender reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then

 

- 69 -



--------------------------------------------------------------------------------

from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, or such Lender’s or the Issuing Lender’s holding
company, for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive so long
as it reflects a reasonable basis for the calculation of the amounts set forth
therein and does not contain any manifest error. The Borrower shall pay such
Lender or the Issuing Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section 2.15 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is
(i) retroactive and (ii) occurred within such six-month period, then the
six-month period referred to above may be extended to include the period of
retroactive effect thereof, but in no event any period prior to the Closing
Date.

2.16 Break Funding Payments.

(a) In the event of (i) the payment of any principal of any LIBOR Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (ii) the conversion of any LIBOR Loan other than
on the last day of the Interest Period applicable thereto, (iii) the failure to
borrow, convert, continue or prepay any LIBOR Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable and is revoked in accordance herewith) or (iv) the assignment of
any LIBOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.9, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event; provided that if the occurrence of any
event described in clause (iii) above shall occur solely as a result of any
Lender’s failure to make available such Lender’s share of any LIBOR Borrowing,
such Lender shall not be entitled to compensation under this Section 2.16(a)
with respect to such event. Nothing in this Section 2.16 shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments to the extent
required by this Agreement or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(b) In the case of a LIBOR Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of

 

- 70 -



--------------------------------------------------------------------------------

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period (or if
such Lender does not accept deposits, then the Adjusted LIBO Rate for such
Interest Period),

over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for U.S. dollar deposits from other banks in the LIBOR market at
the commencement of such period.

(c) A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.16 shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent, any Lender or the Issuing
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) paid by the Administrative Agent, such Lender or the Issuing
Lender, as the case may be (and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto during the period prior to the
Borrower making the payment demanded under this paragraph (c)), whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender, or by the Administrative Agent on its own

 

- 71 -



--------------------------------------------------------------------------------

behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error. If the Administrative Agent, a Lender or the Issuing
Lender (as the case may be) shall become aware that it is entitled to claim a
refund from a Governmental Authority in respect of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower, or with respect
to which the Borrower has paid increased amounts pursuant to this Section 2.17,
such Lender shall notify the Borrower of the availability of such refund claim
and shall exercise reasonable efforts (at no cost to such Lender) to make the
appropriate claim to such Governmental Authority for such a refund. In the event
any such Indemnified Taxes or Other Taxes paid by the Borrower to the
Administrative Agent, a Lender or the Issuing Lender are refunded to such
Administrative Agent, Lender or Issuing Lender, the Lender receiving such refund
shall forthwith pay over such amount to the Administrative Agent and each such
refunded amount shall be (i) applied to prepay interest payable on the Revolving
Credit Loans, or to pay any other obligations of the Credit Parties then due
hereunder, or (ii) in the event all obligations hereunder and under all of the
Loan Documents have been indefeasibly paid in full, refunded to the Borrower.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of any receipt issued by
such Governmental Authority to the Borrower evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of a jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

2.18 Payments Generally: Pro Rata Treatment; Sharing of Set-Offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at such of its offices
in New York as shall be notified to the relevant parties from time to time,
except payments to be made directly to the Issuing Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 11.3
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof, and the
Borrower shall have no liability in the event timely or correct distribution of
such payments is not so made. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any

 

- 72 -



--------------------------------------------------------------------------------

payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due and payable under the
Loan Documents, (i) under any circumstances other than after the occurrence and
during the continuation of Acceleration, such funds shall be applied (A) first,
to pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, (B) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, and Hedging Obligations (which Hedging Obligations distributed under
this clause (B) shall not exceed $20,000,000 in the aggregate) entered into by a
Lender or an Affiliate of any Lender, ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed LC Disbursements and
Hedging Obligations then due to such parties and (C) third, to other Hedging
Obligations entered into by a Lender or an Affiliate of any Lender, ratably
among the parties thereto in accordance with the amounts of Hedging Obligations
due to such parties, and (D) fourth, to other Obligations due to the Lenders and
their Affiliates under the Loan Documents, ratably among the parties entitled
thereto in accordance with the amounts due to such parties or (ii) after the
occurrence and during the continuation of any Acceleration, in accordance with
the Intercreditor Agreement.

(c) If any Revolving Credit Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of set-off or otherwise) on account of the
Revolving Credit Loans made by it (other than pursuant to Sections 2.4, 2.8,
2.15 or 2.17), then, if there is any Reimbursement Obligation outstanding in
respect of which the Issuing Lender has not received payment in full from such
Revolving Credit Lender pursuant to Section 2.4(e) (the amount of such
Reimbursement Obligation being such Revolving Credit Lender’s “LC Deficiency
Amount”) or if there is any Swing Loan outstanding in respect of which, pursuant
to Section 2.8(d)(i) or (ii), the Swing Loan Lender has not received payment in
full from such Revolving Credit Lender pursuant to Section 2.8(d)(i) or
(ii) (the amount of such Swing Loan being such Revolving Credit Lender’s “SL
Deficiency Amount”), such Revolving Credit Lender shall both (a) purchase a
participation in such Reimbursement Obligation in an amount equal to the amount
obtained by multiplying the amount of such payment obtained by such Revolving
Credit Lender (the “Payment Amount”) by a fraction, the numerator of which is
such LC Deficiency Amount and the denominator of which is the sum of such LC
Deficiency Amount plus such SL Deficiency Amount (such sum being the “Aggregate
Deficiency” with respect to such Payment Amount), and (b) purchase a
participation in such Swing Loan in an amount equal to the amount obtained by
multiplying such Payment Amount by a fraction, the numerator of which is such SL
Deficiency and the denominator of which is such Aggregate Deficiency. If, after
giving effect to the foregoing, any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans (or participations in LC Disbursements)
(other than pursuant to Sections 2.4, 2.8, 2.15 or 2.17), resulting in such
Lender receiving payment of a greater proportion of the aggregate principal
amount of its Loans (and participations in LC Disbursements) and accrued
interest thereon than the proportion of such amounts received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans (and LC Disbursements) of the
other Lenders to the extent necessary so that the benefit of such payments shall
be shared by all the Lenders ratably in accordance with the aggregate

 

- 73 -



--------------------------------------------------------------------------------

amount of principal of and accrued interest on their respective Loans (and
participations in LC Disbursements); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans (or participations in LC Disbursements) to any
assignee or participant, other than to any Credit Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender entitled thereto (the
“Applicable Recipient”) hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Applicable Recipient the amount due. In such event, if the
Borrower has not in fact made such payment, then each Applicable Recipient
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Applicable Recipient with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(d), 2.4(e), 2.5(b), 2.8(d)(i) or (ii) or 2.18(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Section until all such unsatisfied obligations are fully paid.

(f) Except to the extent otherwise provided herein: (i) each Borrowing of
Revolving Credit Loans from the Lenders under Section 2.1 shall be made from the
Lenders, each payment of commitment fees under Section 2.12 in respect of
Commitments shall be made for the account of the Lenders, and each termination
or reduction of the amount of the Commitments under Section 2.7 shall be applied
to the Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) LIBOR Loans having the same Interest Period shall
be allocated pro rata among the Lenders according to the amounts of their
Commitments (in the case of the making of Loans) or their Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment by the
Borrower of principal of Loans shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by such Lenders, except as otherwise set forth in Section 2.11; (iv) each
payment by the Borrower of interest on Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the Lenders; and (v) each payment by the Borrower of
participation fees in respect of Letters of Credit shall be made for the account
of the Revolving Credit Lenders pro

 

- 74 -



--------------------------------------------------------------------------------

rata in accordance with the amount of participation fees then due and payable to
the Revolving Credit Lenders, except as otherwise set forth in Section 2.11.

ARTICLE 3

Guarantee by Guarantors

3.1 The Guarantee. Each Guarantor hereby jointly and severally guarantees to
each Lender, the Issuing Lender and the Administrative Agent and their
respective successors and assigns the prompt payment and performance in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans made by the Lenders to the Borrower, all
LC Disbursements and all other amounts from time to time owing to the Lenders,
the Issuing Lender or the Administrative Agent by the Borrower hereunder or
under any other Loan Document, and all other obligations of the Borrower to any
Lender or Related Party hereunder or to any Lender or the affiliate of any
Lender under any Hedging Agreement, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). Each Guarantor hereby further agrees that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, each Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

3.2 Obligations Unconditional. The obligations of each Guarantor under
Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to such Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions hereof or of the other
Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or

 

- 75 -



--------------------------------------------------------------------------------

amended in any respect, or any right hereunder or under the other Loan Documents
or any other agreement or instrument referred to herein or therein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent, the Issuing Lender or any Lender or Lenders as security
for any of the Guaranteed Obligations shall fail to be perfected or any
Collateral is released or otherwise compromised or liquidated for less than fair
value.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
notice of acceleration, notice of intent to accelerate, protest and all notices
whatsoever (except as expressly required hereby) and any requirement that the
Administrative Agent, the Issuing Lender or any Lender exhaust any right, power
or remedy or proceed against the Borrower hereunder or under the other Loan
Documents or any other agreement or instrument referred to herein or therein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

3.3 Reinstatement. The obligations of each Guarantor under this Article 3 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each of the Guarantors agrees that it will
indemnify the Administrative Agent, the Issuing Lender and each Lender on demand
for all reasonable costs and expenses (including reasonable fees and expenses of
counsel) incurred by the Administrative Agent, any Lender or the Issuing Lender
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

3.4 Subrogation. Until such time as the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including any such right arising under the Federal Bankruptcy Code of 1978, as
amended) or otherwise by reason of any payment by it pursuant to the provisions
of this Article 3.

3.5 Remedies. Each Guarantor agrees that, as between such Guarantor and the
Lenders, the obligations of the Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 8.1 or Section 2.4(i), as
applicable (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 8.1 or Section 2.4(i), as applicable) for
purposes of Section 3.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Guarantor for purposes
of Section 3.1.

 

- 76 -



--------------------------------------------------------------------------------

3.6 Continuing Guarantee. The guarantee in this Article 3 is a continuing
irrevocable guarantee of payment and performance, and shall apply to all
Guaranteed Obligations prior to the indefeasible payment in full of Borrower’s
obligations hereunder.

3.7 Rights of Contribution. The Guarantors hereby agree, as between themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any Guaranteed Obligations,
each other Guarantor shall, on demand of such Excess Funding Guarantor (but
subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such Guarantor’s Pro Rata Share (as defined below and determined, for
this purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section 3.7 shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Article 3 and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations.

For purposes of this Section 3.7, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of, or ownership interest in, any other Guarantor) exceeds the amount of
all the debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been Guaranteed by such Guarantor) to (y) the amount by
which the aggregate fair saleable value of all properties of all of the Credit
Parties exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder and under the other
Loan Documents) of all of the Credit Parties, determined (A) with respect to any
Guarantor that is a party hereto at the Effective Time, as of the Effective
Time, and (B) with respect to any other Guarantor, as of the date such Guarantor
becomes a Guarantor hereunder.

3.8 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state or non-U.S. corporate law, or any state or Federal or
non-U.S. bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 3.1 would otherwise, taking into account the provisions of Section 3.7,
be held or determined to be void, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 3.1, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Lender, Agent or other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

- 77 -



--------------------------------------------------------------------------------

3.9 Waivers. As used in this paragraph, any reference to “the principal”
includes the Borrower, and any reference to “the creditor” includes the
Administrative Agent and each of the Lenders. In accordance with Section 2856 of
the California Civil Code (a) each Guarantor waives any and all rights and
defenses available to such Guarantor by reason of Sections 2787 to 2855,
inclusive, 2899 and 3433 of the California Civil Code, including without
limitation any and all rights or defenses any Guarantor may have by reason of
protection afforded to the principal with respect to any of the Guaranteed
Obligations, or to any other guarantor of any of the Guaranteed Obligations with
respect to any of such guarantor’s obligations under its guaranty, in either
case pursuant to the antideficiency or other laws of the State of California
limiting or discharging the principal’s indebtedness or such guarantor’s
obligations, including without limitation Section 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure; and (b) each Guarantor waives all rights
and defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a Guaranteed Obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the Code of Civil Procedure or otherwise; and even though that
election of remedies by the creditor, such as nonjudicial foreclosure with
respect to security for an obligation of any other guarantor of any of the
Guaranteed Obligations, has destroyed Guarantor’s rights of contribution against
such other guarantor. No other provision of this Guaranty shall be construed as
limiting the generality of any of the covenants and waivers set forth in this
paragraph. As provided below, this Agreement shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.
The foregoing waivers are included solely out of an abundance of caution, and do
not affect or limit in any way the parties’ choice of New York law to govern
this Agreement and the Guaranteed Obligations.

ARTICLE 4

Representations and Warranties

Each of the Credit Parties and Empire Burbank represents and warrants to the
Lenders, the Issuing Lender and each Agent, as to itself and each other Credit
Party and Empire Burbank that:

4.1 Organization; Powers. Each Credit Party and Empire Burbank has been duly
formed or organized and is validly existing under the laws of formations or its
jurisdiction of organization. Each Credit Party and Empire Burbank has all
requisite organizational power and authority to carry on its business as now
conducted and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
have such power or authority or to be so qualified or in good standing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

4.2 Authorization; Enforceability. The Transactions are within the
organizational power and authority of each Credit Party and Empire Burbank to
the extent such Credit Party or Empire Burbank, as applicable, is a party to the
Basic Documents and have been duly authorized by all necessary organizational
action on the part of such Credit Party or Empire Burbank, as applicable, to the
extent such Credit Party or Empire Burbank, as applicable, is a party thereto.
This Agreement, the Collateral Documents and all other Basic Documents have been
duly

 

- 78 -



--------------------------------------------------------------------------------

authorized, executed and delivered by each Credit Party or Empire Burbank, that
is a party thereto and constitute legal, valid and binding obligations of such
Credit Party or Empire Burbank, as applicable, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

4.3 Governmental Approvals; No Conflicts. As of the Closing Date except as set
forth on Schedule 4.3, the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, and except that certain actions taken in furtherance of the
rights under Article 8 may require prior consent of the FCC under the
Communications Act, (b) will not violate any applicable law, policy or
regulation or the organizational documents of any Credit Party or Empire Burbank
that is a party to the Basic Documents or any order of any Governmental
Authority where any violation would have a Material Adverse Effect, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Credit Party or Empire Burbank, or any assets, or
give rise to a right thereunder to require any payment to be made by any Credit
Party or Empire Burbank, where any such violation or default or right to payment
would have a Material Adverse Effect, and (d) except for the Liens created by
the Collateral Documents, will not result in the creation or imposition of any
material Lien on any asset of any Credit Party or Empire Burbank. Except as set
forth therein, all consents, approvals, registrations, filings and other actions
required as set forth in such Schedule 4.3 have been obtained on or before the
Closing Date.

4.4 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore delivered to the Lenders the following financial
statements:

(i) the audited consolidated balance sheet, statements of earnings, statements
of stockholders’ equity, statements of cash flows and notes to consolidated
financial statements of Holdings and the applicable Credit Parties as of and for
fiscal years ended December 31, 2003, 2004 and 2005 respectively, accompanied by
an opinion of Ernst & Young, LLP independent public accountants;

(ii) the pro forma unaudited consolidated balance sheet as of the Effective Time
prepared by the Borrower under the assumption that the Transactions had been
consummated; and

(iii) projected statements of cash flow for the Credit Parties for fiscal years
2006 through 2010.

Such financial statements (except for any portion thereof which represents a
projection or assumption as to future events of the date of such statement,
including any financial projections and pro formas) in the Borrower’s opinion
present fairly, in all material respects, the respective actual consolidated
financial position and results of operations and cash flows of the respective

 

- 79 -



--------------------------------------------------------------------------------

entities as of such respective dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of such unaudited statements. Such pro forma statements were prepared by
the Credit Parties in good faith and incorporate adjustments that were
reasonable when made. Such projections were prepared by the Credit Parties in
good faith and were based on assumptions that the Credit Parties believed were
reasonable when made.

(b) Since December 31, 2005, there has been no change in the business, assets,
operations or condition, financial or otherwise, of the Credit Parties taken as
a whole from that set forth in the December 31, 2005 audited consolidated
financial statements referred to in clause (i) of paragraph (a) above that has a
Material Adverse Effect.

(c) None of the Credit Parties has on the date hereof any contingent
liabilities, liabilities for taxes, long term leases or unusual forward or
long-term commitments in each case that are material in relation to the Credit
Parties taken as a whole, except as referred to or reflected or provided for in
the balance sheets as at the end of their respective fiscal years ended in 2004
and 2005 (or notes thereto), referred to above, as provided for in Schedule 4.4,
or as otherwise expressly provided in this Agreement, or as referred to or
reflected or provided for in the financial statements described in this
Section 4.4.

4.5 Properties.

(a) Each of the Credit Parties has good, sufficient and legal title to, or
valid, subsisting and enforceable leasehold interests in, all its Property
material to its business, except where the failure to have such good and
marketable title or leasehold or license interests could not reasonably be
expected to have a Material Adverse Effect.

(b) As of the Closing Date, except as disclosed on Schedule 4.5(b), each of the
Credit Parties owns, or is licensed to use, all trademarks, service marks, trade
names, copyrights, patents and other intellectual property material to its
business (including the call letters with respect to each Broadcast Station)
(excluding rights related to software programs and copyrights with respect to
the content of news and other programming broadcast or disseminated as part of
the Permitted Lines of Business) as currently conducted except for those failure
to own or license which would not reasonably be expected to have a Material
Adverse Effect (the “Proprietary Rights”), and, to the Borrower’s knowledge, the
use thereof by the Credit Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date, all such trademark applications and
registrations, trademarks, registered copyrights, patents and patent
applications, together with the domain names, web sites, and web site
registrations which are owned by or licensed to any Credit Party are listed on
Schedule 4.5(b) (collectively “Registered Rights”). As of the Closing Date,
except as set forth on Schedule 4.5, all of the Registered Rights have been duly
registered in, filed in or issued by the PTO, the United States Register of
Copyrights, a domain name registrar or other corresponding offices of other
jurisdictions as identified on such schedule, and have been properly maintained
and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States or in each such other
jurisdiction, as applicable,

 

- 80 -



--------------------------------------------------------------------------------

except where the failure to so register, file, maintain or renew would not
reasonably be expected to result in a Material Adverse Effect.

(c) As of the Closing Date, Schedule 4.5(c) contains a true, accurate and
complete list of (i) all owned Real Property Assets and (ii) all material
leases, subleases or assignments of leases (together with all material
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Property Asset of any Credit Party, regardless of whether
such Credit Party is the landlord or tenant (whether directly or as an assignee
or successor in interest) under such lease, sublease or assignment. As of the
Closing Date, to the Borrower’s knowledge except as specified in clause (ii) of
Schedule 4.5(c), each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and, to the Borrower’s knowledge,
no material default has occurred and is continuing thereunder, and each such
agreement constitutes the legal, valid and binding obligation of each applicable
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

4.6 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority which have been filed against or, to the Borrower’s
knowledge, threatened against or affecting the Credit Parties (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Credit Parties (i) has
failed to comply with any applicable laws (including Environmental Law) or
(ii) is subject to or in default with respect to any final judgments, writs,
decrees, rules or regulations of any court or any Governmental Authority.

(c) No Credit Party, any Subsidiary of a Credit Party nor any of their
facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Liability, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law the receipt of which could reasonably be
expected to result in a Material Adverse Effect. There are and, to each of the
Credit Parties’ and their Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against any Credit Party or
any of its Subsidiaries that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of the
Borrower or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials

 

- 81 -



--------------------------------------------------------------------------------

at any facility, and none of the Borrower’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except as carried out in compliance with Environmental Law or
except as could not reasonably be expected to result in a Material Adverse
Effect. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the Borrower
or any of its Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had, or could reasonably be expected to have, a Material
Adverse Effect.

4.7 Compliance with Laws and Agreements. Except as set forth on Schedule 4.7,
each of the Credit Parties is in compliance with all laws, regulations, policies
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

4.8 Investment and Holding Company Status. No Credit Party is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended or (b) a “bank holding company” as defined in, or
subject to regulation under, the Bank Holding Company Act of 1956, as amended.

4.9 Taxes. Except as set forth on Schedule 4.9, each of the Credit Parties has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Credit Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

4.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

4.11 Disclosure. The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Credit Parties or the
Holding Companies to the Administrative Agent or any Lender, both in connection
with the negotiation, preparation or delivery of this Agreement and the other
Basic Documents or included herein or therein or delivered pursuant hereto or
thereto, prepared by the Administrative Agent in reliance on such information,
when taken as a whole do not contain any untrue statement of material fact or
omit to state any material fact (known to the Credit Parties or the Holding
Companies, in the case of any document not furnished by the Credit Parties or
the Holding Companies) necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading in any
material respect at the time made or delivered.

4.12 Ownership and Capitalization. As of the Closing Date, the capital structure
and ownership of the Credit Parties and the Holding Companies is correctly
described in Part I of

 

- 82 -



--------------------------------------------------------------------------------

Schedule 4.12. As of Closing Date after giving effect to the Transactions
occurring on or prior to such date, the authorized, issued and outstanding
capital stock of, and other equity interests in, each of the Credit Parties and
the Holding Companies consists of the stock and interests described on Part I of
Schedule 4.12, in each case all of which is duly and validly issued and
outstanding, fully paid and nonassessable. As of Closing Date after giving
effect to the Transactions occurring on or prior to such date, except as set
forth in Part I of Schedule 4.12, (x) there are no outstanding Equity Rights
with respect to any Credit Party and (y) there are no outstanding obligations of
any Credit Party to repurchase, redeem, or otherwise acquire any shares of
capital stock of or other interests in any Credit Party nor are there any
outstanding obligations of any Credit Party to make payments to any Person, such
as “phantom stock” payments, where the amount thereof is calculated with
reference to the Fair Market Value or equity value of any Credit Party.

4.13 Subsidiaries. Except as disclosed in Part II of Schedule 4.12 (as updated
by the Borrower from time to time in accordance with the terms hereof), (a) each
Credit Party and its respective Subsidiaries owns, free and clear of Liens
(other than Liens created pursuant to the Senior Facilities Documents), and has
the unencumbered right to vote, all outstanding ownership interests in each
Person shown to be held by it in Part II of Schedule 4.12 (as so updated), and
(b) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable.

4.14 Material Indebtedness, Liens and Agreements.

(a) As of the Closing Date, Schedule 4.14(a) is a complete and correct list of
all Material Indebtedness (other than intercompany loans between or among the
Credit Parties and/or to or from Empire Burbank) to, or guarantee of any
Material Indebtedness by, any Credit Party or Holding Company, and, to the
extent specified therein, the aggregate principal or face amount outstanding or
that may become outstanding with respect thereto is correctly described in
Schedule 4.14(a).

(b) As of the Closing Date, Schedule 4.14(b) is a complete and correct list of
each Lien securing Material Indebtedness of any Credit Party and covering any
property of the Credit Parties, and the aggregate Material Indebtedness secured
(or which may be secured) by such Liens in the aggregate and the Property
covered by each such Lien is correctly described in the appropriate part of
Schedule 4.14(b).

(c) As of the Closing Date, Schedule 4.14(c) is a complete and correct list of
all Material Contracts.

True and complete copies of each agreement listed on the appropriate part of
Schedule 4.14 have been delivered to the Administrative Agent or Special
Counsel, together with all amendments, waivers and other modifications thereto.
As of the Closing Date, all such agreements are valid, subsisting, in full force
and effect, are currently binding and after the Transactions occurring on or
prior to such date will continue to be binding upon each Credit Party that is a
party thereto, except where the failure to be so valid, subsisting, in full
force and effect or binding would not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Credit Parties are not in default
under any such agreements, except where such default would not

 

- 83 -



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the licenses and other agreements to which any Credit Party is a party
collectively entitle the Credit Parties to use all Proprietary Rights material
to the conduct of the business of the Credit Parties as presently conducted and
as proposed to be conducted after the Transactions occurring on or prior to such
date, except where the failure to be so entitled would not reasonably be
expected to have a Material Adverse Effect.

4.15 Permits and Licenses.

(a) Each of the Credit Parties has, and is in all material respects in
compliance with respect to, all licenses, permits, approvals and authorizations
of Governmental Authorities necessary to conduct its business as presently
conducted and to own or lease and operate its properties excluding FCC Licenses.

(b) As of the Closing Date, Schedule 4.15 is a complete and correct list of each
Material FCC License granted or assigned to any Credit Party, including those
under which the Credit Parties have the right to operate their respective
television and radio broadcast stations covered thereby (“Broadcast Stations”)
(and includes, with respect to each such FCC License, the city of license and
the call letters, frequency and expiration date thereof). As of the Closing
Date, the FCC Licenses listed on Schedule 4.15 with respect to any Broadcast
Station owned or operated by the Credit Parties include all material
authorizations, licenses and permits issued by the FCC (other than auxiliary
services licenses) that are required by the Communications Act or necessary for
the operation of such Broadcast Station and conduct of the business of the
Credit Parties with respect to such Broadcast Station, as now conducted or
proposed to be conducted. Except as disclosed in Schedule 4.15(b), the operation
and ownership of each Broadcast Station by the Credit Parties complies with the
Communications Act in all material respects. Except as disclosed in Schedule
4.15(b), as of the Closing Date, the FCC Licenses listed on Schedule 4.15 are
validly issued and in full force and effect. Except as disclosed in Schedule
4.15(b), as of the Closing Date, the Credit Parties have fulfilled all of their
obligations with respect thereto (including the filing of all registrations,
applications, reports, and other documents as required by the FCC or other
Governmental Authority), and have paid all fees and other amounts required to be
paid by them under all applicable FCC Regulations, in each case, except where
the failure to do so would not result in termination, suspension or material
diminution in scope of a Material FCC License. Except as disclosed in Schedule
4.15(b), to the Borrower’s knowledge, no rights of any Credit Party under any
Material FCC License conflict with the valid rights of any other Person in any
material respect. Except as disclosed in Schedule 4.15(b), to the Borrower’s
knowledge, no event has occurred that would be reasonably likely to result in
the revocation, termination or material adverse modification of any Material FCC
License, any FCC enforcement proceeding against the Borrower, any Subsidiary or
any FCC License including any notice of violation, any notice of apparent
liability for forfeiture or any forfeiture or affect materially adversely any
rights of the Credit Parties thereunder, and none of the Credit Parties has any
reason to believe that any Material FCC License will not be renewed in the
ordinary course of business other than FCC Licenses for analog television
stations which may expire upon completion of conversion to digital television or
loss of any license solely as a result from a Relocation.

 

- 84 -



--------------------------------------------------------------------------------

(c) Except as described on Schedule 4.15(c), as of the Closing Date, no Credit
Party knows of any application currently pending before, or to be filed with,
the FCC, the grant of which application would result in the authorization of a
new or modified station whose authorized transmissions would materially and
impermissibly interfere with any of the operations, signals, transmission or
receptions of any Credit Party (as such impermissible interference is described
in the FCC’s rules, regulations and policies, including, without limitation, the
FCC’s rules relating to Receiver Induced Third Order Intermodulation Effect,
Blanketing, Antenna Separation, Desired-to-Undesired Signal Ratios, and
Prohibited Contour Overlap).

(d) The Credit Parties have obtained and hold all authorizations required by the
FCC for delivery of programming to foreign broadcast stations pursuant to
Section 325(c) of the Communications Act to the extent required by their
respective businesses and operations. All of such authorizations are in effect,
and, to the Borrower’s knowledge, there is no reason to believe that any such
authorization would not be renewed in the ordinary course.

(e) The Credit Parties are in compliance with the provisions of Section 310(b)
of the Communications Act relating to the interests of non-U.S. persons in
broadcast licensees.

(f) Each Credit Party, with regard to each full service television station which
either holds or controls a Material FCC License, is in material compliance with
all applicable FCC regulations, policies and timetables with respect to the
transition to digital television service and, except as may be set forth on
Schedule 4.15(f), no Credit Party knows of any reason why any such television
station would fail to complete the construction of digital services by the date
required pursuant to FCC rules and policies, taking into account any extensions
granted and in effect as of the Closing Date.

4.16 Federal Reserve Regulations. No Credit Party is engaged principally or as
one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). The making of the Loans hereunder, the use of the proceeds thereof
or of any Letter of Credit as contemplated hereby and the security arrangements
contemplated by the Loan Documents will not violate or be inconsistent with any
of the provisions of Regulation U, T or X of the Board of Governors of the
Federal Reserve System.

4.17 Labor and Employment Matters. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against the Borrower or any of its Subsidiaries, or
to the best knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrower or any of its Subsidiaries or to the best knowledge of the
Borrower, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving the Borrower or any of its Subsidiaries, and
(c) to the best knowledge of the Borrower, no union representation question
existing with respect to the employees of the Borrower or any of its
Subsidiaries and, to the best knowledge of the Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either

 

- 85 -



--------------------------------------------------------------------------------

individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

4.18 Subchapter S Election and QSSS Election. As of the Closing Date, Holdings
has made an S Corporation election in accordance with Code Section 1362 and
elections to treat Media Holdings and the Borrower as a qualified subchapter S
subsidiaries have been made. As of the Closing Date, Holdings has not elected,
pursuant to California Revenue and Taxation Code Section 23801, not to be
treated as an S Corporation for California income tax purposes. As of the
Closing Date, none of Holdings’ individual shareholders are nonresidents of the
State of California.

4.19 Senior Indebtedness. The obligations of the Credit Parties hereunder and
under the other Loan Documents constitute “Senior Debt” and “Designated Senior
Debt” under and as defined in the Senior Subordinated Note Indenture. The
provisions of Article 10 of the Senior Subordinated Note Indenture are
enforceable by each Lender and each other holder of any obligations of the
Credit Parties under the Loan Documents in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

4.20 Patriot Act. Each Credit Party is in compliance, in all material respects,
with the (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001, Title III of Pub. L. 107-56 (signed into law October 26,
2001), the “Patriot Act”). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE 5

Conditions

5.1 Effective Time. The obligations of the Lenders to make Revolving Credit
Loans, and of the Issuing Lender to issue Letters of Credit, hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.2):

(a) Counterparts of Agreement. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

- 86 -



--------------------------------------------------------------------------------

(b) Notes. The Administrative Agent shall have received a duly completed and
executed Revolving Credit Note for each Lender that has requested a note in
accordance with Section 2.10(e), unless waived by the Lender which would
otherwise receive any such note.

(c) Organizational Structure. The organizational structure, capitalization and
ownership of the Credit Parties, after giving effect to the Transactions
occurring on or prior to the Closing Date, shall be as set forth on Schedule
4.12. The Administrative Agent shall have had the opportunity to review, and
shall be reasonably satisfied with, the Credit Parties’ state and federal tax
assumptions and the capital, organization and structure of the Credit Parties,
after giving effect to the Transactions occurring on or prior to the Closing
Date.

(d) Existence and Good Standing. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or Special Counsel
may reasonably request relating to the organization, existence and good standing
of Empire Burbank, each Credit Party and Holding Company, the authorization of
the Transactions occurring on the Closing Date and any other legal matters
relating to the Credit Parties or Holding Companies, this Agreement, the other
Loan Documents or the Transactions occurring on the Closing Date, all in form
and substance reasonably satisfactory to the Administrative Agent and Special
Counsel.

(e) Security Interests in Personal and Mixed Property. The Administrative Agent
shall have received evidence satisfactory to it that the Credit Parties shall
have taken or caused to be taken all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments, and made or caused to be made all such filings and recordings that
may be necessary or, in the opinion of the Administrative Agent, desirable in
order to create in favor of the Collateral Agent, for the benefit of the Senior
Lenders, a valid and perfected First Priority security interest in the entire
personal and mixed property Collateral; provided, however, that to the extent
that the Administrative Agent in its reasonable discretion after good faith
consultation with the Borrower shall determine that the costs of obtaining a
security interest in any item of Collateral is excessive in relation to the
value of the security to be afforded thereby, the Administrative Agent may waive
such requirement with respect to such item, so long as the Credit Parties
covenant that such item shall not become subject to any Liens other than
Permitted Liens. Such actions shall include the following:

(i) Collateral Documents. Delivery to the Administrative Agent of the Second
Omnibus Confirmation Agreement, the Third Confirmation to Subordination
Agreements, duly executed by the parties thereto, together with accurate and
complete schedules to all such Collateral Documents;

(ii) Lien Searches and UCC Termination Statements. Delivery to the
Administrative Agent of (A) the results of recent searches, by one or more
Persons satisfactory to the Administrative Agent, as set forth in Schedule
5.1(e)(ii) with respect to UCC financing statements and fixture filings and
judgment and tax lien filings which may have been made with respect to any
personal or mixed property of the Credit Parties, together with copies of all
such filings disclosed by such search, and UCC termination statements for filing
in all applicable jurisdictions as may be necessary to terminate any effective
UCC financing statements or fixture filings encumbering the assets of the Credit

 

- 87 -



--------------------------------------------------------------------------------

Parties (other than any such financing statements or fixture filings in respect
of Liens permitted to remain outstanding pursuant to the terms of this
Agreement); and

(iii) Control Agreements. Delivery to the Administrative Agent of a Control
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, for the deposit accounts and securities accounts listed on Schedule
5.1(e)(iii) and maintained by the Credit Parties at Union Bank of California,
N.A. other than those accounts noted on such schedule as not being subject to a
Control Agreement.

(f) Intercreditor Agreement. The Administrative Agent shall have received from
each party to the Intercreditor Agreement either (i) a counterpart of the
Intercreditor Agreement signed on behalf of such party, or (ii) evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of the Intercreditor Agreement) that
such party has signed a counterpart of the Intercreditor Agreement.

(g) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Credit Parties’ insurance broker or other evidence
satisfactory to them that all insurance required to be maintained pursuant to
Section 6.5 is in full force and effect and that the Administrative Agent on
behalf of the Lenders has been named as additional insured, mortgagee and loss
payee thereunder to the extent required under Section 6.5.

(h) Material Contracts. The Administrative Agent shall have received copies of
(i) any and all agreements among any of the holders of capital stock of or other
equity interests in the Credit Parties or the Holding Companies, (ii) any stock
option plans, phantom stock incentive programs and similar arrangements provided
by the Credit Parties to any Person, in each case as such will be in effect from
and after the Closing Date and (iii) the employment agreements with Messrs.
Eduardo Leon dated December 1, 1999, Andrew Mars dated November 15, 1998, Xavier
Ortiz dated April 1, 1999, Winter Horton, dated December 18, 2002, and Bill
Keenan, dated April 18, 2006 (which constitute all material employment
agreements with senior executives of the Credit Parties on the Closing Date).

(i) Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. The Credit Parties have obtained all permits, licenses,
authorizations or consents from all Governmental Authorities (including the FCC)
and all consents of other Persons with respect to Material Indebtedness, Liens
and agreements listed on Schedule 4.14 (and so identified thereon), in each case
that are necessary in connection with the Transactions contemplated by the Basic
Documents and occurring on the Closing Date, and the continued operation of the
Broadcast Stations operated and business conducted, and proposed to be
conducted, by the Credit Parties, in substantially the same manner as conducted
by the Credit Parties prior to the Closing Date, and each of the foregoing shall
be in full force and effect, in each case other than those the failure to obtain
or maintain which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired.

 

- 88 -



--------------------------------------------------------------------------------

(j) Financial Statements. The Administrative Agent shall have received from the
Credit Parties the certified financial statements, operating projections and
budgets referred to in Section 4.4 hereof, and the same shall be reasonably
satisfactory to the Administrative Agent and the Lenders and shall not be
materially inconsistent with the information previously provided to the
Administrative Agent.

(k) Solvency Assurances. The Administrative Agent shall have received a
certificate, substantially in the form of Exhibit G, from a Financial Officer of
the Borrower to the effect that, as of the Effective Time and after giving
effect to the initial Senior Loans under the Term Loan Agreement and hereunder
(if any) and to the other Transactions occurring on the Closing Date:

(i) the aggregate value of all properties of the Credit Parties at their present
fair saleable value on a going concern basis (i.e., the amount that may be
realized within a reasonable time, considered to be six months to one year,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for such properties within such
period by a capable and diligent businessman from an interested buyer who is
willing to purchase under ordinary selling conditions), exceed the amount of all
the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Credit Parties;

(ii) the Credit Parties will not, on a consolidated basis, have unreasonably
small capital with which to conduct their business operations as heretofore
conducted; and

(iii) the Credit Parties will have, on a consolidated basis, sufficient cash
flow to enable them to pay their debts as they mature.

Such certificate shall include a statement to the effect that the financial
projections and underlying assumptions contained in such analysis are, fair and
reasonable in the opinion of such Financial Officer at the time when made.

(l) Term Loan Agreement Financing. At or prior to the Effective Time, the Credit
Parties shall have entered into the Term Loan Documents, which shall constitute
a binding written agreement of each of the parties thereto, pursuant to which,
among other things, (A) the Term Loan Lenders shall have made the Term Loans to
the Borrower in an aggregate amount of not less than $110,000,000, (B) the
Administrative Agent shall have received copies of the Term Loan Documents and
the same shall be satisfactory to the Administrative Agent and Special Counsel,
and (C) the Administrative Agent shall have received a certificate from a
Financial Officer of the Borrower in form satisfactory to the Administrative
Agent confirming the events set forth in clause (A) above.

(m) Permitted Incurrence of Senior Loans. The Administrative Agent shall have
received from a Financial Officer of the Borrower

(i) a certificate, in form and substance satisfactory to the Administrative
Agent, to the effect that (A) the Loans under this Agreement as in effect on the
Closing Date (assuming $150,000,000 of such Loans were incurred on the date

 

- 89 -



--------------------------------------------------------------------------------

hereof, and without giving effect to any Revolving Credit Commitment Increases)
(the “Original Revolving Credit Loans”), are permitted to be incurred under
clause (i) of the second paragraph of Section 4.09 of each of the Senior
Subordinated Note Indenture and the Media Holdings Discount Notes Indenture,
(B) the Original Revolving Credit Loans are permitted to be secured by the
assets of the Credit Parties under Section 4.12 of, and clause (1) of the
definition of “Permitted Liens” in Section 1.01 of, each of the Senior
Subordinated Note Indenture and the Media Holdings Discount Notes Indenture,
(C) the Original Revolving Credit Loans constitute “Designated Senior Debt” and
“Senior Debt” subject to the benefits of Article 10 of the Senior Subordinated
Note Indenture and (D) this Agreement, as in effect on the Closing Date,
constitutes a “Credit Agreement” as defined in each such indenture; and

(ii) a certificate, in form and substance satisfactory to the Administrative
Agent, to the effect that (A) the Term Loans under the Term Loan Agreement (as
in effect on the date hereof and without giving effect to any Term Loan
Increase) (the “Original Term Loans”) are permitted to be incurred under the
first paragraph of Section 4.09 of each of the Senior Subordinated Note
Indenture and the Media Holdings Discount Notes Indenture (including a detailed
calculation of the Leverage Ratio under each such Indenture demonstrating
compliance with the Leverage Ratio (as defined in each such indenture) upon the
incurrence of the Senior Loans in accordance with covenants set forth in such
indentures, (B) the Original Term Loans are permitted to be secured by the
assets of the Credit Parties under Section 4.12 of, and clause (1) of the
definition of “Permitted Liens” in Section 1.01 of, each of the Senior
Subordinated Note Indenture and the Media Holdings Discount Notes Indenture,
(C) the Original Term Loans constitute “Designated Senior Debt” and “Senior
Debt” under the Senior Subordinated Note Indenture and (D) the Term Loan
Agreement as in effect on the Closing Date constitutes a “Credit Agreement” as
defined in each such indenture.

(n) No Material Adverse Effect. Since December 31, 2005, there shall have
occurred no Material Adverse Effect (in the reasonable judgment of the
Administrative Agent) with respect to the Credit Parties taken as a whole.

(o) Opinions. The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) O’Melveny & Myers LLP, special counsel to the Credit
Parties, substantially in the form of Exhibit J, and (ii) Wiley, Rein &
Fielding, LLP, special FCC counsel to the Credit Parties substantially in the
form of Exhibit K (and each Credit Party hereby requests each such counsel to
deliver such opinions).

(p) Fees and Expenses. The Administrative Agent and the Issuing Lender shall
have received all reasonable fees and other amounts due and payable to such
Persons and Special Counsel at or prior to the Effective Time, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

- 90 -



--------------------------------------------------------------------------------

(q) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender or Special Counsel shall
have reasonably requested and the same shall be satisfactory to each of them and
Special Counsel.

5.2 Each Extension of Credit. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) Representations and Warranties. The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, both before and after giving effect thereto
and to the use of the proceeds thereof (or, if any such representation or
warranty is expressly stated to have been made as of an earlier date, such
representation or warranty shall have been true and correct in all material
respects as of such earlier date, and to the extent any representation or
warranty makes reference to one or more of the Schedules to this Agreement, the
Credit Parties shall make revisions to the Schedules, reasonably acceptable to
the Administrative Agent, to take into account the consummation of any
Acquisitions permitted hereunder and other transactions permitted hereunder).

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

ARTICLE 6

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Credit Parties covenants
and agrees with the Lenders that:

6.1 Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent for distribution to each Lender:

(a) as soon as available and in any event no later than the earlier of (x) 95
days after the end of each fiscal year of the Credit Parties and (y) five days
after the date the financial statements for the Borrower and its Subsidiaries
referred to in clause (i) below are required to be filed pursuant to Section 13
or 15(d) of the Exchange Act with the Securities and Exchange Commission (after
giving effect to any extensions):

(i) consolidated statements of income and consolidated statements of retained
earnings and cash flows of the Credit Parties for such fiscal year and the
related consolidated balance sheet of the Credit Parties as at the end of such
fiscal year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year (provided that, if the report
of the Borrower filed with the Securities and Exchange Commission on Form 10-K
fulfills the foregoing requirements for the

 

- 91 -



--------------------------------------------------------------------------------

furnishing of annual financial statements, the Borrower may fulfill such
requirement by delivering to the Administrative Agent such report of the
Borrower on Form 10-K for the applicable fiscal year), and

(ii) an opinion of independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit)
stating that said consolidated financial statements referred to in the preceding
clause (i) fairly present in all material respects the consolidated financial
condition and results of operations of the Credit Parties as at the end of, and
for, such fiscal year in accordance with GAAP, and a statement of such
accountants that, in connection with their audit, nothing came to their
attention that caused them to believe that the Credit Parties failed to comply
with the terms, covenants, provisions or conditions of Section 7.10, insofar as
they relate to accounting matters,

(b) as soon as available and in any event within no later than the earlier of
(x) 50 days after the end of each quarterly fiscal period (including the fourth
fiscal period) of each fiscal year of the Credit Parties and (y) five days after
the date the financial statements for the Borrower and its Subsidiaries referred
to in clause (i) below are required to be filed with the Securities and Exchange
Commission (after giving effect to any extensions):

(i) consolidated statements of income of the Credit Parties for such period and
for the period from the beginning of the respective fiscal year to the end of
such period, and the related consolidated balance sheet of the Credit Parties as
at the end of such period, together with a comparison against amounts set forth
in the budget for statements of income for such period (provided that, if the
report of the Borrower filed with the Securities and Exchange Commission on Form
10-Q fulfills the foregoing requirements for the furnishing of quarterly
financial statements, the Borrower may fulfill such requirement by delivering to
the Administrative Agent such report of the Borrower on Form 10-Q for the
applicable fiscal quarter), and

(ii) a certificate of a Financial Officer of the Credit Parties, which
certificate shall state that said consolidated financial statements referred to
in the preceding clause (i) fairly present, in all material respects, the
consolidated financial condition and results of operations of the Credit Parties
in accordance with generally accepted accounting principles, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments and the omission of footnotes);

(c) commencing with the financial statements delivered under clause (b) above
for the fiscal quarter ending June 30, 2006, concurrently with any delivery of
financial statements under clauses (a) and (b) above, a Compliance Certificate;

(d) promptly upon the mailing thereof to the holders of any Indebtedness of the
Credit Parties or any Holding Company generally, copies of all financial
statements, regular reports and other statements so mailed;

 

- 92 -



--------------------------------------------------------------------------------

(e) as soon as available and in any event no later than 60 days after the
commencement of each fiscal year, a budget for the Credit Parties for such
fiscal year;

(f) promptly after the same become publicly available, copies of all regular and
periodic reports and all registration statements and prospectuses filed by any
Holding Company or any Credit Party with the Securities and Exchange Commission
or any Governmental Authority succeeding to any or all of the functions of said
Commission or with any national securities exchange or market quotation system
and copies of all press releases made available generally by the Holding Company
or any Credit Party to the public concerning material developments in the
business of the Holding Company or any Credit Party, including, to the extent
not included in the foregoing, any regular periodic and other reports and
statements provided by any Holding Company or any Credit Party to the holders of
Subordinated Indebtedness (other than Liberman Subordinated Debt) or the holders
of the Media Holdings Discount Notes or other Holding Company Debt; provided,
however, that, except for any information required to be delivered pursuant to
subsection 6.1(a) or (b) above, so long as the Borrower files any such material
with the Securities and Exchange Commission pursuant to the requirements of the
Exchange Act, the requirements of this paragraph shall be deemed satisfied by
such filings; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of this Agreement, as the Administrative Agent or the
Required Lenders may reasonably request.

6.2 Notices of Material Events. The Credit Parties, promptly upon obtaining
knowledge thereof, will furnish to the Administrative Agent for distribution to
each Lender written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or other Affiliate thereof for which there is a reasonable possibility of a
determination that would have a Material Adverse Effect;

(c) a final judgment or judgments for the payment of money in excess of
$2,500,000 in the aggregate (regardless of insurance coverage), shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against any Credit Party;

(d) the occurrence of any ERISA Event related to the Plan of any Credit Party or
knowledge after due inquiry of any ERISA Event related to a Plan of any other
ERISA Affiliate that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Credit
Parties in an aggregate amount exceeding $2,500,000;

(e) the receipt by any Credit Party from the FCC or any other Governmental
Authority of (i) any order or notice of the FCC or any other Governmental
Authority or any court of competent jurisdiction which designates any Material
FCC License or any other material

 

- 93 -



--------------------------------------------------------------------------------

license, permit or authorization of the Credit Parties, or any application
therefore, for a hearing, or which refuses renewal or extension of, or revokes,
materially modifies, terminates or suspends any Material FCC License or other
material license, permit or authorization now or hereafter held by any Credit
Party, or (ii) any notice of any competing application filed with respect to any
Material FCC License or other material license, permit or authorization now or
hereafter held by any Credit Party, or any material citation, material notice of
violation or material order to show cause issued by the FCC or any other
Governmental Authority with respect to any Credit Party;

(f) any communication, written or oral, with the Internal Revenue Service or the
California Franchise Tax Board regarding the validity, revocation, and/or
termination of the S Corporation Election or the QSSS Election as well as the
timing thereof;

(g) copies of its federal income tax returns (Forms 1120-S), California income
tax returns, and summaries of all financial information used to calculate the
Permitted Shareholder Tax Distributions and Permitted Holdings Tax
Distributions;

(h) for any taxable year of Holdings ending prior to the consummation of the
Private Equity Issuance, any communications, written or oral, with the Internal
Revenue Service or the California Franchise Tax Board regarding proposed or
agreed upon changes in the Federal Taxable Income or the California Taxable
Income which would have a Material Adverse Effect;

(i) for any taxable year of Holdings ending prior to the consummation of the
Private Equity Issuance in which the Federal Taxable Income or the California
Taxable Income is negative, with copies of Holdings’ shareholders’ individual
federal and California income tax returns for the taxable year(s) of its
shareholder(s) ending on or after such year; and

(j) on the date of the occurrence thereof, notice that (i) any or all of the
obligations under the Senior Subordinated Note Indenture, the Media Holdings
Discount Notes Indenture or any or all of the obligations under any other
Subordinated Indebtedness or Holding Company Debt have been accelerated, or
(ii) that trustee or required holders of the Senior Subordinated Notes, the
Media Holdings Discount Notes, any other Subordinated Indebtedness or Holding
Company Debt has been given notice that any or all such obligations are to be
accelerated.

Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of the Credit Parties setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

6.3 Existence; Conduct of Business. Each of the Credit Parties will do or cause
to be done all things necessary in the exercise of its reasonable business
judgment to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits and franchises material to the
conduct of the business of the Credit Parties taken as a whole; provided that
(i) the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution or any discontinuance or sale of such business permitted under
Section 7.4 and (ii) no Credit Party shall be required to preserve any such
existence, right, franchise, license or permit if the preservation

 

- 94 -



--------------------------------------------------------------------------------

thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

6.4 Payment of Obligations. Each of the Credit Parties will pay its obligations,
including Tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) such Credit Party has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

6.5 Maintenance of Properties; Insurance. Each of the Credit Parties will
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted (other than
obsolete, worn out or surplus equipment), and (b) maintain insurance, with
financially sound and reputable insurance companies, as may be required by law,
and such other insurance in such amounts and against such risks as are
customarily maintained by companies of established reputation engaged in the
same or similar businesses operating in the same or similar locations, including
business interruption insurance, product liability insurance and media perils
insurance, in each case, in such amounts (after giving effect to self-insurance)
with such deductibles, covering such risks and otherwise on such terms and
conditions as shall be customary for such companies. Without limiting the
generality of the foregoing, the Credit Parties will maintain or cause to be
maintained (or provide evidence reasonably acceptable to the Administrative
Agent that such insurance is not available at a reasonable cost) (i) replacement
value property insurance on the Collateral under such policies of insurance and
(ii)(x) with respect to each property located in California on the Closing Date,
such policies of earthquake insurance as are currently maintained by the Credit
Parties, so long as the same remain available at commercially reasonable rates
and (y) for each property located in California acquired after the Closing Date
such additional policies of earthquake insurance with similar scope and amounts
as the policies maintained by the Credit Parties on the Closing Date, in each
case, in such amounts (after giving effect to self-insurance) with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary by companies of established reputation engaged in the same or
similar businesses operating in the same or similar locations. Such policies of
insurance with respect to the Credit Parties shall (x) name the Collateral
Agent, Administrative Agent and Term Loan Agent as additional insureds
thereunder as their interests may appear and (y) in the case of each business
interruption and property insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to the Administrative Agent that
names the Collateral Agent for the benefit of the Senior Lenders as the loss
payee thereunder (except with respect to losses of less than $1,500,000 per
occurrence, which may be paid directly to Borrower provided no Default is
continuing) and provides for at least 30 days’ prior written notice to the
Collateral Agent of any modifications or cancellation of such policy except that
only 10 days’ prior written notice shall be required for cancellation for
non-payment of premium.

6.6 Books and Records; Inspection Rights. Each of the Credit Parties will keep
proper books of record and account in which entries are made of all material
dealings and transactions in relation to its business and activities which
fairly record such transactions in all material respects and activities
consistent with past practice. Each of the Credit Parties will

 

- 95 -



--------------------------------------------------------------------------------

permit any representatives designated by the Administrative Agent, the
Collateral Agent or any Lender upon reasonable notice and at reasonable times
during normal business hours to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with Jose Liberman, Lenard Liberman or the Borrower’s chief
financial officer and Borrower’s independent accountants; provided the Borrower
may choose to be present at or participate in any of such discussions. The
Credit Parties, in consultation with the Administrative Agent, if requested by
the Administrative Agent, will arrange for a meeting to be held at least once
every year with the Lenders and the Administrative Agent hereunder at which the
business and operations of the Credit Parties are discussed.

6.7 Fiscal Year. None of the Credit Parties will change its fiscal year or the
method of determining the last day of the first three fiscal quarters in each of
its fiscal years without the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld but which may be conditioned on
amendments to Section 7.10.

6.8 Compliance with Laws, Maintenance of FCC Licenses. Each of the Credit
Parties will comply with (i) all laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws) and (ii) the terms of
all FCC Licenses, except, in the case of clause (i) or clause (ii), where the
failure to do so individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Credit Party shall file or
cause to be filed all necessary applications for renewal of, and shall preserve
in full force and effect all, Material FCC Licenses; provided, however, that any
failure to preserve any Material FCC License in full force and effect which
results either from (x) the conversion of analog television stations to digital
television, (y) a Relocation or (z) any asset sale, Asset Swap or other
Disposition permitted hereunder shall not constitute a breach of this
Section 6.8.

6.9 Use of Proceeds. The proceeds of the Loans and the Letters of Credit will be
used only for (a) Transaction Costs, (b) Permitted Acquisitions pursuant to
Section 7.4, (c) Capital Expenditures permitted hereunder, (d) closing costs for
the Transactions, (e) the Qualifying IPO Funding Transactions to the extent
permitted hereunder, and (f) general corporate (or company) and working capital
purposes of the Credit Parties. No part of the proceeds of any Loan or the
Letters of Credit will be used, whether directly or indirectly, to purchase or
carry any margin stock or for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U, T and X.

6.10 Certain Obligations Respecting Guarantors and Collateral Security.

(a) Additional Subsidiaries. In the event that any Credit Party shall form or
acquire any new Subsidiary after the date hereof, such Credit Party will cause
such new Subsidiary, within ten Business Days after such formation or
acquisition:

(i) to execute and deliver to the Administrative Agent the following documents:
(1) a counterpart to this Agreement (and thereby to become a party to this
Agreement, as a “Guarantor” hereunder) and (2) a counterpart to the Pledge
Agreement and a counterpart to the Security Agreement (and thereby to become a
party to each such agreement);

 

- 96 -



--------------------------------------------------------------------------------

(ii) to take such action (including delivering such shares of stock and
executing and delivering such UCC financing statements) as shall be necessary to
create and perfect valid and enforceable First Priority Liens on all assets and
property of such Subsidiary, subject only to Permitted Liens, consistent with
the provisions of the applicable Collateral Documents; and

(iii) to deliver such proof of organizational action, incumbency of officers and
other documents as is consistent with those delivered by each Credit Party
pursuant to Section 5.1 at the Effective Time or as the Administrative Agent
shall have reasonably requested.

(b) Ownership of Subsidiaries. Subject to Section 7.4, no Credit Party shall
sell, transfer or otherwise dispose of any shares of stock or other equity
interests in any Subsidiary owned by it, nor issue or permit any Subsidiary, to
issue, any shares of stock of any class or other equity interests whatsoever to
any Person, except that (i) the Borrower may issue stock or equity to any
Holding Company and (ii) any Credit Party may issue stock or equity to another
Credit Party provided such stock or equity is pledged to the Administrative
Agent as set forth below. Subject to Section 7.4, each of the Credit Parties
will cause each of its Subsidiaries to take such action from time to time as
shall be necessary to ensure that the percentage of the equity capital of any
class or character owned by such Credit Party in any Subsidiary on the date
hereof (or, in the case of any newly formed or newly acquired Subsidiary, on the
date of formation or acquisition) is not at any time decreased, other than by
reason of transfers to another Credit Party. In the event that any additional
shares of stock or other equity interests shall be issued by any Credit Party
(other than issuance by the Borrower of its capital stock to any Holding
Company), the respective holder of such shares of stock or other equity
interests shall forthwith deliver to the Administrative Agent pursuant to the
Pledge Agreement the certificates evidencing such shares of stock, accompanied
by undated stock powers executed in blank, and shall take such other action as
the Administrative Agent shall request to perfect the security interest created
therein pursuant to such pledge agreement.

6.11 ERISA. Except where a failure to comply with any of the following,
individually or in the aggregate, would not or could not reasonably be expected
to result in a Material Adverse Effect, (i) to the extent applicable, the Credit
Parties will maintain, and cause each ERISA Affiliate to maintain, each Plan of
any Credit Party or any ERISA Affiliate in compliance with all applicable
requirements of ERISA and of the Code and with all applicable rulings and
regulations issued under the provisions of ERISA and of the Code and (ii) the
Credit Parties will not and, to the extent they have the authority to do so,
will not permit any of the ERISA Affiliates to (a) engage in any transaction
with respect to any Plan which would subject any Credit Party to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, (b) fail to make full payment when due of all amounts
which, under the provisions of any Plan, any of the Credit Parties or any ERISA
Affiliate is required to pay as contributions thereto, or permit to exist any
accumulated funding deficiency (as such term is defined in Section 302 of ERISA
and Section 412 of the Code), whether or not waived, with respect to any Pension
Plan or (c) fail to make any payments to any Multiemployer Plan that any of the
Credit Parties or any of the ERISA Affiliates may be required to make under any
agreement relating to such Multiemployer Plan or any law pertaining thereto.

 

- 97 -



--------------------------------------------------------------------------------

6.12 Environmental Matters; Reporting. The Credit Parties will observe and
comply with, and cause each Affiliate to observe and comply with all laws,
rules, regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters to
the extent non-compliance could have a Material Adverse Effect. The Credit
Parties will give the Administrative Agent prompt written notice of any
violation as to any environmental matter by any Credit Party or Affiliate and of
the commencement of any judicial or administrative proceeding relating to
health, safety or environmental matters (a) in which an adverse result would
have a material adverse effect on any operating permits, air emission permits,
water discharge permits, hazardous waste permits or other permits held by any
Credit Party or Affiliate which are material to the operations of such Credit
Party or Affiliate, or (b) which will, or is likely to, have a Material Adverse
Effect on such Credit Party or Affiliate to any Person or which will require a
material expenditure by such Credit Party or Affiliate to cure any alleged
problem or violation.

6.13 Conforming Leasehold Interests.

(a) If after the Closing Date (i) any Credit Party acquires, or (ii) at the time
any Person becomes a Subsidiary (other than a Subsidiary that is not required to
become a Guarantor), such Person holds, any Material Leasehold Property, the
Credit Party or such Person shall use commercially reasonable efforts (which
shall not include the payment of money) to cause such Material Leasehold
Property to be a Conforming Leasehold Interest but excluding any Material
Leasehold Property where, in the Administrative Agent’s reasonable discretion,
the costs of causing such property to become a Conforming Leasehold Interest is
excessive in relation to the value of the benefit to be afforded to the Lenders
thereby or where such property is not material to the business and operations of
such Credit Party or such Person.

(b) Notwithstanding anything to the contrary herein, it is understood and agreed
that the obligations of the Credit Parties hereunder shall not be secured by any
pledge or grant of a security or collateral interest in or to any Real Property
Assets owned or held by the Credit Parties. On or promptly after the Closing
Date, the Administrative Agent shall cause any and all mortgages, assignments or
similar documents constituting a Lien upon any Real Property Assets and granted
to secure any obligations under or with respect to the Existing Credit Agreement
to be released, reconveyed and terminated in all respects. Further, the
Administrative Agent agrees to cancel and terminate on or promptly after the
Closing Date any and all assignments of any security interest in or to any
license agreement or similar document, in each case relating to any Real
Property Asset or interests therein (and including any tower license) to the
extent such assignment was granted by any Credit Party in connection with the
Existing Credit Agreement.

6.14 Qualifying IPO Funding Transactions. The Borrower shall:

(a) cause the applicable Holding Company to apply the applicable portions of the
net proceeds of any Qualifying IPO in accordance with clauses (b) and (d) of the
definition of Qualifying IPO Funding Transactions (it being understood that
amounts which any Holding Company intends to use within 15 months of the
consummation of such Qualifying IPO for purposes described in clause (a) or
(c) of such definition may be held (subject to clauses (b) and (c) below) by
such Holding Company);

 

- 98 -



--------------------------------------------------------------------------------

(b) cause the applicable Holding Company to apply substantially all of the net
proceeds of any Qualifying IPO not applied pursuant to clause (a) or (b) of the
definition of Qualifying IPO Funding Transactions as of the date fifteen months
after the consummation of such Qualifying IPO to a contribution to Media
Holdings on such date; and

(c) cause Media Holdings and any other applicable Holding Company to contribute
substantially all of the net proceeds of any Qualifying IPO not applied pursuant
to clause (a), (b), (c) or (d) of the definition of Qualifying IPO Funding
Transactions as of the date fifteen months after the consummation of such
Qualifying IPO to a contribution to the Borrower on such date.

6.15 Private Equity Related Transactions. The Borrower shall (a) cause Holdings
to apply such of the net proceeds of the Private Equity Issuance as may be
required to make the Alta Repayment to the making of the Alta Repayment
immediately upon the closing of the Private Equity Issuance, (b) immediately
thereafter, cause Holdings to apply all of the excess of such net proceeds over
the amount so applied to a contribution to Media Holdings, and (c) immediately
thereafter, cause Media Holdings to apply all of the net proceeds so contributed
by Holdings to a contribution to the Borrower in an amount of at least
$40,000,000.

ARTICLE 7

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Credit Parties covenant and agree with the
Administrative Agent and the Lenders that:

7.1 Indebtedness. The Credit Parties and their Subsidiaries shall not create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof which is set forth in Schedule 4.14
and has been designated on such schedule as Indebtedness that will remain
outstanding following the funding of the initial Loans, and any extension,
renewal, refunding or replacement of any such Indebtedness that does not
increase the principal amount thereof;

(c) Unsecured Indebtedness of any Credit Party to any other Credit Party;

(d) Indebtedness of Empire Burbank under the Empire Burbank Loan Documents;
provided that the outstanding principal amount of Indebtedness under the Empire
Burbank Loan does not exceed $4,000,000;

(e) On or after the Qualifying IPO Closing Date, unsecured Indebtedness of the
Borrower to any Holding Company pursuant to the LBI Media Intercompany Note so
long as the LBI Media Intercompany Note matures after the Revolving Credit
Maturity Date or, if sooner, if substantially all of the amount repaid prior to
the Revolving Credit Maturity Date is

 

- 99 -



--------------------------------------------------------------------------------

used for the purposes described in clause (a) or (c) of the definition of
Qualifying IPO Funding Transactions;

(f) Indebtedness to Jose and/or Lenard Liberman (or their spouses, lineal
descendants, or heirs and devises or any trusts controlled by them) but only to
the extent such indebtedness is subordinated to the Loans (or any Credit Party’s
obligations to the Lenders and the Administrative Agent) pursuant to
subordination agreements substantially identical to the Liberman Subordination
Agreements; provided that the aggregate Indebtedness of the Credit Parties under
this Section 7.1(f) shall not exceed $5,000,000 at any one time outstanding;

(g) Indebtedness of the Credit Parties (determined on a consolidated basis
without duplication in accordance with GAAP) consisting of Capital Lease
Obligations or Indebtedness, as applicable, secured by Liens permitted under
Sections 7.2(i) or 7.2(q) and/or in connection with the acquisition of real
property (other than any real property received or acquired in any Acquisition
or Relocation) in an aggregate principal amount not exceeding (i) prior to the
Qualifying IPO Closing Date, $10,000,000 at any one time outstanding or
(ii) thereafter, $25,000,000 at any one time outstanding;

(h) Indebtedness (i) under any Hedging Agreement or (ii) for bank overdrafts in
the ordinary course of business that are promptly repaid;

(i) Indebtedness arising from guaranties of Indebtedness of any Credit Party
permitted hereunder or other agreements of any Credit Party providing for
indemnification, adjustment of purchase price or similar customary obligations,
in each case incurred or assumed in connection with the acquisition or
disposition of any business or assets of any Credit Party permitted by this
Agreement;

(j) Indebtedness in respect of the Relocation Profit to the extent required to
be paid to the Shop At Home Sellers pursuant to the Shop At Home Acquisition
Documents;

(k) Indebtedness in respect of the Term Loans under the Term Loan Agreement in
an aggregate principal amount not in excess of $110,000,000 plus the amount of
any incremental term loans permitted to be incurred under the Term Loan
Agreement; provided that the aggregate amount of incremental term loans
permitted to be incurred under the Term Loan Agreement plus any Revolving Credit
Commitment Increases shall not exceed $50,000,000;

(l) Unsecured Indebtedness in respect of the Senior Subordinated Notes in an
aggregate principal amount not exceeding $150,000,000; provided the Borrower may
incur up to an additional $50,000,000 of unsecured Indebtedness in respect of
the Senior Subordinated Notes so long as no Default shall have occurred and be
continuing or caused thereby and, if the interest rate on such additional
Indebtedness exceeds 10- 1/8 % per annum, then subject to the delivery by the
Borrower to the Administrative Agent of an officer’s certificate executed by a
Financial Officer demonstrating on a pro forma basis compliance with the
covenant set forth in Section 7.10(b) for the period of four consecutive fiscal
quarters most recently ended as if such incurrence had occurred on the first day
of such period;

 

- 100 -



--------------------------------------------------------------------------------

(m) In addition to the Indebtedness permitted under clauses (f) and (l),
Subordinated Indebtedness; provided that (i) such Subordinated Indebtedness is
unsecured, (ii) no such Subordinated Indebtedness shall have scheduled maturity
or scheduled amortization of principal earlier than twelve months after the
Revolving Credit Maturity Date, (iii) no agreement or instrument executed with
respect to such Subordinated Indebtedness shall have any financial covenants,
cross defaults or terms which conflict with, or covenants which are more
restrictive than the terms of the Loan Documents, and the Borrower shall have
delivered to the Administrative Agent copies of all such agreements and
instruments prior to the execution thereof, (iv) the terms of subordination of
such Subordinated Indebtedness shall (A) in the case of Subordinated
Indebtedness in an aggregate principal amount together with clause (l) of up to
$225,000,000, be substantially consistent with the subordination terms governing
the Senior Subordinated Notes and (B) in the case of any Subordinated
Indebtedness in excess of such amount, be reasonably satisfactory to the
Administrative Agent and (v) no Default shall have occurred or be continuing or
would result from the incurrence of such Subordinated Indebtedness, and the
Borrower shall have delivered a pro forma Compliance Certificate to the
Administrative Agent demonstrating such compliance;

(n) Indebtedness required to be incurred in connection with any “Incentive
Bonus” which may become payable pursuant to Eduardo Leon’s employment agreement;

(o) Guarantees (including Guarantees of Subordinated Indebtedness by
Subsidiaries of the Borrower that have Guaranteed the Obligations) of
Indebtedness or Guarantees, in each case permitted under this Section 7.1 except
that no Credit Party will Guarantee the Empire Burbank Loan; and

(p) In addition to the foregoing, unsecured Indebtedness in an aggregate
principal amount not exceeding (i) prior to the Qualifying IPO Closing Date,
$10,000,000 at any time outstanding or (ii) thereafter, $25,000,000 at any time
outstanding; provided that no Indebtedness to any holder of Indebtedness of
Holdings shall be permitted to be incurred under this subsection (p) unless such
Indebtedness is subject to a subordination agreement satisfactory in form and
substance to the Administrative Agent.

7.2 Liens. No Credit Party or Subsidiary will create, incur, assume or permit to
exist any Lien in favor of any other Person on any Property or asset now owned
or hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except (the following
being called “Permitted Liens”):

(a) Liens in favor of the Collateral Agent created under the Senior Facilities
Documents;

(b) any Lien on any property or asset of any Credit Party or Subsidiary existing
on the date hereof and set forth in Schedule 7.2(b); provided that (i) such Lien
shall not apply to any other property or asset of any Credit Party and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

- 101 -



--------------------------------------------------------------------------------

(c) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted or are not delinquent or remain payable without penalty;

(d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens, and vendors’ Liens imposed by statute or common
law not securing the repayment of Indebtedness, arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including pre-judgment attachments) but only to the extent, for an
amount and for a period not resulting in an Event of Default under
Section 8.1(j) hereof;

(e) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation and deposits securing liability to insurance
carriers under insurance or self-insurance agreements;

(f) pledges and deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not and will not materially interfere with the ordinary
conduct of the business of any Credit Party;

(h) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents presented in letter of
credit drawings;

(i) Liens on tangible property, including real or personal property, acquired,
constructed or improved by any Credit Party, provided that (A) such Liens secure
Indebtedness (including Capital Lease Obligations) permitted by Section 7.1(g),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 120 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets, and (D) such
security interests shall not apply to any other property or assets of any Credit
Party or Subsidiary;

(j) Liens created by (i) the Empire Burbank Mortgage; provided that such Liens
shall apply only to the Burbank Office Property and any other property of Empire
Burbank referred to in such Empire Burbank Mortgage on the date the Empire
Burbank Loan was funded and (ii) the Empire Burbank Lease;

(k) Uniform Commercial Code financing statement filings with respect to Property
leased by the Credit Parties;

 

- 102 -



--------------------------------------------------------------------------------

(l) Assignments of uncollectible accounts receivable to collection agencies in
the ordinary course of business;

(m) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property

(n) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(p) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;

(q) Liens existing on any Property at the time of its acquisition (or on the
property of any Person at the time of acquisition of such Person) and not
created in anticipation of such acquisition so long as such Liens do not extend
to any other assets; and

(r) Liens securing any Hedging Agreement with any Lender or the affiliate of any
Lender.

If any Credit Party or any of its Subsidiaries shall create or assume any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
other than Permitted Liens, it shall make or cause to be made effective
provisions whereby the obligations under the Senior Facilities Documents will be
secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Required Lenders to the creation or assumption of any such Lien not otherwise
permitted hereby.

7.3 [Reserved].

7.4 Fundamental Changes; Asset Sales. No Credit Party will enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution). No Credit Party will
effect any Disposition or Relocation or acquire any business or property from,
or capital stock of, or other equity interests in, or be a party to any
acquisition (including any Acquisition) of, any Person except for purchases by
any Credit Party of property to be used in the ordinary course of business,
Investments permitted hereunder, Capital Expenditures permitted hereunder, and
Acquisitions permitted hereunder. No Credit Party will convey, sell, lease,
transfer or otherwise dispose (including any Disposition) of, in one transaction
or a series of transactions, any part of its business or property, whether now
owned or hereafter acquired (including receivables and leasehold interests;
provided that a Credit Party may (1) lease or sublease real property to the
extent such lease or sublease would not materially interfere with the operation
of the businesses of the Credit Parties and (2) enter into any sale, lease,
transfer or other disposition described

 

- 103 -



--------------------------------------------------------------------------------

clauses (a) through (j) of the definition of Disposition. The Lenders and the
Administrative Agent (as the case may be) at the Borrower’s expense hereby agree
to complete, execute and deliver to the Borrower, upon reasonable prior written
notice to the Administrative Agent and upon provision by the Borrower of a draft
of such instrument, any release or termination of security interest required to
permit the applicable Credit Party conveying, selling, leasing, transferring or
otherwise disposing of any part of its property pursuant to and in accordance
with this Agreement to convey, sell, lease, transfer or otherwise dispose of
such property free and clear of any Lien under the Collateral Documents.

Notwithstanding the foregoing provisions of this Section 7.4:

(a) (1) any Credit Party (other than the Borrower or any License Subsidiary) may
be merged or consolidated with or into the Borrower or any other Credit Party,
and any Subsidiary that is not a Credit Party may be merged into any Credit
Party (with the Credit Party as the surviving entity); provided that if any such
transaction shall be between a Subsidiary and the Borrower or a Wholly Owned
Subsidiary, the Borrower or such Wholly Owned Subsidiary, as applicable, shall
be the continuing or surviving entity and (2) the Credit Parties and the
Subsidiaries formed for the purposes of the Entity Conversions may consummate
the Entity Conversions;

(b) any Credit Party (other than the Borrower or any License Subsidiary) may
sell, lease, transfer or otherwise dispose of any or all of its property (upon
voluntary liquidation or otherwise) to any other Credit Party;

(c) the capital stock of, or other equity interests in, any Credit Party may be
sold, transferred or otherwise disposed of to the Borrower or any other Credit
Party;

(d) any Credit Party may enter into Acquisitions to acquire all or substantially
all of the assets or any division, business or broadcast station or capital
stock of, or other equity interests in (including acquisitions by purchase of
assets, purchase of stock, merger or otherwise or by an Asset Swap), any Person
(collectively, “Permitted Acquisitions”), subject to satisfaction of the
following conditions:

(i) immediately prior to such Acquisition and after giving effect thereto, no
Default shall have occurred and be continuing;

(ii) to the extent that the Permitted Acquisition is structured as an
Acquisition of capital stock, such capital stock shall be held by a Credit Party
and the Subsidiary so acquired shall comply with the provisions of Section 6.10;

(iii) immediately following the proposed Acquisition after giving effect to such
Acquisition on a pro forma basis incorporating such pro forma assumptions as are
satisfactory to the Administrative Agent in its reasonable discretion, the
Credit Parties shall be in compliance with the covenants set forth in
Section 7.10(a) and (b) and the Administrative Agent shall have received a pro
forma Compliance Certificate to such effect;

 

- 104 -



--------------------------------------------------------------------------------

(iv) the aggregate consideration paid or exchanged by the Borrower and its
Subsidiaries in connection with any such individual Acquisition shall not exceed
(A) prior to the Qualifying IPO Closing Date, $100,000,000 or (B) thereafter,
$125,000,000, in each case, without the consent of Required Lenders, such
consent not to be unreasonably withheld;

(v) the business so acquired shall be located in (A) prior to the Qualifying IPO
Closing Date, the United States or (B) thereafter, the United States or any
state or territory thereof or Mexico; provided that the aggregate consideration
paid or exchanged by the Borrower and its Subsidiaries after the date hereof in
connection with all acquisitions of businesses located in Mexico shall not
exceed $50,000,000;

(vi) the Credit Parties have delivered such financial information with respect
to the business to be acquired as the Administrative Agent shall have reasonably
requested; and

(vii) any individual Permitted Acquisition of properties or assets located in
the United States for aggregate consideration of $25,000,000 or greater shall be
also conditioned on delivery to the Administrative Agent or the Collateral Agent
of (1) all material documents reasonably requested by the Administrative Agent
or the Collateral Agent to insure that the Senior Lenders have a First Priority
Lien in, and assignment of, all personal property assets and interests acquired,
including consents of third parties if reasonably requested and (2) if such
Permitted Acquisition is of a television or radio property and the aggregate
consideration therefor is $40,000,000 or greater, an opinion of FCC counsel to
the Borrower in form and substance reasonably satisfactory to the Administrative
Agent.

(e) The Credit Parties shall be permitted to sell, lease or assign:

(i) obsolete or worn-out property (including leasehold interests), tools or
equipment no longer used or useful in its business,

(ii) any inventory or other property sold or disposed of in the ordinary course
of business and on ordinary business terms,

(iii) interests in real property by lease entered into in the ordinary course of
business,

(iv) the surrender of waiver of contractual rights or the settlement, release or
surrender of contracts or tort claims in the ordinary course of business,

(v) Dispositions; provided (1) the consideration received for such assets shall
be in an amount at least equal to the Fair Market Value thereof (determined in
good faith by the senior management of the Borrower), (2) no less than 75%
thereof shall be paid in cash or Cash Equivalents, and (3) the Net Cash Payments
thereof shall be applied as required by Section 2.11(b)(i); provided further
that the aggregate amount of Dispositions in any fiscal year pursuant to this
clause (v) shall not exceed 35% of the EBITDA of the Credit Parties for the
immediately preceding fiscal year, as stated in the

 

- 105 -



--------------------------------------------------------------------------------

Compliance Certificate required to be delivered pursuant to Section 6.1(c) for
the most recently ended fiscal year, or, if such Compliance Certificate is not
available at the time of such proposed Disposition, as demonstrated through
financial statements and reports acceptable to the Administrative Agent in its
reasonable discretion;

(vi) Asset Swaps, so long as (A) such Asset Swap is made on an arm’s-length
basis and the Borrower or such Credit Party, as the case may be, receives
consideration at the time of the Asset Swap at least equal to the Fair Market
Value of the assets or capital stock issued or sold or otherwise disposed of,
(B) the Borrower or such Subsidiary complies with Sections 6.10 and 6.13 with
respect to any assets acquired and (C) any Asset Swap of any Broadcast Station
shall only be in exchange for another television and/or radio broadcast
station(s) and like assets, and assets related to the operation of such
stations, cash and Indebtedness, or Investments in respect of Indebtedness,
evidenced by notes;

(vii) Dispositions in connection with operations or divisions discontinued or to
be discontinued;

(viii) Investments made in accordance with Section 7.5; and

(ix) sales or other dispositions of assets that do not constitute a Disposition.

(f) The Credit Parties shall be permitted to effect any Relocation, provided
that the following conditions have been satisfied:

(i) Such Voluntary Relocation shall not, as determined on the date of the
consummation of such Voluntary Relocation, have a material adverse effect on the
business, assets, operations or financial condition of the Credit Parties, taken
as a whole;

(ii) The Credit Parties shall give 30 days’ prior written notice to the
Administrative Agent of the proposed Relocation, which notice shall include a
description of all material aspects of the Relocation including the
consideration to be received by any Credit Party in connection therewith;

(iii) Simultaneously with informing the Shop At Home Sellers under the Shop At
Home Acquisition Documents of any Relocation Profit, the Credit Parties shall so
inform the Administrative Agent and thereafter keep the Administrative Agent
apprised of the negotiation thereof, and shall forward to the Administrative
Agent copies of all material correspondence, including, without limitation, any
“Buyer’s Relocation Profit Notice” or “Challenge Notice” (as such terms are
defined in the Shop At Home Acquisition Documents) and all correspondence
pertaining to any implementation of the Valuation Mechanism (as defined in the
Shop At Home Acquisition Documents);

(iv) to the extent any representation or warranty herein makes reference to one
or more of the Schedules to this Agreement, the Credit Parties shall make
revisions to such Schedules, in each case as of the date of the consummation of
any Relocation and notwithstanding that such representation or warranty may
expressly state that it is made

 

- 106 -



--------------------------------------------------------------------------------

as of an earlier date, reasonably acceptable to the Administrative Agent, solely
to take into account the consummation of such Relocation; and

(v) In connection with any Involuntary Relocation the Credit Parties shall use
their best efforts to receive only cash consideration therefor.

(g) Upon 30 days’ prior written notice to the Administrative Agent and with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), the Borrower may merge with an Affiliate incorporated
solely for the purpose of reincorporating the Borrower in another jurisdiction
to realize tax or other benefits. The Administrative Agent shall give prompt
notice thereof to the Lenders; and

(h) Upon 10 days’ prior written notice to the Administrative Agent, Media
Holdings, the Borrower or any of its Subsidiaries may convert from a corporation
to a limited liability company for the sole purpose of realizing tax or other
benefits, provided that prior to such conversion, the Borrower shall provide
such documents, agreements, certificates and opinions as the Administrative
Agent may reasonably request to cause such successor entity to (and to evidence
that such successor entity shall) continue to be subject to the Loan Documents
to the same extent as the predecessor entity.

7.5 Investments; Hedging Agreements. No Credit Party will make or permit to
remain outstanding any Investment, except in the case of any Credit Party

(a) Investments by the Credit Parties in capital stock of, and other equity
interests in, their Subsidiaries to the extent outstanding at the Effective Time
and as set forth on Schedule 4.12 or 4.14(a) hereto, Investments consisting of
deferred payment obligations in connection with permitted sales of assets,
advances by any Credit Party to any other Credit Party (which advances, whether
existing on the Closing Date or made thereafter, may be cancelled or forgiven by
such Credit Party) and capital contributions by any Credit Party to any other
Credit Party;

(b) advances, loans and extensions of credit to any director, officer or
employee of a Credit Party or any other Person, Investments by the Credit
Parties in connection with the satisfaction of accounts receivable or other
Indebtedness due from a customer of a Credit Party or claims due and owing to
the Credit Parties or otherwise for the benefit of the business of the Credit
Parties; provided that the maximum aggregate principal amount of any Investments
permitted under this subsection (b) shall not exceed $5,000,000 at any time
outstanding, and, so long as no Default shall have occurred and be continuing
and no Default shall be caused thereby, the Credit Parties may forgive or cancel
any such advance, loan or extension of credit;

(c) Permitted Investments;

(d) Investments (i) in any deferred payment obligations or securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors or in satisfaction of judgments and (ii) resulting
from deposits, prepayments and other credits to suppliers, or otherwise made in
connection with workers compensation, utility, leases and similar deposits, in
any case, made in the ordinary course of business;

 

- 107 -



--------------------------------------------------------------------------------

(e) extensions of trade credit in the ordinary course of business;

(f) Investments constituting non-cash consideration received by the Borrower or
any Subsidiary in connection with any Disposition (or other disposition not
constituting a Disposition) otherwise permitted hereunder;

(g) Investments arising in connection with Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which any Credit
Party is exposed in the conduct of its business or the management of its
liabilities and not for speculation;

(h) Checking and deposit accounts used in the ordinary course of business
maintained with the Administrative Agent or other depository institutions who
have executed Control Agreements except for (A) the deposit accounts maintained
with Wells Fargo Bank, N.A., so long as the Borrower maintains an agreement to
sweep the daily balances in such accounts at the end of each Business Day on
which such daily balances exceed a specified balance, not to exceed $400,000 to
(1) an account at Union Bank of California, N.A. described on Schedule 1 of the
Control Agreement delivered in connection with the Original Credit Agreement
(the “Existing Control Agreement”) or (2) an account covered by a new Control
Agreement obtained pursuant to Section 5.1(e)(iii) or otherwise, and (B) the
securities accounts and deposit accounts maintained with Union Bank of
California, N.A. for which Control Agreements will not be obtained as described
on Schedule 5.1(e)(iii);

(i) escrow deposits made pursuant to Acquisitions permitted hereunder;

(j) the Borrower and its Subsidiaries may continue to own the Investments owned
by them and described in Schedule 7.5 annexed hereto and the Borrower may own
intercompany loans made to Holdings prior to the Closing Date and the Borrower
may forgive or cancel such loans;

(k) the Borrower may acquire and hold obligations of one or more officers or
other employees of the Credit Parties in connection with such officers’ or
employees’ acquisition of shares of Holdings’ common stock, so long as no cash
is actually advanced by any Credit Party to such officers or employees or any
Holding Company in connection with the acquisition of any such obligations and,
so long as no Default shall have occurred and be continuing and no Default shall
be caused thereby, the Credit Parties may forgive or cancel any such advance,
loan or extension of credit;

(l) the Credit Parties may accept promissory notes, debt or equity securities or
other Investments as consideration in any Relocation, the aggregate amount of
which received after the Closing Date shall not exceed $10,000,000; provided,
that the Credit Parties may accept promissory notes, debt or equity securities
or other Investments as consideration in an Involuntary Relocation in excess of
such amount so long as the receipt of such excess Investments would not result
in a Material Adverse Effect; and

(m) The following Investments:

(i) with respect to any period during which Holdings is an S Corporation or a
substantially similar pass-through entity for federal income tax purposes

 

- 108 -



--------------------------------------------------------------------------------

and a QSSS Election is in effect for the Borrower, the Borrower may make loans
to Media Holdings, Holdings or the shareholders of Holdings in an amount
(together with dividend payments made pursuant to Section 7.6(a)) not in excess
of the Permitted Holdings Tax Distributions and the Permitted Shareholder Tax
Distributions,

(ii) the Borrower may make loans (together with dividend payments made pursuant
to Section 7.6(d)) to Media Holdings in an amount equal to the scheduled
payments of interest on the Media Holdings Discount Notes to the extent required
to be paid in cash pursuant to the Media Holdings Discount Notes Indenture, but
only to the extent permitted under the applicable subordination terms thereof,
provided, that, in any fiscal year, the aggregate amount of cash loans made
pursuant to this clause (ii) during such fiscal year (together with the amount
of cash distributions made pursuant to Section 7.6(d) during such fiscal year)
shall not exceed the aggregate amount of scheduled payments of interest on the
Media Holdings Discount Notes to the extent required to be paid in cash on or
after October 15, 2008 pursuant to the Media Holdings Discount Notes Indenture
during such fiscal year (for the avoidance of doubt any cash interest payments
which may become due prior to October 15, 2008 as a result of any election to
make cash interest payments with respect to the Media Holdings Discount Notes
shall not be deemed to be “required to be paid in cash,” for the purposes of
Sections 7.5 and 7.6),

(iii) so long as no Default shall have occurred and be continuing and no Default
shall be caused thereby, the Borrower may make loans (together with dividend
payments made pursuant to Section 7.6(e)) to any Holding Company in an amount
equal to the scheduled payments of interest on the Holding Company Debt incurred
in accordance with Section 7.15(a)(i) or (iv) to the extent required to be paid
in cash pursuant to the documentation governing such Holding Company Debt and
any liquidated damages required to be paid during such fiscal year in connection
with any registration rights agreement relating thereto, provided, that, in any
fiscal year, the aggregate amount of cash loans made pursuant to this clause
(iii) during such fiscal year (together with the amount of cash distributions
made pursuant to Section 7.6(e) during such fiscal year) shall not exceed the
aggregate amount of scheduled payments of interest on such Holding Company Debt
to the extent required to be paid in cash during such fiscal year,

(iv) so long as no Default shall have occurred and be continuing or shall be
caused thereby, the Borrower may make loans to any Holding Company (A) to pay
administrative expenses and other costs and expenses, provided, that the amount
of cash loans made pursuant to this clause (iv) (together with the amount of
cash distributions made pursuant to Section 7.6(h)(i)) shall not exceed
(1) prior to the Qualifying IPO Closing Date, $3,000,000 and (2) thereafter,
$5,000,000, in each case, in any fiscal year and (B) to pay indemnity claims
arising under, or amounts required to be paid to third parties pursuant to, the
Private Equity Issuance Documents in an aggregate amount not to exceed during
the term of this Agreement (together with the amount of cash distributions made
pursuant to Section 7.6(h)(ii)) the amount of proceeds of the Private Equity
Issuance actually contributed to the Borrower pursuant to Section 6.15(c),

 

- 109 -



--------------------------------------------------------------------------------

(v) so long as no Default shall have occurred and be continuing or shall be
caused thereby, any Credit Party may make loans to Holdings to enable Holdings
to make the payments with respect to any portion of the “Incentive Bonus” which
may become payable pursuant to (A) the employment agreements of Winter Horton
dated December 18, 2002, Andrew Mars dated November 15, 1998 and Xavier Ortiz
dated September 1, 1999, in each case as amended from time to time,
respectively, and (B) any other Management Incentive Contracts or, in each case,
with respect to any notes issued with respect thereto; provided that the
aggregate amount of such loans (together with the aggregate amount of dividends
made pursuant to Section 7.6(k)) shall not exceed (x) the amount of such bonuses
required to be paid under such employment agreements, in the case of clause
(A) above, or (y) $12,500,000, in the case of clause (B) above (including, in
each case, any amounts required to be paid under any such notes),

(vi) the Borrower may make loans to any Holding Company to permit such Holding
Company to make the Qualifying IPO Funding Transaction payments; provided that
the aggregate amount of such loans together with all payments made pursuant to
Section 7.6(b) shall not exceed the aggregate amount of permitted Qualifying IPO
Funding Transaction payments;

(vii) the Borrower may make loans to Holdings or Media Holdings to permit
Holdings or Media Holdings to (A) redeem, repurchase or otherwise acquire
Holdings’ capital stock in open market transactions or otherwise (including
redemptions) or (B) pay dividends or other distributions to any holders of the
capital stock of Holdings; provided that in the case of each loan under this
clause (vii): (x) no Default shall have occurred and be continuing or be caused
thereby, (y) after giving effect to any such loan, (1) prior to the Qualifying
IPO Closing Date, the Total Leverage Ratio (on a pro forma basis after giving
effect to such loan and the application of proceeds thereof) is less than 5.00
to 1 and (2) thereafter, the Total Leverage Ratio (on a pro forma basis after
giving effect to such loan and the application of proceeds thereof) is 1.0x
lower than the maximum Total Leverage Ratio at such time required under
Section 7.10(a), in the case of each of clauses (1) and (2) for the fiscal
quarter most recently completed at such time as set forth in a certificate of a
Financial Officer certifying as to and providing a reasonably detailed
calculation of the same after giving effect to such loan and payment together
with the financial statements required to be delivered by Section 6.1(b) and
(z) the Senior Leverage Ratio on a pro forma basis after giving effect to any
such loan and payment and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying as to and
providing a reasonably detailed calculation of such Senior Leverage Ratio after
giving effect to such loan and payment) shall not, in the case of any of the
foregoing payments, exceed 5.00 to 1;

(viii) at any time on or after October 15, 2008, the Borrower may make loans to
Media Holdings or any other Holding Company to permit Media Holdings or such
other Holding Company to redeem, repurchase or otherwise acquire (but not in any
open market transaction) the Media Holdings Discount Notes or other Holding
Company Debt and to pay any interest, premium, fees, costs, expenses and other
amounts owing thereunder; provided that in the case of each loan made under this
clause (viii): (i) no Default shall have occurred and be continuing or be caused
thereby (including under

 

- 110 -



--------------------------------------------------------------------------------

Section 7.10, on a pro forma basis after giving effect to such loan, the
application of the proceeds thereof and the incurrence of any Indebtedness in
connection therewith), as set forth in a certificate of a Financial Officer
certifying as to and providing a reasonably detailed calculation of the same,
together with the financial statements required to be delivered by
Section 6.1(b) and, (ii) if such loan is made other than with proceeds of the
issuance of any Subordinated Indebtedness under Section 7.1(l) or (m), the
Senior Leverage Ratio on a pro forma basis after giving effect to such loan, the
application of the proceeds thereof and the incurrence of any Indebtedness in
connection therewith is not greater than 4.00 to 1 (and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer
certifying as to and providing a reasonably detailed calculation of such Senior
Leverage Ratio after giving effect to the making of such loan); and

(ix) the Borrower may forgive or cancel any of the loans made pursuant to
clauses (i) through (viii) above; and

(n) additional Investments not referred to in any other clause of this
Section 7.5, provided that (i) the aggregate amount of such Investments at any
time outstanding made on or after the Closing Date (net of any returns of
capital with respect thereto) shall not exceed (A) prior to the Qualifying IPO
Closing Date, $10,000,000 or (B) thereafter, $20,000,000 and (ii) at the time of
making any such Investment, no Default shall have occurred or be continuing or
would result therefrom and the Administrative Agent shall have received a pro
forma Compliance Certificate to such effect.

7.6 Restricted Junior Payments. No Credit Party will declare or make any
Restricted Junior Payment at any time; provided, however, that

(a) with respect to any period during which Holdings is an S Corporation or a
substantially similar pass-through entity for federal income tax purposes and a
QSSS Election is in effect for the Borrower, the Borrower may declare and make
dividend payments to Media Holdings in an amount (together with loans made
pursuant to Section 7.5(m)(i)) not in excess of the Permitted Holdings Tax
Distributions and the Permitted Shareholder Tax Distributions;

(b) the Borrower may make the Qualifying IPO Funding Transaction payments or
make dividends to Holding Companies (including through any other Holding
Company) in amounts to permit Holding Companies to make Qualifying IPO Funding
Transaction payments (provided that the aggregate amount of such payments
together with payments made pursuant to Section 7.5(m)(vi) shall not exceed the
aggregate amount of permitted Qualifying IPO Funding Transaction payments);

(c) the Borrower may make scheduled payments of interest on (i) the Senior
Subordinated Notes to the extent required to be paid in cash pursuant to the
Senior Subordinated Note Indenture, and subject to the applicable subordination
terms thereof and (ii) other Subordinated Indebtedness permitted to be incurred
under Section 7.1(m) to the extent required by the indenture or other agreement
pursuant to which such Subordinated Indebtedness was issued, and subject to the
applicable subordination terms thereof;

 

- 111 -



--------------------------------------------------------------------------------

(d) the Borrower may declare and make dividends (together with loans made
pursuant to Section 7.5(m)(ii)) to Media Holdings in an amount equal to the
scheduled payments of interest on the Media Holdings Discount Notes to the
extent required to be paid in cash pursuant to the Media Holdings Discount Notes
Indenture, and subject to the applicable subordination terms thereof, provided
that, in any fiscal year, the aggregate amount paid pursuant to this clause
(d) during such fiscal year (together with the aggregate amount of loans made
pursuant to Section 7.5(m)(ii) during such fiscal year), shall not exceed the
aggregate amount of scheduled payments of interest on the Media Holdings
Discount Notes to the extent required to be paid in cash on or after October 15,
2008 pursuant to the Media Holdings Discount Notes Indenture during such fiscal
year (for the avoidance of doubt any cash interest payments which may become due
prior to October 15, 2008 as a result of any election to make cash interest
payments with respect to the Media Holdings Discount Notes shall not be deemed
to be “required to be paid in cash,” for the purposes of Sections 7.5 and 7.6);

(e) so long as no Default shall have occurred and be continuing or shall be
caused thereby, the Borrower may make dividends (together with loans made
pursuant to Section 7.5(m)(iii)) to any Holding Company (including through any
other Holding Company) in an amount equal to the scheduled payments of interest
on Holding Company Debt incurred in accordance with Section 7.15(a)(i) or
(iv) to the extent required to be paid in cash pursuant to the documentation
governing such Holding Company Debt, provided, that, in any fiscal year, the
aggregate amount of dividends made pursuant to this clause (e) during such
fiscal year (together with the amount of loans made pursuant to
Section 7.5(m)(iii) during such fiscal year) shall not exceed the aggregate
amount of scheduled payments of interest on such Holding Company Debt to the
extent required to be paid in cash during such fiscal year;

(f) the Borrower may make Restricted Junior Payments in order for the Borrower
or a Holding Company, as the case may be, to (i) redeem, repurchase or otherwise
acquire Holdings’ capital stock in open market transactions or otherwise
(including redemptions) and/or (ii) pay dividends or other distributions to any
holders of the capital stock of Holdings; provided that in the case of each
payment under this clause (f): (x) no Default shall have occurred and be
continuing or be caused thereby, (y) after giving effect to any such payment,
(1) prior to the Qualifying IPO Closing Date, the Total Leverage Ratio (on a pro
forma basis after giving effect to such payment) is less than 5.00 to 1 and
(2) thereafter, the Total Leverage Ratio (on a pro forma basis after giving
effect to such payment) is 1.0x lower than the maximum Total Leverage Ratio at
such time required under Section 7.10(a), in the case of each of clauses (1) and
(2) for the fiscal quarter most recently completed at such time as set forth in
a certificate of a Financial Officer certifying as to and providing a reasonably
detailed calculation of the same after giving effect to such Restricted Junior
Payment together with the financial statements required to be delivered by
Section 6.1(b) and (z) the Senior Leverage Ratio on a pro forma basis after
giving effect to the payment of any such Restricted Junior Payment (and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer certifying as to and providing a reasonably detailed
calculation of such Senior Leverage Ratio after giving effect to the payment of
such Restricted Junior Payment) shall not, in the case of any of the foregoing
payments, exceed 5.00 to 1;

(g) at any time on or after October 15, 2008 the Borrower may make Restricted
Junior Payments in order for Media Holdings or any other Holding Company to

 

- 112 -



--------------------------------------------------------------------------------

redeem, repurchase or otherwise acquire (but not in any open market transaction)
the Media Holdings Discount Notes or other Holding Company Debt and to pay any
interest, premium, fees, costs, expenses and other amounts owing thereunder;
provided that in the case of each payment under this clause (g): (i) no Default
shall have occurred and be continuing or be caused thereby (including under
Section 7.10, on a pro forma basis after giving effect to such payment, the
application of the proceeds thereof and the incurrence of any Indebtedness in
connection therewith), as set forth in a certificate of a Financial Officer
certifying as to and providing a reasonably detailed calculation of the same,
together with the financial statements required to be delivered by
Section 6.1(b) and, (ii) if such Restricted Junior Payment is made other than
with proceeds of the issuance of Subordinated Indebtedness incurred under
Section 7.1(l) or (m), the Senior Leverage Ratio on a pro forma basis after
giving effect to the payment of any such Restricted Junior Payment, the
application of the proceeds thereof and the incurrence of any Indebtedness in
connection therewith is not greater than 4.00 to 1 (and the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer
certifying as to and providing a reasonably detailed calculation of such Senior
Leverage Ratio after giving effect to the payment of such Restricted Junior
Payment);

(h) so long as no Default shall have occurred and be continuing or shall be
caused thereby the Borrower may declare and make Restricted Junior Payments to
any Holding Company (i) to pay administrative expenses and other costs and
expenses; provided that the amount of cash distributions made pursuant to this
clause (h) (together with the amount of loans made pursuant to
Section 7.5(m)(iv)(A)) shall not exceed (A) prior to the Qualifying IPO Closing
Date, $3,000,000 and (B) thereafter, $5,000,000, in each case, in any fiscal
year and (ii) to pay indemnity claims arising under, or amounts required to be
paid to third parties pursuant to the Private Equity Issuance Documents in an
aggregate amount not to exceed during the term of this Agreement (together with
the amount of loans made pursuant to Section 7.5(m)(iv)(B)) the amount of
proceeds of the Private Equity Issuance actually contributed to the Borrower
pursuant to Section 6.15(c);

(i) the Credit Parties may pay their obligations to Empire Burbank to the extent
required to be paid under the Empire Burbank Lease;

(j) so long as no Default shall have occurred and be continuing or shall be
caused thereby, LBCI, or any successor entity thereto, may make the payments
described in clause (vi) of the definition of Restricted Junior Payment or make
the payments with respect to any notes issued under the employment agreement
described in such clause (vi);

(k) so long as no Default shall have occurred and be continuing or shall be
caused thereby, any Credit Party may make dividend payments to Holdings (through
another Holding Company, if applicable), to enable Holdings to make the payments
with respect to any portion of the “Incentive Bonus” which may become payable
pursuant to (A) the employment agreements of Winter Horton dated December 18,
2002, Andrew Mars dated November 15, 1998, and Xavier Ortiz dated September 1,
1999, in each case as amended from time to time, respectively, and (B) any other
Management Incentive Contracts or, in each case, with respect to any notes
issued with respect thereto; provided that the aggregate amount of such
dividends (together with the aggregate amount of loans made pursuant to
Section 7.5(m)(v)) shall not exceed (x) the amount of such bonuses required to
be paid under such employment agreements,

 

- 113 -



--------------------------------------------------------------------------------

in the case of clause (A) above, or (y) in the case of clause (B) above,
$12,500,000 (including, in each case, any amounts required to be paid under any
such notes);

(l) so long as no Default shall have occurred and be continuing or shall be
caused thereby, the Borrower may make payments of interest on the Liberman
Subordinated Debt to the extent such payments of interest are permitted to be
made under the Liberman Subordination Agreements; and

(m) at any time on or after July 15, 2007, the Borrower may make Restricted
Junior Payments to redeem, repurchase or otherwise acquire (but not in any open
market transaction) Subordinated Indebtedness (other than Liberman Subordinated
Debt) and to pay any interest, premium, fees, costs, expenses and other amounts
owing thereunder; provided that in the case of each payment under this clause
(m): (i) no Default shall have occurred and be continuing or be caused thereby
(including under Section 7.10, on a pro forma basis after giving effect to such
payment, the application of the proceeds thereof and the incurrence of any
Indebtedness in connection therewith), as set forth in a certificate of a
Financial Officer certifying as to and providing a reasonably detailed
calculation of the same, together with the financial statements required to be
delivered by Section 6.1(b) and, (ii) if such Restricted Junior Payment is made
other than with proceeds of the issuance of Subordinated Indebtedness incurred
under Section 7.1(l) or (m) or Holding Company Debt, the Senior Leverage Ratio
on a pro forma basis after giving effect to the payment of any such Restricted
Junior Payment, the application of the proceeds thereof and the incurrence of
any Indebtedness in connection therewith is not greater than 4.00 to 1 (and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer certifying as to and providing a reasonably detailed
calculation of such Senior Leverage Ratio after giving effect to the payment of
such Restricted Junior Payment).

Nothing herein shall be deemed to prohibit the making of any dividend or
distribution, or other payment constituting a Restricted Junior Payment under
clauses (ii) or (iii) of the definition thereof by any Subsidiary to any Credit
Party. Notwithstanding anything herein to the contrary, if part or all of a
Permitted Holdings Tax Distribution or a Permitted Shareholder Tax Distribution
is made in the form of a loan (rather than a dividend or other form of
distribution), then (i) the terms of such loan shall be determined in the sole
discretion of the Borrower, and (ii) the subsequent cancellation or forgiveness
of such loan shall not be treated as a Restricted Junior Payment and shall not
reduce the amount of subsequent Permitted Holdings Tax Distributions or
Permitted Shareholder Tax Distributions.

Notwithstanding anything in this Agreement or any of the other Loan Documents
(including the Alta Subordination Agreement and the Investor Subordination
Agreement) to the contrary, each Agent and each Lender hereby consents to
(i) the Assumption Agreement, the Reaffirmation Agreement, the Stockholder
Voting Agreement, the Termination Agreement, the Holdings Merger Agreement, the
Holdings Merger, the Entity Conversions, the Qualifying IPO, and the Qualifying
IPO Funding Transactions and to the execution, delivery and performance by the
Administrative Agent (for itself and on behalf of the Lenders) of the Second
Confirmation of Subordination Agreements, the Third Confirmation of
Subordination Agreements, the Omnibus Confirmation Agreement and the Second
Omnibus Confirmation Agreement, and (ii) the payments permitted under the last
paragraph of Section 2.11(b), and nothing herein or therein

 

- 114 -



--------------------------------------------------------------------------------

shall be deemed to prohibit the Alta Repayment or any payments described in
clauses (a), (c) or, subject to the subordination provisions of the Senior
Subordinated Note Indenture or of the indenture relating to other Subordinated
Indebtedness (other than Liberman Subordinated Debt), as applicable, (e) of the
definition of Qualifying IPO Funding Transactions made within fifteen months
after the consummation of the Qualifying IPO.

Notwithstanding anything in this Agreement or any of the other Loan Documents to
the contrary, with respect to any period during which Holdings is not an S
Corporation or a substantially similar pass-through entity for federal income
tax purposes, any Credit Party will be permitted to make payments to any other
Credit Party or any Holding Company (whether in the form of loans, dividends,
distributions, contributions or otherwise) to permit such other Credit Party or
such Holding Company to pay any federal, state, foreign or local tax liability
of any Credit Party or any federal, state, foreign or local tax liability of any
Holding Company attributable to the Credit Parties (including tax liabilities
determined under Section 1552 of the Code and the consolidated return
regulations promulgated under the Code); provided that any amount, not used to
pay such tax liability, and refunds which are received by any Holding Company
which are attributable to any Credit Party or otherwise attributable to the
amounts so distributed shall be returned promptly by such Holding Company to the
Credit Parties. Neither Section 7.5 nor this Section 7.6 shall prohibit any
payment permitted to be made by the last paragraph of Section 2.11(b) or any
loan or dividend to Media Holdings or any other Holding Company promptly applied
in the manner contemplated thereby.

7.7 Transactions with Affiliates. Except as expressly permitted by this
Agreement (including pursuant to any of the Sections of Articles 6 or 7), no
Credit Party will directly or indirectly (a) make any Investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
property to an Affiliate; (c) merge into or consolidate with an Affiliate, or
purchase or acquire property from an Affiliate; or (d) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including guarantees and assumptions of obligations of an Affiliate), in each
case for clauses (a) through (d), other than on fair and reasonable terms
substantially as favorable to such Credit Party as those that might reasonably
be obtained at the time from a Person who is not such an Affiliate; provided
that the foregoing restriction shall not apply to the following:

(i) any Affiliate who is an individual may serve as a director, officer,
employee or consultant of any Credit Party, receive compensation for his or her
services in such capacity and benefit from Investments to the extent specified
in Section 7.5(b);

(ii) the Credit Parties may engage in and continue the transactions with or for
the benefit of Affiliates which are described in Schedule 7.7, and in other
similar transactions or transactions entered in the ordinary course of business,
provided that the terms of such similar transactions or such ordinary course
transactions are not less favorable to the Credit Parties than the terms of a
commercially reasonable, arms’ length transaction between non-affiliated
parties; provided, further that with respect to any such transaction involving
the payment by a Credit Party of consideration in excess of $5,000,000, the
Credit Parties shall provide adequate documentary and other evidence reasonably
satisfactory to the Administrative Agent that the terms of such transaction
satisfy the immediately preceding proviso; and

 

- 115 -



--------------------------------------------------------------------------------

(iii) the Credit Parties may make the payments permitted by Sections 6.9(e) and
(f); and

(iv) the Borrower may issue the LBI Media Intercompany Note to Media Holdings or
any other Holding Company, borrow funds thereunder and repay such note, in each
case, subject to the restrictions and conditions set forth herein.

7.8 Restrictive Agreements. No Credit Party will, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement (other than
this Agreement, the Term Loan Agreement, the Senior Subordinated Note Indenture
and the documents related thereto, the Media Holdings Discount Notes Indenture
and the documents related thereto, any documents governing any Holding Company
Debt incurred in accordance with Section 7.15(a)(i) or (iv) and any other
Indebtedness permitted to be incurred hereunder) that prohibits, restricts or
imposes any condition upon (a) the ability of any Credit Party to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or other equity interests or to make or repay
loans or advances to any other Credit Party; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law, this Agreement,
the Term Loan Agreement, the Senior Subordinated Note Indenture and the
documents related thereto, the Media Holdings Discount Notes Indenture and the
documents thereto or any documents governing any Holding Company Debt permitted
to be incurred pursuant to Section 7.15(a)(i) or (iv) or any Indebtedness
permitted hereunder, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary, its assets or other Dispositions or Asset Swaps
pending such sale or Disposition or Asset Swap; provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold or
Disposed of, as the case may be, and such sale or Disposition or Asset Swap is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, (v) the foregoing shall not apply to
restrictions in agreements evidencing Indebtedness permitted by Section 7.1(g)
that impose restrictions on the property so acquired, (vi) the foregoing shall
not apply to customary provisions in joint venture agreements and other similar
agreements relating solely to the securities, assets and revenues of such joint
venture, and (vii) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

7.9 Sale-Leaseback Transactions. No Credit Party will, directly or indirectly,
enter into any arrangements with any Person (other than another Credit Party;
provided the Administrative Agent receives prior written notice of such
transaction, copies of all documents and an opportunity to comment thereon)
whereby such Credit Party shall sell or transfer (or request another Person to
purchase) any property, real, personal or mixed, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property from any Person.

 

- 116 -



--------------------------------------------------------------------------------

7.10 Certain Financial Covenants. All of the following covenants shall be
measured at the end of each fiscal quarter of the Credit Parties, based on the
four immediately preceding fiscal quarters of the Credit Parties, except as
otherwise set forth below.

(a) Total Leverage Ratio. The Credit Parties will not permit the Total Leverage
Ratio at the end of any fiscal quarter below to exceed the ratio set opposite
such period below:

 

Fiscal Quarter ending

   Ratio

June 30, 2006, September 30, 2006, December 31, 2006, March 31, 2007, June 30,
2007 and September 30, 2007

   7.75 to 1

December 31, 2007, March 31, 2008, June 30, 2008, September 30, 2008

   7.50 to 1

December 31, 2008, March 31, 2009, June 30, 2009, September 30, 2009

   7.25 to 1

December 31, 2009, March 31, 2010, June 30, 2010, September 30, 2010

   7.00 to 1

December 31, 2010, March 31, 2011, June 30, 2011, September 30, 2011

   6.75 to 1

December 31, 2011 and each fiscal quarter ending thereafter

   6.50 to 1

(b) Interest Coverage Ratio. The Credit Parties will not permit the Interest
Coverage Ratio at the end of any fiscal quarter occurring during the periods
below to be less than the ratio set opposite such period below:

 

Period

   Ratio

Closing Date through September 30, 2006

   1.50 to 1

October 1, 2006 through September 30, 2007

   1.60 to 1

October 1, 2007 and thereafter

   1.70 to 1

(c) Capital Expenditures. The Credit Parties will not permit the aggregate
amount of Capital Expenditures in any fiscal year to exceed $18,000,000;
provided, however that to the extent that actual Capital Expenditures permitted
under this subsection (c) in any fiscal year shall be less than the maximum
amount permitted for such fiscal year, the excess of the maximum amount
permitted under this subsection (c) over the actual Capital Expenditures shall
be available for Capital Expenditures in the immediately succeeding fiscal year
but may not be carried over into any subsequent fiscal year. For purposes of
this Section 7.10(c), Capital Expenditures made by the reinvestment of Net Cash
Payments in accordance with Section 2.11(b) shall not be deemed Capital
Expenditures.

7.11 Lines of Business; Restrictions on the Borrower. No Credit Party shall
engage to any substantial extent in any line or lines of business activity other
than (i) the Permitted Lines of Business, and (ii) such other lines of business
as may be consented to by the Required Lenders and the Administrative Agent. The
Borrower shall not acquire any assets in connection with any

 

- 117 -



--------------------------------------------------------------------------------

Acquisitions except for equity interests of Subsidiaries, cash and cash
equivalents, and Investments permitted hereunder and other assets acquired
through Subsidiaries.

7.12 [Reserved].

7.13 Modifications of Certain Documents. No Credit Party will consent to any
modification, supplement or waiver of any of the provisions of any agreements,
instruments or documents in respect of any Subordinated Indebtedness, the effect
of which is to (i) increase principal, interest, fees, reimbursements or other
amounts payable with respect thereto or create any additional payment
obligations thereunder, (ii) accelerate any scheduled or otherwise required
payments of principal, interest, fees, reimbursements or other amounts,
(iii) cause any covenants or other agreements to be more restrictive upon, or
burdensome to the Credit Parties in any material respect, (iv) alter any event
of default provisions contained in any Subordinated Indebtedness in a manner
materially adverse to the Credit Parties, (v) modify any of the subordination
provisions thereof, (vi) designate any Indebtedness (other than the Senior Loans
and the other obligations of the Credit Parties under the Senior Facilities
Documents) as “Designated Senior Debt” for purposes of the Senior Subordinated
Note Indenture, or (vii) make any other change which could reasonably be
expected to have a Material Adverse Effect, in each case, without the prior
consent of the Required Lenders or the Administrative Agent on their behalf.
Without limiting the generality of the foregoing except as expressly permitted
by this Agreement, no Credit Party will Guarantee any Subordinated Indebtedness
or any Holding Company Debt or any other Indebtedness of any Holding Company
without the prior consent of the Required Lenders and the Administrative Agent.

7.14 Empire Burbank.

(a) Empire Burbank shall not (i) amend, modify or change, or consent or agree to
any amendment, modification or change to, the Empire Burbank Loan Documents in a
manner which materially adversely affects the Administrative Agent or the
Lenders or (ii) amend, modify or change, or consent or agree to any amendment,
modification or change to, the Empire Burbank Lease in a manner which materially
adversely affects the Administrative Agent or the Lenders (it being understood
that no amendment or modification to the last sentence of Section 5.2 of the
Empire Burbank Lease (regarding the rights of creditors to enter the premises to
exercise rights and remedies regarding personal property of LBCI) shall be
permitted without the prior written consent of the Administrative Agent) without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld or delayed. Notwithstanding anything to the contrary in
this Agreement or any of the other Loan Documents, so long as no Default shall
have occurred and be continuing and no Default shall be caused thereby, Empire
Burbank may at any time pay or prepay in full or in part the obligations owing
under the Empire Burbank Loan Documents (whether or not such payment or
prepayment is made with the proceeds of a Permitted Refinancing).

(b) The Borrower agrees to deliver to the Administrative Agent prompt written
notice of any written declaration of default made by the lender under the Empire
Burbank Loan Documents.

 

- 118 -



--------------------------------------------------------------------------------

(c) Empire Burbank shall not (i) engage in any business other than the ownership
of the Burbank Office Property (and any additions to such Property), the leasing
of such Property pursuant to the Empire Burbank Lease, the subleasing of certain
portions thereof under the Empire Burbank Sublease, the subleasing or renting to
third parties of certain sound stages, production equipment, studios and related
office space included in such Property (or any additions to such Property) for
use by such third parties or Empire Burbank as production facilities and
businesses incidental thereto and guaranteeing the obligations under the Loan
Documents, the obligations under the Senior Subordinated Notes and the Senior
Subordinated Note Indenture and the documents related thereto or to other
Subordinated Indebtedness (other than Liberman Subordinated Debt) or (ii) own
any assets other than the Burbank Office Property and any additions to such
Property, its interests under the Empire Burbank Lease and the Empire Burbank
Sublease and certain production and related equipment for use by third parties
in connection with the subleasing of such sound stages and studios and
additional assets necessary or advisable for the conduct in the ordinary course
of its business described in clause (i).

7.15 Holding Company Restrictions.

(a) The Holding Companies shall not create, incur, assume or permit to exist any
Indebtedness which requires the payment in cash of any principal or interest in
respect thereof prior to September 30, 2012, without the written consent of the
Required Lenders, except for (i) the Indebtedness incurred or to be incurred by
Media Holdings pursuant to the Media Holdings Discount Notes Indenture and any
Refinancing Indebtedness thereof, (ii) intercompany Indebtedness incurred by any
Holding Company and owing to the Borrower or any other Credit Party or any other
Holding Company, (iii) the Indebtedness which may be required to be incurred by
Holdings under the employment agreements described in Section 5.1(h) and any
other Management Incentive Contracts to the extent that payments under the
phantom stock incentive provisions of such agreements are not permitted by this
Agreement or any other document to be made in cash and any Refinancing
Indebtedness, and (iv) in addition to any of the foregoing clauses (i), (ii) and
(iii), Indebtedness incurred by any Holding Company after the date hereof (and
any Refinancing Indebtedness) so long as (1) no Default exists at the time of
such incurrence or would result therefrom, (2) no installments of principal of
such Holding Company Debt shall be payable (whether by sinking fund payments,
mandatory redemptions or repurchases or otherwise) earlier than the date six
months after the Revolving Credit Maturity Date (other than mandatory
prepayments and mandatory offers to purchase that are no more burdensome on the
Holding Companies, in any material respect, than the Media Holdings Discount
Notes), (3) the covenants, events of default and mandatory prepayment
requirements (whether by sinking fund payments, mandatory redemptions or
repurchases or otherwise), of such Holding Company Debt are not more restrictive
in any material respect on the Borrower and its Subsidiaries than the covenants,
events of default and mandatory prepayment requirements in the Loan Documents,
(4) the aggregate principal amount of all such Holding Company Debt plus
Indebtedness incurred under clause (i) above does not exceed $100,000,000
(valuing any Indebtedness issued at a discount at the amount of gross proceeds
of the issuance thereof, and excluding, at any date of determination, the amount
of any increase in the outstanding principal amount of such Indebtedness over
the amount of such gross proceeds (i.e., accreted value) as a consequence of
such Indebtedness being issued at discount) at any one time outstanding, (5) no
Liens are created by the Borrower or any Subsidiary to secure such Indebtedness,
(6) no Credit Party shall guaranty any such Holding Company Debt, and (7) the

 

- 119 -



--------------------------------------------------------------------------------

Borrower furnishes to the Administrative Agent on the date of such incurrence a
certificate of a Financial Officer demonstrating in reasonable detail compliance
with the foregoing conditions.

(b) Except for (x) the Qualifying IPO Funding Transactions and the Private
Equity Related Transactions, (y) the execution, delivery and performance of
agreements in connection therewith (including the Assumption Agreement,
Termination Agreement, the Private Equity Issuance Documents and documents
related thereto) and (z) transactions permitted by Sections 7.1, 7.5, 7.6, 7.7
and 7.15(a) (including the application of proceeds contemplated by such
transactions) and any purchase, redemption, retirement, refinancing or other
acquisition for value or payment or prepayment of the principal of, or interest
on, or any other amount owing in respect thereof with the proceeds of Holding
Company Debt, no Holding Company will purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any payment or prepayment of the principal of, or interest on, or any
other amount owing in respect of, the Media Holdings Discount Notes, except
(A) to the extent required by the Media Holdings Discount Notes Indenture (for
the avoidance of doubt any cash interest payments which may become due prior to
October 15, 2008 as a result of any election to make cash interest payments with
respect to the Media Holdings Discount Notes shall not be deemed to be a payment
of interest required by the Media Holdings Discount Notes Indenture) or (B) if
no Default shall have occurred and be continuing, permitted by the Media
Holdings Discount Notes Indenture.

(c) Except for (x) the Qualifying IPO Funding Transactions and the Private
Equity Related Transactions, (y) the execution, delivery and performance of
agreements in connection therewith (including the Assumption Agreement, the
Termination Agreement, the Private Equity Issuance Documents and documents
related thereto) and (z) transactions permitted by Sections 7.1, 7.5, 7.6, 7.7
and 7.15(a) (including the application of proceeds contemplated by such
transactions) and in connection with any purchase, redemption, retirement,
refinancing or other acquisition for value or payment or prepayment of the
principal of, or interest on, or any other amount owing in respect thereof with
the proceeds of Holding Company Debt, no Holding Company will consent to any
modification, supplement or waiver of any of the provisions of the Media
Holdings Discount Notes Indenture or any document relating to any other Holding
Company Debt permitted hereunder, the effect of which is to (i) increase
principal, interest, fees, reimbursements or other amounts payable with respect
thereto or create any additional payment obligations thereunder, (ii) accelerate
any scheduled or otherwise required payments of principal, interest, fees,
reimbursements or other amounts, (iii) cause any amount of interest payable “in
kind” to be payable in cash, (iv) cause any covenants or other agreements to be
more restrictive upon, or burdensome to, such Holding Company, in any respect
materially adverse to the Credit Parties, (v) alter any event of default
provisions contained in the Media Holdings Discount Notes Indenture in any
material respect, or (vi) make any other change which could reasonably be
expected to have a Material Adverse Effect, in each case, without the prior
written consent of the Required Lenders or the Administrative Agent on their
behalf.

(d) Media Holdings shall not conduct any business or own any assets other than
holding all of the equity interests issued by the Borrower or any other Holding
Company, holding cash and cash equivalents, making any loans to or from any
other Holding Company or any Credit Party, or any loans to any shareholder of
Holdings, forgiving or canceling any such

 

- 120 -



--------------------------------------------------------------------------------

loans or any other loans to its Affiliates, making distributions or loans to its
shareholders, performing managerial functions relating to the businesses of the
Credit Parties, entering into and performing its obligations under the Media
Holdings Discount Notes Indenture, the LBI Media Intercompany Note, any
documents relating to any other Holding Company Indebtedness permitted
hereunder, the Basic Documents to which it is a party, the Basic Documents (as
defined in any Prior Credit Agreement) to which it is a party, the Qualifying
IPO Funding Transactions and the Private Equity Related Transactions and any
transactions permitted by Sections 7.1, 7.5, 7.6, 7.7 and 7.15(a) (including the
application of proceeds contemplated by such transactions) and any purchase,
redemption, retirement, refinancing or other acquisition for value or payment or
prepayment of the principal of, or interest on, or any other amount owing in
respect thereof with the proceeds of Holding Company Debt, and any activities
reasonably incident to any the foregoing of this subsection (d).

(e) Holdings shall not conduct any business or own any assets other than holding
all of the equity interests issued by Media Holdings (or, if a new Holding
Company is created after the Closing Date, all of the equity interests of such
Holding Company to the extent applicable), holding cash and cash equivalents,
making any loans to or from any other Holding Company or any Credit Party or any
loans to any shareholder of Holdings, forgiving or canceling any such loans or
any other loans to its Affiliates, making distributions or loans to its
shareholders, performing managerial functions relating to the businesses of the
Credit Parties and the other Holding Companies, performing all activities in
connection with (and entering into and performing any agreements in respect of)
the LBI Media Intercompany Note, any Holding Company Debt and any other
permitted Indebtedness of any Holding Company, the Private Equity Issuance
Documents, the key employee agreements to which it is or will be a party (and
service agreements with any Credit Party relating to such employment
agreements), any stock incentive plans or other employee benefit plans for the
issuance of equity or any interests in its equity, any transactions relating to
Holdings’ equity or any interests in its equity, including any transactions
pursuant to which Holdings issues its equity or any interests in its equity as
consideration for acquisitions and other transactions (but excluding any such
transaction that results in Holdings owning, directly or indirectly, any
operating asset, other than those owned by the Borrower and its Subsidiaries),
the Holdings Merger, a Qualifying IPO, the Qualifying IPO Funding Transactions,
the Private Equity Related Transactions and transactions permitted by Sections
7.1, 7.5, 7.6, 7.7 and 7.15(a) (including the application of proceeds
contemplated by such transactions) and any purchase, redemption, retirement,
refinancing or other acquisition for value or payment or prepayment of the
principal of, or interest on, or any other amount owing in respect thereof with
the proceeds of Holding Company Debt, and engaging in all activities entered
into (and entering into and performing any agreements related thereto) in order
to perform its roles and functions as may be necessary or desirable as a
publicly traded holding company, and performing such roles and functions as may
be necessary or desirable as a publicly traded holding company and any
activities reasonably incident to any the foregoing of this subsection (e).

(f) Media Holdings shall not pledge, encumber or hypothecate any of the capital
stock of the Borrower. Holdings shall not pledge, encumber or hypothecate any of
the capital stock of Media Holdings.

 

- 121 -



--------------------------------------------------------------------------------

7.16 License Subsidiaries.

(a) Other than ancillary FCC Licenses owned by Empire Burbank (none of which are
Material FCC Licenses), the Credit Parties will cause each FCC License which is
owned or acquired by any Credit Party to be held in a License Subsidiary at all
times.

(b) The Credit Parties shall not allow any License Subsidiary to (i) own any
right, franchise or other asset except for FCC Licenses transferred to it by a
Credit Party and FCC Licenses acquired by it directly or (ii) engage in any
business or make any Investment other than holding such FCC Licenses and
activities incidental thereto; provided that nothing herein shall prohibit any
License Subsidiary from (x) entering into and performing under management
agreements in form reasonably acceptable to the Administrative Agent with one or
more Credit Parties pursuant to which such License Subsidiary licenses to such
Credit Parties for royalty payments the FCC Licenses owned by such License
Subsidiary and pursuant to which such Credit Parties agree to operate their
stations in accordance with policies established by such License Subsidiary and
in accordance with FCC Regulations and (y) engaging in business incidental
thereto. The rights of each License Subsidiary and each Operating Subsidiary
under each such management agreement shall constitute Collateral and at the
request of the Administrative Agent upon the occurrence and during the
continuation of an Event of Default and upon the occurrence and during the
continuance of any event allowing the License Subsidiary the authority to
terminate such agreement, the License Subsidiary shall cause such termination to
occur.

(c) Notwithstanding the foregoing, no License Subsidiary shall be permitted,
under any circumstances, to create, incur, assume or suffer to exist:

(i) any Indebtedness, other than Indebtedness to the Credit Parties or under the
Loan Documents and the Indebtedness as a guarantor under the Senior Subordinated
Note Indenture or any other obligations and Indebtedness permitted hereunder;

(ii) any Lien, other than Liens created under the Loan Documents or Liens
permitted pursuant to clauses (a), (b), (c), (d), (h), (p), (q), (r) and (s) of
Section 7.2; and

(iii) any Guarantee, other than the Guarantee of the Loans and the Guarantee of
the Senior Subordinated Note Indenture and the Senior Subordinated Notes or
other obligations and Indebtedness permitted hereunder (including any
Subordinated Indebtedness).

ARTICLE 8

Events of Default

8.1 Events of Default.

If any of the following events (“Events of Default”) shall occur:

 

- 122 -



--------------------------------------------------------------------------------

(a) the Credit Parties shall fail to pay to the Administrative Agent or the
Lenders (i) any principal of any Loan or any Reimbursement Obligation in respect
of any LC Disbursement, on the due date thereof, (ii) any interest on any Loan,
within three Business Days after the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise,
or (iii) any other amount payable under this Agreement or any fee payable under
this Agreement or any other agreement, within five Business Days after the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration of such due or prepayment date, or
otherwise;

(b) any representation or warranty made or deemed made by or on behalf of any
Credit Party or Empire Burbank in or in connection with this Agreement or any
amendment or modification hereof or of any Loan Document, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or of any
Loan Document, shall prove to have been incorrect when made or deemed made in
any material respect;

(c) (i) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 6.2(a) or 6.3 or in Article 7,
(ii) any Holding Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 7.15, or (iii) any Credit Party
shall fail to observe or perform any other covenant, condition or agreement
contained in Article 6 and such failure described in this clause (iii) shall
continue unremedied for a period of 30 days after the earlier of (x) actual
knowledge by a Financial Officer of any Credit Party or (y) notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(d) (i) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Section) or any other Loan Document or
(ii) Empire Burbank shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.14, and such failure described in clause (i) or
(ii) shall continue unremedied for a period of 30 days after notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(e) any Credit Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness
(other than obligations under the Loan Documents) of any Credit Party, when and
as the same shall become due and payable, after giving effect to any grace
period with respect thereto;

(f) (i) any Credit Party or any of their respective Subsidiaries shall default
in any payment of principal or interest, regardless of the amount, due in
respect of Material Indebtedness (other than the Obligations under the Loan
Documents) beyond the period of grace, if any, provided in the instrument or
agreement under which such Material Indebtedness was created, and whether or not
such default has been waived by the holders of such Material Indebtedness; or
(ii) breach or default by any Credit Party with respect to any other material
term of (x) one or more items of such Material Indebtedness or (y) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Material Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Material Indebtedness (or a trustee on behalf of

 

- 123 -



--------------------------------------------------------------------------------

such holder or holders), to cause, that Material Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or Holding Company or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or Holding Company or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h) any Credit Party or Holding Company shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or Holding Company or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; provided that none of the foregoing events of
this clause (h) shall be deemed to have occurred as a result of the consummation
of the Holdings Merger or any Entity Conversion;

(i) any Credit Party or Holding Company shall become unable, admit in writing or
fail generally to pay its debts as they become due;

(j) a final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has acknowledged coverage in respect of such
judgment (it being understood that an insurer may assert a reservation of rights
under applicable policies)) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against any Credit
Party and the same shall not be vacated or discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 60 days from the date of entry thereof and the relevant Credit Party
shall not, within said period of 60 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) any Change of Control shall have occurred;

 

- 124 -



--------------------------------------------------------------------------------

(m) any of the following shall occur: (i) the Liens created by the Collateral
Documents shall at any time (other than by reason of the Administrative Agent
relinquishing such Lien) cease in any material respect to constitute valid and
perfected Liens on the Collateral intended to be covered thereby; (ii) except
for expiration in accordance with its respective terms, any Collateral Document
shall for whatever reason be terminated, or shall cease to be in full force and
effect; or (iii) the enforceability of any Collateral Document shall be
contested in writing by any Credit Party;

(n) any Credit Party or Empire Burbank shall assert in writing that its
obligations hereunder or under the Collateral Documents shall be invalid or
unenforceable;

(o) (i) any Holding Company shall default in any payment of principal or
interest, regardless of the amount, due in respect of Holding Company Debt
aggregating $10,000,000 or greater beyond the period of grace, if any, provided
in the instrument or agreement under which such Holding Company Debt was
created, and whether or not such default has been waived by the holders of such
Holding Company Debt; or (ii) breach or default by any Holding Company with
respect to any other material term of (x) one or more items of Holding Company
Debt in the principal amounts referred to in clause (i) above, or (y) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Holding Company Debt, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Holding Company Debt (or a trustee on behalf of such
holder or holders), to cause, that Holding Company Debt to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be;

(p) other than as a result of a sale or other Disposition permitted hereunder or
from the conversion of any Broadcast Station to digital television or in
connection with any Relocation, except any such conversion or Relocation which
causes a Material Adverse Effect, any Credit Party shall (i) lose, fail to keep
in force, suffer the termination, suspension or revocation of, or terminate or
forfeit, any Material FCC License(s), or (ii) suffer any adverse amendment to
any FCC License(s) if, in the case of this clause (ii), the same could
reasonably be expected to result in a Material Adverse Effect; or

(q) any Credit Party shall permit its on-the-air broadcast operations to be
interrupted at any time for more than seven days, whether or not consecutive,
during any period of ten consecutive days, if such interruption is likely to
have a Material Adverse Effect (after giving effect to any applicable business
interruption insurance) unless (and only so long as), substantially all damages,
liabilities and other effects of such interruption of service (including any
adverse effect on the Credit Parties’ ability to perform its obligations under
this Agreement) are fully covered by business interruption insurance;

then, and in every such event (other than an event described in clause (g) or
(h) of this Section 8.1), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Credit Parties, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal

 

- 125 -



--------------------------------------------------------------------------------

not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Credit Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties. Upon the occurrence
of any such event, the Administrative Agent may, and at the request of the
Required Lenders shall, direct the Collateral Agent to exercise all of the
rights hereunder or under the Collateral Documents or applicable law, including
the rights as secured party and mortgagee under the Collateral Documents; and in
case of any event described in clause (g) or (h) of this Section 8.1, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Credit Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties, and the
Administrative Agent and the Collateral Agent shall be permitted to exercise (or
the Administrative Agent shall direct the Collateral Agent to exercise) such
rights hereunder or under the Collateral Documents or applicable law, including
the rights as secured party and mortgagee under the Collateral Documents to the
extent permitted by applicable law.

ARTICLE 9

The Administrative Agent and the Collateral Agent

9.1 Appointment and Authorization.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints
(i) the Administrative Agent as its administrative agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto, and (ii) the Collateral Agent as its
collateral agent and authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Collateral Agent by
the terms of this Agreement and the other Senior Facilities Documents, together
with such actions and powers as are reasonably incidental thereto. The
Collateral Agent hereby agrees to act as representative and bailee with respect
to the Collateral for the benefit of the Administrative Agent and the Lenders
upon the terms of this Agreement and the other Loan Documents.

(b) Each Lender authorizes and directs the Collateral Agent to enter into the
Collateral Documents. Any action taken by the Collateral Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral, and the exercise by the Collateral Agent of its powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

9.2 Administrative Agent’s and Collateral Agent’s Rights as Lender. The bank or
other financial institution serving as the Administrative Agent, Collateral
Agent or the Issuing Lender hereunder shall have the same rights and powers in
its capacity as a Lender hereunder as any other Lender and may exercise the same
as though it were not the Administrative Agent, the Collateral Agent or the
Issuing Lender, and such institution and its Affiliates may accept deposits

 

- 126 -



--------------------------------------------------------------------------------

from, lend money to and generally engage in any kind of business with any Credit
Party or any Subsidiary or other Affiliate of any thereof as if it were not the
Administrative Agent, the Collateral Agent or the Issuing Lender hereunder.

9.3 Duties As Expressly Stated. Neither the Administrative Agent, the Collateral
Agent nor the Issuing Lender shall have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent, the
Collateral Agent and the Issuing Lender shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent, the Collateral Agent and the Issuing
Lender shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement and the other Loan Documents that the
Administrative Agent, the Collateral Agent or the Issuing Lender, as the case
may be, is required to exercise pursuant to a written direction from the
Required Lenders, the Required Senior Lenders or the Majority Facility Lenders
or, in the case of the Collateral Agent, the Administrative Agent, as applicable
(or such other number or percentage of the Lenders or Senior Lenders as is
required hereunder or under any other Loan Document with respect to such
action), (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent, the Collateral Agent and the Issuing Lender
shall not have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries that is communicated to or obtained by the financial
institution serving as the Administrative Agent, the Collateral Agent or the
Issuing Lender or any of its Affiliates or Approved Funds in any capacity, and
(d) the Collateral Agent shall have no obligation whatsoever to the
Administrative Agent or any Lender or any other Person to investigate, confirm
or assure that the Collateral exists or is owned by the Credit Parties or is
cared for, protected or insured or has been encumbered, or that the Liens
granted to the Collateral Agent under the Collateral Documents or otherwise have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner, or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Agreement or in any of the other Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its discretion, exercised in good faith, and
that the Collateral Agent shall have no duty or liability whatsoever to the
Administrative Agent or any Lender, except for any liability to the
Administrative Agent or a Lender as a result of any action or inaction by the
Collateral Agent that is determined to constitute gross negligence or willful
misconduct pursuant to a final, non-appealable order of a court of competent
jurisdiction. The Administrative Agent, the Collateral Agent and the Issuing
Lender shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders, the Required Senior Lenders,
the Majority Facility Lenders or, in the case of the Collateral Agent, the
Administrative Agent, as applicable, (or such other number or percentage of the
Lenders or the Senior Lenders as is required hereunder or under any other Loan
Document with respect to such action) or all of the Lenders if expressly
required, or in the absence of its own gross negligence or willful misconduct.
The Administrative Agent, the Collateral Agent and the Issuing Lender shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent, the Collateral Agent or the
Issuing Lender by the Borrower or a Lender, and each of the Administrative Agent
and the

 

- 127 -



--------------------------------------------------------------------------------

Collateral Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in, or in
connection with, this Agreement or the other Loan Documents, (ii) the contents
of any certificate, report or other document delivered hereunder or under any of
the other Loan Documents or in connection herewith of therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, the Collateral Agent or the Issuing Lender or, in the case
of the Collateral Agent, to inspect the properties, books or records of any
Credit Party. The Administrative Agent, the Collateral Agent and the Issuing
Lender shall not, except to the extent the Collateral Agent is expressly
instructed by the Majority Facility Lenders (or the Required Senior Lenders, as
the case may be) with respect to collateral security under the Senior Facilities
Documents, be required to initiate or conduct any litigation or collection
proceedings hereunder or under any other Loan Document; provided, however, that
neither Agent shall be required to take any action which exposes such Agent to
personal liability or which is contrary to the Loan Documents or applicable law.

9.4 Reliance By Administrative Agent and the Collateral Agent. The
Administrative Agent, the Collateral Agent and the Issuing Lender shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent, the Collateral Agent and the Issuing
Lender also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent, the Collateral Agent
and the Issuing Lender may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative
Agent, the Collateral Agent and the Issuing Lender shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive written advice or concurrence of the
Required Lenders, the Required Senior Lenders, the Majority Facility Lenders or,
in the case of the Collateral Agent, the Administrative Agent, as the case may
be (or, if so specified by this Agreement, all Lenders), as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action (it being understood that this provision
shall not release the Administrative Agent or the Collateral Agent from
performing any action with respect to the Borrower expressly required to be
performed by it pursuant to the terms hereof) under this Agreement. The
Administrative Agent, the Collateral Agent and the Issuing Lender shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, the Required Senior Lenders, the Majority Facility Lenders or,
in the case of the Collateral Agent, the Administrative Agent, as the case may
be (or, if so specified by this Agreement, all Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

 

- 128 -



--------------------------------------------------------------------------------

9.5 Action Through Sub-Agents. Each of the Administrative Agent, the Collateral
Agent and the Issuing Lender may perform any and all of its duties, and exercise
its rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent, the Collateral Agent or the Issuing Lender. The
Administrative Agent, the Collateral Agent and the Issuing Lender and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through its Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and the Issuing Lender and any such
sub-agent, and shall apply to its activities in connection with the syndication
of the credit facilities provided for herein as well as activities of the
Administrative Agent, the Collateral Agent or the Issuing Lender.

9.6 Resignation of Administrative Agent and Collateral Agent and Appointment of
Successor Administrative Agent and Collateral Agent. The Administrative Agent or
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, (i) in the case of a resignation of the Administrative Agent, the
Required Lenders shall have the right, with the prior written consent of the
Borrower (which shall not be unreasonably withheld or delayed and shall not be
required during the continuance of an Event of Default), to appoint a successor
Administrative Agent, which shall be a bank with an office in Los Angeles,
California or New York, New York, or an Affiliate of any such bank with an
office in Los Angeles, California or New York, New York, and (ii) in the case of
a resignation of the Collateral Agent, the Majority Facility Lenders or, after
the occurrence and during the continuation of any Acceleration, the Required
Senior Lenders shall have the right, with the prior written consent of the
Borrower (which shall not be unreasonably withheld or delayed and shall not be
required during the continuance of an Event of Default), to appoint a successor
Collateral Agent, which shall be a bank with an office in Los Angeles,
California or New York, New York, or an Affiliate of any such bank with an
office in Los Angeles, California or New York, New York. If no such successor
Administrative Agent or Collateral Agent shall have been so appointed by the
Required Lenders or the Majority Facility Lenders, respectively, with the
consent of the Borrower and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or retiring Collateral Agent, as the
case may be, gives notice of its resignation, then the retiring Administrative
Agent or retiring Collateral Agent, as the case may be, may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent or
successor Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that, in the case of the retiring Administrative Agent, if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (2) all payments,
communications and determinations provided hereunder to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders with the
consent of the Borrower appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Collateral Agent, as the case
may be, and the retiring Administrative Agent or Collateral Agent, as the case
may be, shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents

 

- 129 -



--------------------------------------------------------------------------------

(if not already discharged therefrom as provided above in this paragraph and
except that the resigning Collateral Agent shall, at the expense of the Credit
Parties, without representation, warranty or recourse, execute and deliver such
documents, instruments and agreements as are reasonably necessary to effect an
assignment of the rights and obligations of the retiring Collateral Agent to the
successor Collateral Agent and deliver all Collateral then in its possession to
the successor Collateral Agent). Any resignation of the Collateral Agent shall
not affect in any way the validity or perfection of the Liens under the Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
or a successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.3 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent or while the retiring Collateral Agent was acting as
Collateral Agent.

9.7 Lenders’ Independent Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Issuing Lender or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Issuing Lender or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder. Except as explicitly provided
herein, the Administrative Agent, the Collateral Agent and the Issuing Lender do
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter. Neither the Administrative Agent, the Collateral Agent
nor the Issuing Lender shall be deemed a trustee or other fiduciary on behalf of
any party. The Collateral Agent shall not be required to keep itself informed as
to the performance or observance by the Borrower or any other Credit Party of
any term or provision of this Agreement or any other Loan Document or to inspect
the properties or books of the Borrower or any other Credit Party.

9.8 Indemnification.

(a) Each Lender agrees to indemnify and hold harmless the Agents, the Joint Lead
Arrangers and the Issuing Lender (to the extent not reimbursed under
Section 11.3, but without limiting the obligations of the Borrower under
Section 11.3), ratably in accordance with the aggregate principal amount of the
respective Commitments of and/or Loans and LC Exposure held by the Lenders (or,
if all of the Commitments shall have been terminated or expired, ratably in
accordance with the aggregate outstanding amount of the Loans and LC Exposure
held by the Lenders), for any and all liabilities (including pursuant to any
Environmental Law), obligations, losses, damages, penalties, actions, judgments,
deficiencies, suits, costs, expenses (including reasonable attorney’s fees) or
disbursements of any kind and

 

- 130 -



--------------------------------------------------------------------------------

nature whatsoever that may be imposed on, incurred by or asserted against the
Agents, the Joint Lead Arrangers or the Issuing Lender (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of any Loan Document or any other documents contemplated by or
referred to therein for any action taken or omitted to be taken by the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers or the
Issuing Lender under or in respect of any of the Loan Documents or other such
documents or the transactions contemplated thereby (including the costs and
expenses that the Borrower is obligated to pay under Section 11.3, but
excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided, however, that no Lender shall be liable for
any of the foregoing to the extent they are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the party to be indemnified. The
agreements set forth in this Section 9.8 shall survive the payment of all Loans
and other obligations hereunder and shall be in addition to and not in lieu of
any other indemnification agreements contained in any other Loan Document.

9.9 Consents Under Other Loan Documents. Except as otherwise provided in this
Agreement and the other Loan Documents, the Administrative Agent may, with the
prior consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the other Loan Documents.

9.10 Co-Syndication Agents and Documentation Agent. Neither the Co-Syndication
Agents nor the Documentation Agent shall have any duties or obligations under
this Agreement or the other Loan Documents, express or implied. No such Agent
shall incur any personal liability by reason of being named the Co-Syndication
Agents or the Documentation Agent hereunder.

ARTICLE 10

Special Provisions Governing Collateral

10.1 Pari Passu. Each of the Collateral Agent, the Administrative Agent and each
Lender acknowledges that the Collateral is being granted by the Credit Parties
to the Collateral Agent for the benefit of the Senior Lenders on a pari passu
basis in all respects and at all times as set forth herein without any priority
of one Senior Lender over any other with respect to such Collateral.

10.2 Turnover of Collateral. If any Lender acquires custody, control or
possession of any assets of the Credit Parties or proceeds therefrom, whether by
set-off, counterclaim or otherwise (other than deposit accounts of the Credit
Parties and amounts on deposit therein), other than pursuant to the terms of
this Agreement or the other Loan Documents, such Lender shall promptly cause
such assets or proceeds to be delivered to or put in the custody, possession or
control of the Collateral Agent or, if the Collateral Agent shall so designate,
an agent of the Collateral Agent (which agent may be a branch or affiliate of
the Collateral Agent or any Lender) in the same form of payment received, with
appropriate endorsements for distribution in accordance with the Intercreditor
Agreement. Until such time as the provisions of the

 

- 131 -



--------------------------------------------------------------------------------

immediately preceding sentence have been complied with, such Lender shall be
deemed to hold such Collateral and proceeds in trust for the Collateral Agent.

10.3 Right to Enforce Agreement.

(a) The Collateral Agent shall have the exclusive right to manage, perform and
enforce the terms of the Collateral Documents with respect to the Collateral, to
exercise and enforce all privileges and rights thereunder in respect of the
Collateral according to its discretion exercised in good faith (notwithstanding
any Default under the Senior Facilities Documents), including, without
limitation, the exclusive right to administer, take or retake control or
possession of any Collateral, to hold, prepare for sale, process, sell, lease,
dispose of, or liquidate any Collateral, to foreclose or forbear from
foreclosure in respect of any Collateral, seeking or not seeking relief from any
stay against foreclosure or other remedies in any insolvency proceeding in
respect of any Collateral and the acceptance of any Collateral in full or
partial satisfaction of any indebtedness. Subject to Section 11.12, only the
Collateral Agent, acting at the direction of the Administrative Agent and the
Term Loan Agent (or, after the occurrence and during the continuation of an
Acceleration, the Required Senior Lenders) and in accordance with the Senior
Facilities Documents, shall have the right to restrict or permit, or approve or
disapprove, the sale, transfer or other disposition of Collateral, in each case
in connection with enforcement of foreclosure remedies under the Loan Documents.
Any costs and expenses or other amounts paid or to be paid by the Collateral
Agent may be paid by the Lenders and shall constitute part of the Secured
Obligations secured by the Collateral.

(b) Promptly upon the request of the Collateral Agent, the Administrative Agent
will, at the expense of Credit Parties, join in enforcement, collection,
execution, levy or foreclosure proceedings with respect to the Collateral and
otherwise cooperate fully in the maintenance of such proceedings by the
Collateral Agent, including, without limitation, by executing and delivering all
such directions, consents, pleadings, releases and other documents and
instruments as the Collateral Agent may reasonably request in connection
therewith, it being understood that the conduct of such proceedings shall at all
times be under the exclusive control of the Collateral Agent.

ARTICLE 11

Miscellaneous

11.1 Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telephonic facsimile (fax), as follows:

(a) if to any Credit Party, to LBI Media, Inc., 1845 West Empire Avenue,
Burbank, CA 91504, Attention: Executive Vice President (fax no. (818) 558-4244),
with copies to: O’Melveny & Myers LLP, 400 South Hope Street, Los Angeles, CA
90071, Attention: Joseph K. Kim (fax no. (213) 430-6407);

 

- 132 -



--------------------------------------------------------------------------------

(b) if to the Administrative Agent or the Collateral Agent, to Credit Suisse,
Cayman Islands Branch, Eleven Madison Avenue, 23rd Floor, New York, New York
10010, Attention: William O’Daly (fax no. (212) 325-8072), with a copy to
Edwards Angell Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts
02199, Attention: George Ticknor (fax no. (617) 227-4420);

(c) if to any Lender (including to Credit Suisse in its capacity as the Issuing
Lender), to it at its address (or fax number) set forth in its Administrative
Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

11.2 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Lender or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lender and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Credit Party or Subsidiary
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.2(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Lender may have had notice
or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except to the extent this
Agreement or any other Loan Document provides for revisions to the schedules
hereto or thereto with the approval of the Administrative Agent or except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the written consent of the Required Lenders and the Administrative Agent;
provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender and the Administrative Agent, except that the consent of the
Administrative Agent shall not be required with respect to any Revolving Credit
Commitment Increase;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

 

- 133 -



--------------------------------------------------------------------------------

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement other than mandatory prepayments of the Loans required under
Section 2.11(b), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, change the maturity date
of any Loan, or postpone the scheduled date of expiration of any Commitment, or
postpone the ultimate expiration date of any Letter of Credit beyond the
Revolving Credit Maturity Date, without the written consent of each Lender
affected thereby;

(iv) change Section 2.11(c) in a manner that would alter the application of
prepayments thereunder, or change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without in each case
the written consent of each Lender;

(v) change any of the provisions of this Section 11.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, without the written consent of each Lender;

(vi) release all or substantially all of the Guarantors from their obligations
in respect of its Guarantee under Article 3 or release all or substantially all
of the Collateral (or terminate any Lien with respect thereto), except as
expressly permitted in the Loan Documents, without the written consent of each
Lender; or

(vii) waive any of the conditions precedent specified in Section 5.1 without the
consent of each Lender and the Administrative Agent;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swing Loan Lender or the
Issuing Lender hereunder without the prior written consent of such Agent, the
Swing Loan Lender or the Issuing Lender, as the case may be.

(c) Waivers, amendments and modifications of Loan Documents are subject to the
requirements specified in Section 11.2(b) and, unless and until the
Intercreditor Agreement shall terminate in accordance with its terms, Section 3
of the Intercreditor Agreement.

11.3 Expenses; Indemnity; Damage Waiver.

(a) The Credit Parties jointly and severally agree to pay, or reimburse the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers or the
Lenders, as applicable, for paying, (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of Special Counsel, any FCC counsel or local counsel, in
connection with the syndication of the credit facilities provided for herein,
the preparation of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Collateral Agent which the Collateral Agent may incur in connection with (x) the

 

- 134 -



--------------------------------------------------------------------------------

administration of this Agreement and the Collateral Documents, or (y) the
custody or preservation of, the sale of , collection from, or other realization
upon, any of the Collateral, (iii) all reasonable out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iv) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Lender, any Joint Lead
Arranger or any Lender, including the reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, Collateral Agent, the Issuing
Lender, any Joint Lead Arranger or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 11.3, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any insolvency proceeding, workout, restructuring or
negotiations in respect thereof, and (v) all Other Taxes levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Collateral Document or any other document referred to
therein.

(b) The Credit Parties jointly and severally agree to indemnify the Agents, the
Joint Lead Arrangers, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee and settlement costs, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby (excluding fees,
charges and disbursements of counsel to the Lenders in connection with the
execution and delivery by such Indemnitee of the Loan Documents), the
performance or failure to perform by the parties hereto and thereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Credit Party or any of their Subsidiaries, or any Environmental
Liability related in any way to any Credit Party or any of their Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing (including in connection with any insolvency
proceeding), whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (as determined by a court of competent
jurisdiction by final and nonappealable judgment to have) resulted from the
gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Credit Parties fail to pay any amount required to be
paid by them to the Administrative Agent, the Collateral Agent, any Joint Lead
Arranger or the Issuing Lender under paragraph (a) or (b) of this Section 11.3,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Joint Lead Arranger or the Issuing

 

- 135 -



--------------------------------------------------------------------------------

Lender, as applicable, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, such Joint
Lead Arranger or the Issuing Lender, as applicable, in its capacity as such.

(d) To the extent permitted by applicable law, none of the Credit Parties shall
assert, and each Credit Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section 11.3 shall be payable promptly after
written demand therefor.

11.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and the Administrative Agent (and any attempted assignment or
transfer by any Credit Party without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) and may assign Revolving
Credit Commitment and Revolving Credit Loans; provided that:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund with respect to a Lender, the Borrower and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Lender’s obligations in respect of its LC
Exposure, the Issuing Lender) each must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, delayed or
conditioned),

(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or Approved Fund with respect to a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Loans or Commitment, the amount of
the Loans or Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such

 

- 136 -



--------------------------------------------------------------------------------

assignment is delivered to the Administrative Agent) shall not be less than the
lesser of $5,000,000, unless the Borrower and the Administrative Agent otherwise
consent; provided that for such purposes, the amount of outstanding Loans and
unused Commitments shall be determined without regard to any Swing Loans then
outstanding;

(iii) the parties to each assignment (other than an assignment to a Lender, an
Affiliate of a Lender or Approved Fund with respect to a Lender) shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,000, provided that in the case of
contemporaneous assignments by a Lender to more than one Approved Fund with
respect to a Lender managed by the same investment adviser (which funds are not
then Lenders), only a single such $3,000 fee shall be payable for all such
contemporaneous assignments, and

(iv) the assignee shall be an Eligible Assignee and shall deliver to the
Administrative Agent an Administrative Questionnaire;

provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required (i) if an Event of Default has occurred and is
continuing, (ii) in the event of an assignment to an existing Lender, or
(iii) in the event of an assignment by General Electric Capital Corporation
following a determination by such Lender or its affiliate, the National
Broadcasting Company (“NBC”), that continued ownership of rights or obligations
hereunder would (A) violate FCC rules pertinent to attributable ownership or
(B) cause NBC to forgo investments or acquisition opportunities in any of the
markets in which the Borrower then operates, then, in each case, such Lender
shall consult with the Borrower and the Administrative Agent regarding proposed
assignees and use reasonable efforts to cause such assignment to an assignee
reasonably acceptable to the Borrower and the Administrative Agent.

Notwithstanding the foregoing, the restrictions of Section 11.4(b)(ii) shall not
apply until the date on which the primary syndication of the Commitments has
been completed.

(c) Upon acceptance and recording pursuant to paragraph (e) of this
Section 11.4, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.3 with respect to matters described therein occurring or
accruing prior to the effective date of any such Assignment and Acceptance).
Notwithstanding anything therein to the contrary, no Approved Fund shall be
entitled to receive any greater amount pursuant to Sections 2.15, 2.16 and 2.17
than the transferor Lender would have been entitled to receive in respect of the
assignment effected by such transferor Lender had no assignment occurred. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with paragraph (b) of this

 

- 137 -



--------------------------------------------------------------------------------

Section 11.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York, New York or Los
Angeles, California a copy of each Assignment and Acceptance and Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, the identity of the Swing Loan Lender and the amount
of the Swing Loan Commitment and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary (absent
manifest error). The Register shall be available for inspection by the Borrower,
the Issuing Lender and any Lender or the Administrative Agent, at any reasonable
time and from time to time upon reasonable prior notice.

(e) (i) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 11.4
and any written consent to such assignment required by paragraph (b) of this
Section 11.4, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and (ii) upon its
receipt of a duly completed Lender Joinder Agreement executed by a New Lender
and Administrative Agent in accordance with Section 2.1(b), and the New Lender’s
completed Administrative Questionnaire, the Administrative Agent shall accept
such Lender Joinder Agreement and record the information contained therein in
the Register.

(f) Any Lender may, without the consent of or notice to the Borrower, the
Administrative Agent or the Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.2(b), or Section 11.2(c), that affects such Participant. Subject to
paragraph (g) of this Section 11.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 11.4.

 

- 138 -



--------------------------------------------------------------------------------

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Anything in this Section 11.4 to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to any
Credit Party or any of its Affiliates or Subsidiaries without the prior consent
of each Lender and the Administrative Agent.

(j) A Lender may furnish any information concerning any Credit Party, Holding
Company or Subsidiary in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
subject, however, to and so long as the recipient agrees in writing to be bound
by, the provisions of Section 11.13. In addition, the Administrative Agent may
furnish any information concerning any Credit Party or any of its Subsidiaries
or Affiliates in the Administrative Agent’s possession to any Affiliate of the
Administrative Agent, subject, however, to the provisions of Section 11.13. The
Credit Parties shall assist any Lender in effectuating any assignment or
participation pursuant to this Section 11.4 (including during syndication) in
whatever manner such Lender reasonably deems necessary, including participation
in meetings with prospective transferees.

(k) Each Lender listed on the signature pages hereof hereby agrees that it is an
Eligible Assignee described in the definition thereof. Each Lender that becomes
a party hereto pursuant to an Assignment and Acceptance shall be deemed to agree
that the agreements of such Lender contained in Section 3 of such Assignment and
Acceptance are incorporated herein by this reference.

11.5 Survival. All covenants, agreements, representations and warranties made by
the Credit Parties and Subsidiaries herein and in the other Loan Documents, and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement and the other Loan Documents, shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect so long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or the other Loan Documents
is outstanding and

 

- 139 -



--------------------------------------------------------------------------------

unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
11.3 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

11.6 Counterparts; Integration; References to Agreement; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent or its counsel and to certain other lenders constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Whenever there is a reference in any
Collateral Document or UCC Financing Statement to the “Credit Agreement” to
which the Administrative Agent, the Lenders and the Credit Parties are parties,
such reference shall be deemed to be made to this Agreement among the parties
hereto. Except as provided in Section 5.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

11.7 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

11.8 Right of Setoff. Subject to Section 2.18, if an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 11.8 are in addition to any other
rights and remedies (including other rights of setoff) that such Lender may
have.

11.9 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and all issues arising with respect hereto, including the
validity or enforceability of any agreement contained herein and the issue of
usury with respect

 

- 140 -



--------------------------------------------------------------------------------

to the transactions contemplated hereby, shall be construed in all respects in
accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of State of New
York and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York court
(or, to the extent permitted by law, in such Federal court). Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Credit Party or Subsidiary or its properties in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section 11.9. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

11.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.

11.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

- 141 -



--------------------------------------------------------------------------------

11.12 Release of Collateral and Guarantees. The Administrative Agent, the
Collateral Agent and the Lenders (as the case may be) agree that if all of the
capital stock of or other equity interests in, or any assets of, any Subsidiary
that is owned by the Credit Parties is sold to any Person as permitted by the
terms of this Agreement and the Collateral Documents, or if any Subsidiary is
merged or consolidated with or into any other Person as permitted by the terms
of this Agreement and such Subsidiary is not the continuing or surviving
corporation, the Administrative Agent and the Collateral Agent shall, upon
request of the Borrower (and upon the receipt by the Administrative Agent of
such evidence as the Administrative Agent or any Lender may reasonably request
to establish that such sale, designation, merger or consolidation is permitted
by the terms of this Agreement), terminate the Guarantee of such Subsidiary
under Article 3 and authorize the Collateral Agent to release the Lien created
by the Collateral Documents on any capital stock of or other equity interests in
such Subsidiary and on any assets of such Subsidiary.

11.13 Confidentiality. Each Lender agrees to keep confidential information
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with such Lender’s customary practices and agrees that it will only
use such information in connection with the transactions contemplated by this
Agreement and not disclose any of such information other than (a) to such
Lender’s employees, representatives, directors, officers, accountants,
attorneys, auditors (including any external auditors), agents, professional
advisors, trustees or Affiliates who are advised of the confidential nature of
such information or to any direct or indirect contractual counter party in swap
agreements or such contractual counter party’s professional advisor (so long as
such auditors, contractual counterparty or professional advisor to such
contractual counter party agrees to be bound by the provisions of this
Section 11.13), (b) to the extent such information presently is or hereafter
becomes available to such Lender on a non-confidential basis from any source of
such information that is in the public domain at the time of disclosure (so long
as such information does not become publicly available as a result of a breach
of this Section 11.13), (c) to the extent disclosure is required by law
(including applicable securities law), regulation, subpoena or judicial order or
process (provided that notice of such requirement or order shall be promptly
furnished to the Borrower unless such notice is legally prohibited) or requested
or required by bank, securities, insurance or investment company regulators or
auditors or any administrative body or commission (including the Securities
Valuation Office of the National Association of Insurance Commissioners) to
whose jurisdiction such Lender or its Affiliates may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants or prospective
assignees or participants who agree to be bound by the provisions of this
Section 11.13, (f) to the extent required in connection with any litigation
between any Credit Party and any Lender with respect to the Loans or this
Agreement and the other Loan Documents or (g) with the Borrower’s prior written
consent.

11.14 Continued Effectiveness; No Novation. Notwithstanding anything contained
herein, the terms of this Agreement are not intended to and do not serve to
effect a novation of the obligations, liabilities or indebtedness of the Credit
Parties under the Existing Credit Agreement. Instead, it is the express
intention of the parties hereto to reaffirm, amend and restate the obligations,
liabilities and indebtedness created under or otherwise evidenced by the
Existing Credit Agreement that is evidenced by the notes provided for therein
and secured by the collateral contemplated thereby and hereby (it being
understood that it was the intention of the

 

- 142 -



--------------------------------------------------------------------------------

parties to the Existing Credit Agreement to reaffirm, amend and restate the
obligations, liabilities and indebtedness created under or otherwise evidenced
by the Prior Credit Agreements that is evidenced by the notes provided for
therein and secured by the collateral contemplated thereby). The Credit Parties
acknowledge and confirm that the liens and security interests granted pursuant
to the Loan Documents secure the obligations, liabilities and indebtedness of
the Credit Parties to the Lenders under the Existing Credit Agreement, as
amended and restated hereby, and that the term “Secured Obligations” used in
certain of the Loan Documents (or any other term used herein to describe or
refer to the obligations, liabilities and indebtedness of the Credit Parties)
describes and refers to the Credit Parties’ obligations, liabilities and
indebtedness hereunder and under the Existing Credit Agreement, as amended and
restated hereby, as the same had been amended, modified, supplemented or
restated prior to the date hereof and as the same may be further amended,
modified, supplemented or restated from time to time. The Loan Documents and all
agreements, documents and instruments executed and delivered in connection with
any of the foregoing shall each be deemed to be amended to the extent necessary
to give effect to the provisions of this Agreement. Cross-references in the Loan
Documents to particular section or subsection numbers in any Prior Credit
Agreement shall be deemed to be cross-references to the corresponding sections
or subsections, as applicable, of this Agreement.

11.15 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act, and the Borrower
agrees to provide such information from time to time to any Lender upon
reasonable request.

11.16 Commitments. Upon the effectiveness hereof, the Administrative Agent shall
reallocate the commitments and Loans of the Lenders hereunder and shall notify
the Lenders of any payments required to be made so that the commitments and
Loans of the Lenders are in accordance with Schedule 2.1. Upon receipt of such
notice, each Lender shall make the payments specified therein.

 

- 143 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

BORROWER LBI MEDIA, INC., a California corporation By:  

 

Name:   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS LIBERMAN TELEVISION OF HOUSTON, INC., a California corporation KZJL
LICENSE CORP., a California corporation LIBERMAN TELEVISION, INC., a California
corporation KRCA TELEVISION, INC., a California corporation KRCA LICENSE CORP.,
a California corporation LIBERMAN BROADCASTING, INC., a California corporation
LBI RADIO LICENSE CORP., a California corporation LIBERMAN BROADCASTING OF
HOUSTON, INC., a California corporation LIBERMAN BROADCASTING OF HOUSTON LICENSE
CORP., a California corporation LIBERMAN BROADCASTING OF DALLAS, INC., a
California corporation LIBERMAN BROADCASTING OF DALLAS LICENSE CORP., a
California corporation LIBERMAN TELEVISION OF DALLAS, INC., a California
corporation LIBERMAN TELEVISION OF DALLAS LICENSE CORP., a California
corporation EMPIRE BURBANK STUDIOS, INC., a California Corporation By:  

 

Name:   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

HOLDING COMPANIES Solely with respect to provisions of Section 7.15:

LBI HOLDINGS I, INC.,

a California corporation

By:  

 

Name:   Title:   Chief Financial Officer

LBI MEDIA HOLDINGS, INC.,

a Delaware corporation

By:  

 

Name:   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Lender

By:  

 

Name:   William O’Daly Title:   Director By:  

 

Name:   Doreen B. Welch Title:   Associate COLLATERAL AGENT

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Collateral Agent

By:  

 

Name:   William O’Daly Title:   Director By:  

 

Name:   Doreen B. Welch Title:   Associate



--------------------------------------------------------------------------------

JOINT LEAD ARRANGERS Solely with respect to provisions of Section 2.1(b): CREDIT
SUISSE SECURITIES (USA) LLC By:  

 

Name:   Title:   WACHOVIA CAPITAL MARKETS, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

WACHOVIA BANK, N.A.

as Co-Syndication Agent and Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

HARRIS NESBITT FINANCING, INC.,

as Co-Syndication Agent and Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

DOCUMENTATION AGENT UNION BANK OF CALIFORNIA, N.A. By:  

 

Name:   Peter C. Connoy Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER CIT LENDING SERVICES CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER WELLS FARGO FOOTHILL, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER UBS LOAN FINANCE LLC By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER US BANK NATIONAL ASSOCIATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER WEBSTER BANK, NATIONAL ASSOCIATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The following have become parties to this Credit Agreement as of the date set
forth next to their respective signatures:

 

  ADDITIONAL GUARANTORS   [NAME OF GUARANTOR] Dated:
                                   By:  

 

  Name:     Title:  